[ex101conformedfmcseconda001.jpg]
EXECUTION VERSION #89536643v12 ═══════════════════════════════════════
$1,500,000,000 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of May 2,
2017 among FMC CORPORATION as U.S. Borrower and THE FOREIGN SUBSIDIARIES PARTY
HERETO FROM TIME TO TIME as Euro Borrowers THE LENDERS AND ISSUING BANKS PARTY
HERETO and CITIBANK, N.A., as Administrative Agent, * * * CITIGROUP GLOBAL
MARKETS INC. and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED as Joint
Lead Arrangers BANK OF AMERICA, N.A., as Syndication Agent and BNP PARIBAS,
JPMORGAN CHASE BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION and TD BANK,
N.A., as Co-Documentation Agents ═══════════════════════════════════════



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda002.jpg]
I #89536643v12 TABLE OF CONTENTS PAGE ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
.................................................. 1 SECTION 1.01. Certain
Defined Terms ............................................................... 1
SECTION 1.02. Computation of Time Periods
.................................................. 27 SECTION 1.03. Accounting
Terms and Principles ............................................ 27 SECTION
1.04. Certain Terms
........................................................................... 28
ARTICLE II AMOUNTS AND TERMS OF THE LOANS
................................................... 28 SECTION 2.01. The
Revolving Loans ...............................................................
28 SECTION 2.02. [Intentionally Deleted]
............................................................. 29 SECTION 2.03.
The Swing Loans
...................................................................... 29
SECTION 2.04. The Letters of Credit
................................................................ 30 SECTION
2.05. Fees
..........................................................................................
30 SECTION 2.06. Reductions and Increases of the Commitments
....................... 31 SECTION 2.07. Repayment
................................................................................
34 SECTION 2.08. Interest
......................................................................................
36 SECTION 2.09. Interest Rate Determinations
.................................................... 37 SECTION 2.10.
Prepayments
............................................................................. 38
SECTION 2.11. Payments and Computations
.................................................... 38 SECTION 2.12. Taxes
........................................................................................
40 SECTION 2.13. Sharing of Payments, Etc
......................................................... 44 SECTION 2.14.
Conversion or Continuation of Revolving Loans ..................... 44 SECTION
2.15. Extension of Termination Date
................................................ 45 SECTION 2.16. Defaulting
Lender .................................................................... 48
SECTION 2.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions ................................................................ 51
ARTICLE III MAKING THE LOANS AND ISSUING THE LETTERS OF CREDIT .......... 52
SECTION 3.01. Making the Revolving Loans
................................................... 52 SECTION 3.02.
[Intentionally Deleted]
............................................................. 53 SECTION 3.03.
Making the Swing Loans, Etc ..................................................
53 SECTION 3.04. Issuance of Letters of Credit
.................................................... 56 SECTION 3.05. Increased
Costs .........................................................................
60 SECTION 3.06. Illegality
...................................................................................
62 SECTION 3.07. Reasonable Efforts to Mitigate
................................................. 62



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda003.jpg]
ii SECTION 3.08. Right to Replace Affected Person or Lender
............................ 63 SECTION 3.09. Use of Proceeds
........................................................................ 63
ARTICLE IV CONDITIONS OF LENDING
........................................................................... 64
SECTION 4.01. Conditions Precedent to Initial Borrowing
............................... 64 SECTION 4.02. Conditions Precedent to Each
Revolving Loan Borrowing, Swing Loan Borrowing and Letter of Credit Issuance
....................................................................................
65 ARTICLE V REPRESENTATIONS AND WARRANTIES
.................................................. 66 SECTION 5.01. Corporate
Existence; Compliance with Law ............................ 66 SECTION 5.02.
Corporate Power; Authorization; Enforceable Obligations
...............................................................................
66 SECTION 5.03. Financial Statements
................................................................ 67 SECTION
5.04. Material Adverse Change
......................................................... 67 SECTION 5.05.
Litigation
..................................................................................
67 SECTION 5.06. Taxes
........................................................................................
67 SECTION 5.07. Full Disclosure
......................................................................... 68
SECTION 5.08. Investment Company Act
......................................................... 68 SECTION 5.09. ERISA
......................................................................................
68 SECTION 5.10. Environmental Matters
............................................................. 68 SECTION 5.11.
Ownership of Properties; Liens ................................................
69 SECTION 5.12. Sanctions
..................................................................................
69 SECTION 5.13. Anti-Corruption Laws; Anti-Money Laundering Laws ........... 69
ARTICLE VI COVENANTS OF THE COMPANY
................................................................ 70 SECTION
6.01. Financial Covenants
................................................................. 70 SECTION
6.02. Reporting Covenants
................................................................ 71 SECTION
6.03. Affirmative Covenants
............................................................. 74 SECTION 6.04.
Negative
Covenants.................................................................. 76
ARTICLE VII EVENTS OF DEFAULT
...................................................................................
78 SECTION 7.01. Events of Default
...................................................................... 78
SECTION 7.02. Actions in Respect of the Letters of Credit Upon Event of Default;
L/C Cash Collateral Account; Investing of Amounts in the L/C Cash Collateral
Account; Release ........... 80 ARTICLE VIII THE ADMINISTRATIVE AGENT
.................................................................. 83 SECTION
8.01. Authorization and Action
......................................................... 83 SECTION 8.02.
Reliance, Etc
............................................................................ 83



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda004.jpg]
iii SECTION 8.03. The Agents and their Affiliates as Lenders
.............................. 84 SECTION 8.04. Lender Credit Decision
............................................................ 84 SECTION 8.05.
Indemnification
........................................................................ 84
SECTION 8.06. Successor Administrative Agent
.............................................. 85 SECTION 8.07. No Other Duties,
Etc ................................................................ 85 ARTICLE
IX MISCELLANEOUS
...........................................................................................
85 SECTION 9.01. Amendments, Etc
..................................................................... 85 SECTION
9.02. Notices, Etc
..............................................................................
86 SECTION 9.03. No Waiver; Remedies
.............................................................. 89 SECTION 9.04.
Costs and Expenses
.................................................................. 89 SECTION
9.05. Rights of Set-off; Payments Set Aside
..................................... 91 SECTION 9.06. Binding Effect
.......................................................................... 91
SECTION 9.07. Assignments and Participations
............................................... 92 SECTION 9.08. No Liability of
the Issuing Banks ............................................ 96 SECTION 9.09.
Governing Law
......................................................................... 97
SECTION 9.10. Execution in Counterparts
........................................................ 97 SECTION 9.11.
Confidentiality
.......................................................................... 97
SECTION 9.12. Submission to Jurisdiction; Service of Process
........................ 98 SECTION 9.13. WAIVER OF JURY TRIAL
.................................................... 98 SECTION 9.14. Judgment
Currency .................................................................. 99
SECTION 9.15. European Monetary Union
....................................................... 99 SECTION 9.16. USA
PATRIOT Act ............................................................... 100
SECTION 9.17. Continued Effectiveness
......................................................... 100 SECTION 9.18.
Entire Agreement
................................................................... 100 SECTION
9.19. No Fiduciary Duty
.................................................................. 100 ARTICLE X
GUARANTY
...................................................................................................
101 SECTION 10.01. Guaranty
.................................................................................
101 SECTION 10.02. Authorization; Other Agreements
.......................................... 101 SECTION 10.03. Guaranty Absolute
and Unconditional ................................... 102 SECTION 10.04. Waivers
..................................................................................
103 SECTION 10.05. Reliance
..................................................................................
104 SECTION 10.06. Waiver of Subrogation and Contribution Rights
.................... 104 SECTION 10.07. Subordination
......................................................................... 104
SECTION 10.08. Default; Remedies
.................................................................. 105



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda005.jpg]
iv SECTION 10.09. Irrevocability
.......................................................................... 105
SECTION 10.10. Setoff
......................................................................................
105 SECTION 10.11. No Marshaling
........................................................................ 105
SECTION 10.12. Enforcement; Amendments; Waivers
.................................... 105 SCHEDULES AND EXHIBITS SCHEDULES
Schedule I - Commitments Schedule II - Material Subsidiaries Schedule 2.04 -
Existing Letters of Credit Schedule 5.02 - Consents Schedule 5.05 - Litigation
Schedule 5.10 - Environmental Matters Schedule 6.04(a) - Existing Liens EXHIBITS
Exhibit A - Form of Revolving Loan Note Exhibit B-1 - Form of Notice of
Revolving Loan Borrowing Exhibit B-2 - Form of Notice of Conversion or
Continuation Exhibit C-1 - Form of Assignment and Acceptance Exhibit C-2 - Form
of Participation Agreement Exhibit C-3 - Form of New Commitment Acceptance
Exhibit D-1 - Form of Euro Borrower Designation Exhibit D-2 - Form of Swing Loan
Borrower Designation Exhibit E - Form of Swing Loan Request



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda006.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION #89536643v12 SECOND
AMENDED AND RESTATED CREDIT AGREEMENT SECOND AMENDED AND RESTATED CREDIT
AGREEMENT (this “Agreement”), dated as of May 2, 2017, among FMC CORPORATION, a
Delaware corporation (“U.S. Borrower”), the Euro Borrowers (as defined below)
and the Swing Loan Borrowers (as defined below), in each case, party hereto from
time to time (the Euro Borrowers and the Swing Loan Borrowers together with the
U.S. Borrower, collectively the “Borrowers”), the lenders and issuing banks
listed on the signature pages hereof under the heading “Lenders” (the “Lenders”)
and the other Lenders (as defined below) party hereto from time to time, BANK OF
AMERICA, N.A., as syndication agent (the “Syndication Agent”), BNP PARIBAS,
JPMORGAN CHASE BANK, N.A., SUMITOMO MITSUI BANKING CORPORATION and TD BANK,
N.A., as co- documentation agents and CITIBANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders hereunder.
WHEREAS, certain of the Borrowers are party to the Amended and Restated Credit
Agreement, dated as of October 10, 2014, among the U.S. Borrower, as borrower,
the U.S. Borrower’s foreign subsidiaries party thereto, Citibank, N.A., as
administrative agent, and the lenders, issuing banks and other parties party
thereto (as amended by that certain Amendment No. 1 thereto, dated as of August
26, 2015 and that certain Amendment No. 2 thereto, dated as of March 24, 2016,
prior to the date hereof, the “Existing Credit Agreement”); and WHEREAS, the
Borrowers have requested, among other things, that the Lenders make certain
changes to the Existing Credit Agreement as contained herein and amend and
restate the Existing Credit Agreement in whole, without constituting a novation.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree to amend and restate the
Existing Credit Agreement in its entirety without constituting a novation,
effective on the Effective Date, as follows: ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS SECTION 1.01. Certain Defined Terms. As used in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“Acceptance” means an Assignment and Acceptance or a New Commitment Acceptance.
“Acquired Business” means, collectively, certain assets of the Seller acquired
by the U.S. Borrower (either directly or indirectly through one or more of its
Subsidiaries) from the Seller pursuant to the Acquisition Agreement.
“Acquisition” means the acquisition by the U.S. Borrower (either directly or
indirectly through one or more of its Subsidiaries) of certain assets of the
Seller and the concurrent acquisition by the Seller (either directly or
indirectly through one or more of its Subsidiaries) of certain assets of the
U.S. Borrower, in each case, pursuant to the Acquisition Agreement.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda007.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 2 “Acquisition
Agreement” means that certain Transaction Agreement, dated as of March 31, 2017,
by and between the U.S. Borrower and the Seller. “Acquisition Closing Date”
means the date on which the Acquisition is consummated in accordance with terms
of the Acquisition Agreement. “Administrative Agent” has the meaning specified
in the recital of parties to this Agreement. “Administrative Agent’s Account”
means, in respect of any Currency, such account as the Administrative Agent
shall designate in a notice to the U.S. Borrower and the Lenders. “Affected
Person” has the meaning specified in Sections 2.12(j), 3.05(e), 3.06 and
3.08(a). “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling or that is controlled by or is under common
control with such Person, each officer, director, general partner or
joint-venturer of such Person, and each Person that is the beneficial owner of
5% or more of any class of Voting Stock of such Person. For the purposes of this
definition, “control” means the possession of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise. “Agents” means,
collectively, the Administrative Agent and the Syndication Agent. “Alternate
Currency” means any lawful currency other than Dollars (approved by the
Administrative Agent and each Lender) which is freely transferable into Dollars.
“Anniversary Date” has the meaning specified in Section 2.15(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including without limitation
the Foreign Corrupt Practices Act of 1977, 15 U.S.C. §§ 78dd-1, et seq.
“Anti-Money Laundering Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Borrower or its Subsidiaries from time to time
concerning or relating to money laundering, including without limitation the
Patriot Act. “Applicable Lending Office” means, with respect to each Lender, and
for each Type and Currency of Loan, such Lender’s Domestic Lending Office in the
case of a Base Rate Loan and such Lender’s Eurocurrency Lending Office in the
case of a Eurocurrency Rate Loan. “Applicable Margin” means, as of any date, the
applicable margin set forth under the Eurocurrency Rate or Base Rate column set
forth below, as applicable, based upon the Public Debt Rating in effect on such
date:



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda008.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 3 PUBLIC DEBT
RATING S&P/MOODY’S EUROCURRENCY RATE BASE RATE Level 1 A / A2 or higher 0.805%
0.000% Level 2 A- / A3 0.910% 0.000% Level 3 BBB+ / Baa1 1.000% 0.000% Level 4
BBB / Baa2 1.100% 0.100% Level 5 BBB- / Baa3 1.300% 0.300% Level 6 Lower than
Level 5 1.500% 0.500% “Applicable Percentage” means, as of any date, the
applicable percentage set forth below under the Facility Fee column based upon
the Public Debt Rating in effect on such date: PUBLIC DEBT RATING S&P/MOODY’S
FACILITY FEE Level 1 A / A2 or higher 0.070% Level 2 A- / A3 0.090% Level 3 BBB+
/ Baa1 0.125% Level 4 BBB / Baa2 0.150% Level 5 BBB- / Baa3 0.200% Level 6 Lower
than Level 5 0.250% “Arrangers” means CGMI and Merrill, in their respective
capacities as joint lead arrangers.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda009.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 4 “Assignment and
Acceptance” means an assignment and acceptance entered into by a Lender and an
Eligible Assignee, and accepted by the Administrative Agent, in accordance with
Section 9.07 and in substantially the form of Exhibit C-1 hereto. “Available
Amount” means, at any time, with respect to any Letter of Credit, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), provided, that if any
Letter of Credit provides for future increases in the maximum amount available
to be drawn under such Letter of Credit, then the “Available Amount” of such
Letter of Credit shall mean, at any time, the maximum amount available to be
drawn under such Letter of Credit after taking into account all increases in the
availability thereunder. “Bail-In Action” means the exercise of any Write-Down
and Conversion Powers by the applicable EEA Resolution Authority in respect of
any liability of an EEA Financial Institution. “Bail-In Legislation” means, with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law for such EEA Member Country from time to time which is
described in the EU Bail-In Legislation Schedule. “Base Rate” means, for any
period, a fluctuating interest rate per annum as shall be in effect from time to
time which rate per annum shall at all times be equal to the highest of: (a) the
rate of interest announced publicly by Citibank in New York, New York, from time
to time, as its “base rate”; (b) the Federal Funds Rate plus 1/2 of 1%; and (c)
Eurocurrency Rate for a one-month period plus 1%; provided, that for purposes of
this clause (c), the Eurocurrency Rate shall be based on the Eurocurrency Rate
at approximately 11:00 A.M. (London time) on such day of determination, but
shall otherwise be calculated in accordance with the definition of “Eurocurrency
Rate” (including the interest rate floors set forth therein). “Base Rate Loan”
means a Loan denominated in Dollars which bears interest as provided in Section
2.08(a)(i). “BofA” means Bank of America, N.A., a national banking association.
“Borrowers” has the meaning specified in the recital of parties to this
Agreement. “Borrowers’ Accountants” means KPMG LLP or other independent
nationally- recognized public accountants acceptable to the Administrative Agent
“Borrowing” means a Revolving Loan Borrowing or a Swing Loan Borrowing.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurocurrency Rate Loans, on which dealings are carried on in the
London interbank market (or,



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda010.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 5 in the case of
Loans denominated in Euros, on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer (TARGET) System is open). “Capital Lease”
means, with respect to any Person, any lease of, or other arrangement conveying
the right to use, property by such Person as lessee that would be accounted for
as a capital lease on a balance sheet of such Person prepared in conformity with
GAAP. “Capital Lease Obligations” means, with respect to any Person, the
capitalized amount of all Consolidated obligations of such Person or any of its
Subsidiaries under Capital Leases. “Cash Collateralize” means, in respect of an
obligation, to provide and pledge (as a first priority perfected security
interest) cash collateral in Dollars or Alternate Currency specified by the
Administrative Agent, at a location and pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent (and “Cash
Collateralization” has a corresponding meaning). “CGMI” means Citigroup Global
Markets Inc. “Change of Control” means the occurrence of any of the following:
(a) any Person or group of Persons (within the meaning of the Securities
Exchange Act of 1934, as amended) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934, as amended) of 30% or more of the issued and outstanding Voting Stock
of the U.S. Borrower or (b) during any period of twenty-four (24) consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of the U.S. Borrower (together with any new directors whose
election by the board of directors of the U.S. Borrower or whose nomination for
election by the stockholders of the U.S. Borrower was approved by a vote of at
least two-thirds of the directors then still in office who either were directors
at the beginning of such period or whose elections or nomination for election
was previously so approved) cease for any reason other than death or disability
to constitute a majority of the directors then in office. “Citibank” means
Citibank, N.A., a national banking association, and its successors. “Code” means
the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder. “Co-Documentation Agents”
has the meaning specified in the recital of parties to this Agreement.
“Commitment” means, as to any Lender, (i) the Dollar amount set forth opposite
its name on Schedule I hereto or (ii) if such Lender has entered into one or
more Acceptances, the amount set forth for such Lender in the Register, in each
case as the same may be increased or reduced as expressly provided herein
(including, without limitation, pursuant to Sections 2.06, 2.15(c), 3.08 and
9.07). “Confidential Information” has the meaning set forth in Section 9.11
hereto.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda011.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 6 “Consolidated”
refers to the consolidation of accounts of the U.S. Borrower and its
Subsidiaries in accordance with GAAP. “Constituent Documents” means, with
respect to any Person, (a) the articles of incorporation and/or organization,
certificate of incorporation or certificate of formation (or the equivalent
organizational documents) of such Person, (b) the by-laws, operating agreement
(or the equivalent governing documents) of such Person and (c) any document
setting forth the manner of election and duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Stock.
“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any green house gas, petroleum or petroleum-derived
substance or waste, asbestos and polychlorinated biphenyls. “Continuation”,
“Continue” and “Continued” each refer to a continuation of Eurocurrency Rate
Loans for an additional Interest Period pursuant to Section 2.14. “Contractual
Obligation” means, as to any Person, any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound. “Conversion”, “Convert” and “Converted” each refer to a
conversion of Revolving Loans of one Type into Revolving Loans of the other Type
pursuant to Section 2.14. “CRR” means the Council Regulation (EU) No 575/2013 of
the European Parliament and of the Council of 26 June 2013 on prudential
requirements for credit institutions and investment firms and amending
Regulation (EU) No 648/2012. “Currency” means Dollars or any Alternate Currency.
“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens: (a) Liens for taxes, assessments, governmental charges, claims
or levies in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves (in
the good faith judgment of the management of the respective Person) have been
established; (b) Liens of landlords, liens in favor of utilities and liens of
suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other
liens imposed by law or contract which were incurred in the ordinary course of
business and (i) which secure amounts not yet due or (ii)(A) which do not in the
aggregate materially detract from the value of such property (other than
immaterial property) or materially impair the use thereof in the operation of
the business of any Person or (B) which Liens (or the amounts secured thereby)
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property subject to
such Lien and with respect to which adequate reserves (in the good faith
judgment of the management of the respective Person) have been established;



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda012.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 7 (c) Liens
incurred or deposits made in the ordinary course of business in connection with
workers’ compensation, unemployment insurance or other types of social security
benefits or to secure the performance of trade contracts, bids, tenders,
statutory and regulatory obligations, sales, contracts (other than for the
repayment of borrowed money), appeal bonds, leases, government contracts or
customs bonds and other similar obligations incurred in the ordinary course of
business; (d) encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property; (e) encumbrances, easements, rights-of-way,
restrictions, minor defects or irregularities in title and other similar charges
or encumbrances not interfering in any material respect with the ordinary
conduct of the business of any Person; (f) encumbrances arising under leases or
subleases of real property that do not, in the aggregate, materially detract
from the value of such real property or interfere with the ordinary conduct of
the business conducted at such real property; (g) financing statements with
respect to a lessor’s rights in and to personal property leased to such Person
in the ordinary course of such Person’s business; (h) Liens arising from
judgments, decrees or attachments and Liens securing appeal bonds arising from
judgments, in each case in circumstances not constituting an Event of Default,
provided that no cash or property is deposited or delivered to secure any such
judgment or award; (i) Liens on property of a Person or a business that are
existing at the time such Person or business is acquired pursuant to an
acquisition not prohibited by Section 6.04(b), provided that such Liens were not
placed on such property in contemplation of the consummation of the acquisition
and do not extend to any property other than those of the Person or the business
so acquired (and proceeds and products of any of the foregoing); (j) Liens
encumbering goods under production and arising from progress or partial payments
by the U.S. Borrower or any Subsidiary relating to the underlying goods; (k)
Liens arising out of conditional sale, title retention, consignment or similar
arrangements for the sale of goods entered into by the U.S. Borrower or any
Subsidiary in the ordinary course of business; (l) Liens under ERISA to the
extent the creation thereof would not breach the representation made in Section
5.09 if made immediately after such creation; (m) Liens on any proceeds
(including, without limitation, insurance, condemnation and eminent domain
proceeds) or products of any property, a lien over which is a Lien permitted by
Section 6.04(a); and



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda013.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 8 (n) Liens arising
solely by virtue of any statutory or common law provisions relating to (i)
banker’s liens, (ii) liens in favor of securities intermediaries and (iii)
rights of set off or similar rights and remedies as to deposit accounts or
securities accounts or other funds maintained with depository institutions or
securities intermediaries, including Liens arising under Article 24 of the
general terms and conditions of any member of the Dutch Bankers' Association or
any similar term applied by a financial institution in the Netherlands pursuant
to its general terms and conditions. “Default” means any Event of Default or any
event that would constitute an Event of Default but for the requirement that
notice be given or time elapse or both. “Default Interest” has the meaning
specified in Section 2.08(b). “Defaulting Lender” means at any time, subject to
Section 2.16(e), (i) any Lender that has failed to comply with its obligations
under this Agreement to make a Loan, make a payment to any Issuing Bank in
respect of a Letter of Credit, make a payment to the Swing Loan Lender in
respect of a Swing Loan or pay to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder (each a “Funding
Obligation”) within two Business Days of the date such Funding Obligation was
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the U.S. Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (ii) any Lender that has notified the Administrative Agent, the U.S.
Borrower, the Issuing Bank or the Swing Loan Lender in writing, or has stated
publicly, that it does not intend to comply with its Funding Obligations
hereunder (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (iii) any Lender that has defaulted on its funding obligations under
any other loan agreements or credit agreements generally, (iv) any Lender that
has, for three or more Business Days after written request of the Administrative
Agent or the U.S. Borrower, failed to confirm in writing to the Administrative
Agent and the U.S. Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender will cease to be a Defaulting
Lender pursuant to this clause (iv) upon the Administrative Agent’s and the U.S.
Borrower’s receipt of such written confirmation), (v) any Lender with respect to
which a Lender Insolvency Event has occurred and is continuing with respect to
such Lender or its Parent Company or (vi) any Lender that has, or has a Parent
Company that has, become the subject of a Bail-in Action (provided, in each
case, that neither the reallocation of Funding Obligations provided for in
Section 2.16 as a result of a Lender's being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated Funding Obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Notwithstanding anything to the contrary above, any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any of clauses (i) through (v) above will be conclusive and binding absent
manifest error, and such Lender will be deemed to be a Defaulting Lender
(subject to Section 2.16(e)) upon notification of such determination by the
Administrative Agent to the U.S. Borrower, the Issuing Banks, the Swing Loan
Lender and the Lenders.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda014.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 9 “Designated
Borrower” means any Euro Borrower or Swing Loan Borrower designated pursuant to
a Euro Borrower Designation or a Swing Loan Borrower Designation, respectively.
“Disclosure Documents” means the U.S. Borrower’s annual report on Form 10-K for
December 31, 2016 and any amendments thereto filed by the U.S. Borrower with the
SEC. “Documentary Letter of Credit” means any Letter of Credit that is drawable
upon presentation of documents evidencing the sale or shipment of goods
purchased by the U.S. Borrower or any of its Subsidiaries in the ordinary course
of its business. “Dollar Equivalent” means, with respect to any amount
denominated in an Alternate Currency, the amount of Dollars that would be
required to purchase such amount of such Alternate Currency, based upon the rate
at which such Alternate Currency may be exchanged for Dollars (x) in the case of
an amount denominated in any Alternate Currency other than Euros, in the London
foreign exchange market at approximately 11:00 A.M. London time or (y) in the
case of an amount denominated in Euros, in the London foreign exchange market at
approximately 10:00 A.M. London time or, at the request of the Borrower, 11:00
A.M., Brussels time, in each case for delivery two Business Days thereafter;
provided that, solely for purposes of calculating the amount of any fronting fee
payable to any Issuing Bank pursuant to Section 2.05(b)(ii) that is otherwise
calculated in Euros or the amount of any Reimbursement Obligations owing to any
Issuing Bank pursuant to Section 3.04(g) or 3.04(h) in respect of any Letter of
Credit denominated in Euros, “Dollar Equivalent” shall be the amount of Dollars
that would be required to purchase such amount of Euros, based upon the rate
determined by such Issuing Bank through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made. “Dollar Revolving
Loan” has the meaning specified in Section 2.01(a). “Dollars” and “$” mean
lawful money of the United States of America. “Domestic Lending Office” means,
with respect to any Lender, the office of such Lender specified as its “Domestic
Lending Office” in its administrative questionnaire delivered to the
Administrative Agent or in the Acceptance pursuant to which it became a Lender,
or such other office of such Lender as such Lender may from time to time specify
to the U.S. Borrower and the Administrative Agent. “Domestic Subsidiary” means
any Subsidiary of the U.S. Borrower organized under the laws of any state of the
United States of America or the District of Columbia or any entity disregarded
for U.S. tax purposes wholly owned by the U.S. Borrower or a Domestic
Subsidiary. “Dutch Borrower” means any Borrower that is organized under the laws
of the Netherlands. “Dutch Non-Public Lender” means: (i) until the publication
of an interpretation of “public” as referred to in the CRR by the competent
authority/ies: an entity which (x) assumes rights and/or obligations vis-à-vis a
Dutch Borrower, the value of which is at least EUR 100,000 (or its equivalent in
another



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda015.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 10 currency), (y)
which provides repayable funds for an initial amount of at least EUR 100,000 (or
its equivalent in another currency) or (z) otherwise qualifies as not forming
part of the public), and (ii) as soon as the interpretation of the term “public”
as referred to in the CRR has been published by the competent authority/ies: an
entity which is considered not to form part of the public on the basis of such
interpretation. “EBITDA” means, for any period, net income for such period,
plus, without duplication and to the extent deducted from revenues in
determining net income for such period, the sum of (a) the aggregate amount of
interest expense for such period, (b) the aggregate amount of income and
franchise tax expense for such period, (c) all amounts attributable to
depreciation and amortization for such period, (d) all other non-cash charges
and non-cash losses for such period, (e) all Non-Recurring Items for such period
and (f) all fees, expenses and charges incurred in connection with or arising as
a result of any proposed or actual acquisitions, investments, asset sales or
divestitures and minus, without duplication and to the extent added to revenues
in determining net income for such period, the sum of (i) all non-recurring
non-cash gains during such period, (ii) the amount of cash used during such
period to the extent charged against net income in a different period (excluding
any item under clause (f) above) and (iii) the amount of cash used during such
period relating to a Non-Recurring Item, all as determined on a consolidated
basis with respect to the U.S. Borrower and its Subsidiaries in accordance with
GAAP. For the purposes of calculating EBITDA for any period, if during such
period the U.S. Borrower or any Subsidiary shall have made an acquisition,
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such acquisition occurred on the first day of such period. “EEA Financial
Institution” means (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent. “EEA Member Country” means
any of the member states of the European Union, Iceland, Liechtenstein, and
Norway. “EEA Resolution Authority” means any public administrative authority or
any person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution. “Effective Date” has the meaning set forth in Section
4.01. “Eligible Assignee” means a Lender and any Affiliate of such Lender or any
other Person approved in writing by the Administrative Agent, the Issuing Banks,
the Swing Loan Lenders and the U.S. Borrower; provided, that for the purposes of
any Loan owed by a Dutch Borrower, any of the aforementioned Persons is a Dutch
Non-Public Lender; provided, further, that none of the following shall be an
Eligible Assignee: (i) any natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), (ii) any Borrower or any Affiliates of such Borrower or (iii)
any Defaulting Lender.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda016.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 11 “EMU” means
economic and monetary union as contemplated in the Treaty on European Union.
“EMU Legislation” means legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the euro or otherwise), being in part the
implementation of the third stage of EMU. “Environmental Law” means any federal,
state or local law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award relating to the environment, health, safety or hazardous
materials, including, without limitation, CERCLA, the Resource Conservation and
Recovery Act, the Hazardous Materials Transportation Act, the Clean Water Act,
the Toxic Substances Control Act, the Clean Air Act, the Safe Drinking Water
Act, the Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide
Act and the Occupational Safety and Health Act. “Environmental Liabilities and
Costs” means, with respect to any Person, all liabilities, obligations,
responsibilities, Remedial Actions, losses, damages, punitive damages,
consequential damages, treble damages, costs and expenses (including all fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigation and feasibility studies), fines, penalties, sanctions and
interest, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute and whether arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
in each case relating to any environmental, health or safety condition or to any
Release or threatened Release and resulting from the past, present or future
operations of, or ownership of property by, such Person or any of its
Subsidiaries. “Environmental Lien” means any Lien in favor of any Governmental
Authority for Environmental Liabilities and Costs. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended from time to time, and the
regulations promulgated and rulings issued thereunder. “ERISA Affiliate” means
any Person who for purposes of Title IV of ERISA is a member of the U.S.
Borrower’s controlled group, or under common control with the U.S. Borrower,
within the meaning of Section 414(b) or 414(c) of the Code. “ERISA Event” means,
with respect to any Person, (a) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan of such Person or any
of its ERISA Affiliates unless the 30-day notice requirement with respect to
such event has been waived by the PBGC; (b) the provision by the administrator
of any Plan of such Person or any of its ERISA Affiliates of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA with respect to a
termination described in Section 4041(c)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA); (c)
the cessation of operations at a facility of such Person or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA; (d) the
withdrawal by such Person or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (e) the failure by such Person or any of
its ERISA Affiliates to make a payment to a Plan required under the minimum
funding standards of ERISA; (f) a determination that any Plan is in “at risk”
status (within the meaning of Section 303 of ERISA or Section 430 of the Code);
or (g) the



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda017.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 12 institution by
the PBGC of proceedings to terminate a Plan of such Person or any of its ERISA
Affiliates, pursuant to Section 4042 of ERISA. “EU Bail-In Legislation Schedule”
means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. “Euro”
means the single currency of Participating Member States of the European Union.
“Euro Borrower” means each of FMC Finance B.V., a company organized and existing
under the laws of the Netherlands, FMC Chemicals Netherlands B.V., a company
organized and existing under the laws of the Netherlands, FMC Foret, S.A., a
company organized and existing under the laws of Spain, FMC Luxembourg Holdings
S.à r.l. (previously named “SHCO 91 S.à r.l.”), a private limited liability
company (société à responsabilité limitée) having its registered office at 6,
rue Eugène Ruppert, L-2453 Luxembourg, Grand-Duchy of Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 189601, FMC
Luxembourg S.à r.l. (previously named “SHCO 92 S.à r.l.”), a private limited
liability company (société à responsabilité limitée) having its registered
office at 6, rue Eugène Ruppert, L-2453 Luxembourg, Grand-Duchy of Luxembourg,
registered with the Luxembourg Trade and Companies Register under number B
189617, Surety International Ltd., a company organized and existing under the
laws of Bermuda and any Foreign Subsidiary; provided, that such Foreign
Subsidiary (i) is designated a “Euro Borrower” for purposes of this Agreement by
the U.S. Borrower in a written notice in substantially the form of Exhibit D-1
hereto (each, a “Euro Borrower Designation” and each Euro Borrower designated
thereby, a “Designated Borrower”), (ii) is approved as a Euro Borrower by the
Administrative Agent and each Lender and (iii) joins this Agreement and the
other Loan Documents pursuant to documentation satisfactory to the
Administrative Agent (including such guaranties as the Administrative Agent may
require). “Euro Borrower Designation” has the meaning specified in the
definition of “Euro Borrower”. “Euro Revolving Loan” has the meaning specified
in Section 2.01(a). “Eurocurrency Lending Office” means, with respect to any
Lender, the office of such Lender specified as its “Eurocurrency Lending Office”
in its administrative questionnaire delivered to the Administrative Agent or in
the Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the U.S. Borrower and the
Administrative Agent. “Eurocurrency Liabilities” has the meaning assigned to
that term in Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time. “Eurocurrency Rate” means, for any
Interest Period for each Eurocurrency Rate Loan comprising part of the same
Borrowing, the rate per annum appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda018.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 13 providing
quotations of interest rates applicable to dollar deposits in the London
interbank market, the “Screen Rate”) as the London interbank offered rate for
deposits in the applicable currency at approximately 11:00 A.M. (London time) on
the second Business Day immediately preceding the first day of such Interest
Period, for a term comparable to such Interest Period; provided, that the
Eurocurrency Rate shall not be less than zero; provided, further, that if the
applicable Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to the relevant currency,
then the Eurocurrency Rate shall be the Interpolated Rate at such time.
“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate for the longest period (for
which that Screen Rate is available in the relevant currency) that is shorter
than the Impacted Interest Period and (b) the Screen Rate for the shortest
period (for which that Screen Rate is available in the relevant currency) that
exceeds the Impacted Interest Period, in each case, at such time. “Eurocurrency
Rate Loan” means a Loan denominated in Dollars or Euros which bears interest as
provided in Section 2.08(a)(iii). “Eurocurrency Rate Reserve Percentage” of any
Lender for any Interest Period for any Eurocurrency Rate Loan means the reserve
percentage applicable during such Interest Period (or if more than one such
percentage shall be so applicable, the daily average of such percentages for
those days in such Interest Period during which any such percentage shall be so
applicable) under regulations issued from time to time by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period. “Events of Default” has the meaning
specified in Section 7.01. “Excluded Representations” means the representations
and warranties set forth in Sections 5.04 and 5.05. “Existing Credit Agreement”
has the meaning specified in the recitals hereto. “Existing Letters of Credit”
means each “Letter of Credit” issued pursuant to the terms of, and as defined
in, the Existing Credit Agreement and outstanding on the Effective Date and
listed on Schedule 2.04. “Facility” means the Commitments and the provisions
herein relating to the Revolving Loans and Letters of Credit. “Farm Credit
System” means a federally chartered network of borrower-owned lending
institutions comprised of cooperatives and related service organizations
regulated by the Farm Credit Administration. “FATCA” shall mean Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda019.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 14 interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code and any intergovernmental agreement implementing the foregoing. “FDIC”
means the Federal Deposit Insurance Corporation or any successor. “Federal Funds
Rate” means, for any period, a fluctuating interest rate per annum equal for
each day during such period to the weighted average of the rates on overnight
federal funds transactions with members of the Federal Reserve System, as
published for such day (or, if such day is not a Business Day, for the next
preceding Business Day) by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it;
provided that the Federal Funds Rate shall not be less than zero. “Fee Letter”
means that certain Fee Letter in respect of the Facility, dated as of March 31,
2017, between the U.S. Borrower and CGMI. “Final Termination Date” means, at any
time, the latest occurring Termination Date in effect at such time. “Financial
Covenant Debt” of any Person means Indebtedness of the type specified in clauses
(a), (b), (c), (d), (e), (f), (g) and (h) of the definition of “Indebtedness”;
provided, however, that (i) in the case of clause (c), such obligations shall be
included in this definition of Financial Covenant Debt only to the extent such
obligations are in respect of unreimbursed drawings under letters of credit, and
(ii) that Guaranty Obligations supported by a Letter of Credit shall not, to the
extent so supported, be included in this definition of Financial Covenant Debt.
“Fiscal Quarter” means each of the three month periods ending on March 31, June
30, September 30 and December 31. “Fiscal Year” means the twelve month period
ending on December 31. “FMC’s Business” means the business of developing,
manufacturing and/or selling, and providing research and development, marketing
and/or other services and support for, chemical-based and formulated products
and related organic and inorganic materials and any business reasonably related,
incidental, complementary or ancillary thereto. “Foreign Currency Equivalent”
means, with respect to any amount in Dollars, the amount of an Alternate
Currency that could be purchased with such amount of Dollars using the
reciprocal of foreign exchange rate(s) specified in the definition of the term
“Dollar Equivalent”, as determined by the Administrative Agent. “Foreign Credit
Line” means a credit facility or similar credit arrangement (including any
arrangement in connection with vendor financing) made available by a financial
institution to Foreign Subsidiaries or their customers, as applicable. “Foreign
Subsidiary” means any Subsidiary of the U.S. Borrower that is not a Domestic
Subsidiary.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda020.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 15 “GAAP” means
generally accepted accounting principles in the United States of America as in
effect from time to time, except that, with respect to the determination of
compliance by the U.S. Borrower with the covenant set forth in Section 6.01,
“GAAP” shall mean such principles in the United States of America as in effect
as of the date of, and used in, the preparation of the audited financial
statements of the U.S. Borrower referred to in Section 5.03. “Governmental
Authority” means any nation, sovereign or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory, taxing or administrative functions of or pertaining to
government, including any central bank and any supra-national bodies (such as
the European Union or the European Central Bank). “Granting Lender” has the
meaning specified in Section 9.07(a). “Guarantied Obligations” has the meaning
specified in Section 10.01(a). “Guarantor” has the meaning specified in Section
10.01(a). “Guaranty” means the U.S. Borrower’s guaranty of the Guarantied
Obligations of the Euro Borrowers and the Swing Loan Borrowers under this
Agreement as set forth in Article X (Guaranty) hereof. “Guaranty Obligation”
means, as applied to any Person, any direct or indirect liability, contingent or
otherwise, of such Person with respect to any Indebtedness of another Person, if
the purpose or intent of such Person in incurring the Guaranty Obligation is to
provide assurance to the obligee of such Indebtedness that such Indebtedness
will be paid or discharged, or that any agreement relating thereto will be
complied with, or that any holder of such Indebtedness will be protected (in
whole or in part) against loss in respect thereof, including (a) the direct or
indirect guaranty, endorsement (other than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of Indebtedness of another Person and (b) any liability
of such Person for Indebtedness of another Person through any agreement
(contingent or otherwise) (i) to purchase, repurchase or otherwise acquire such
Indebtedness or any security therefor, or to provide funds for the payment or
discharge of such Indebtedness (whether in the form of a loan, advance, stock
purchase, capital contribution or otherwise), (ii) to maintain the solvency or
any balance sheet item, level of income or financial condition of another
Person, (iii) to make take-or-pay or similar payments outside of the ordinary
course of business, if required, regardless of non-performance by any other
party or parties to an agreement, (iv) to purchase, sell or lease (as lessor or
lessee) property, or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such Indebtedness or to assure the holder
of such Indebtedness against loss or (v) to supply funds to, or in any other
manner invest in, such other Person (including to pay for property or services
irrespective of whether such property is received or such services are
rendered), if in the case of any agreement described under clause (b)(i), (ii),
(iii), (iv) or (v) above the primary purpose or intent thereof is to provide
assurance that Indebtedness of another Person will be paid or discharged, that
any agreement relating thereto will be complied with or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof. The amount of any Guaranty Obligation shall be equal to the amount of
the Indebtedness so guaranteed or otherwise supported.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda021.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 16 “Hedging
Contracts” means all Interest Rate Contracts, foreign exchange contracts,
currency swap or option agreements, forward contracts, commodity swap, purchase
or option agreements, other commodity price hedging arrangements, and all other
similar agreements or arrangements designed to alter the risks of any Person
arising from fluctuations in interest rates, currency values or commodity
prices. “Increasing Lender” means, in connection with any increase in the
aggregate amount of the Commitments pursuant to Section 2.06(b), a Lender whose
Commitment is increased pursuant to Section 2.06(b)(vi). “Indebtedness” of any
Person means, as of any date of determination, without duplication (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds (other than surety and performance bonds, which
are covered in clause (c) below), debentures or similar instruments or that bear
interest, (c) all reimbursement and other obligations with respect to letters of
credit, bankers’ acceptances, surety bonds and performance bonds, whether or not
matured, (d) all indebtedness for the deferred purchase price of property or
services, other than trade payables incurred in the ordinary course of business
that are not overdue, (e) all indebtedness of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (f) all Capital Lease Obligations of
such Person and the present value of future rental payments under all synthetic
leases, (g) all Guaranty Obligations of such Person, (h) all obligations of such
Person to purchase, redeem, retire, defease or otherwise acquire for value any
Stock or Stock Equivalents of such Person, valued, in the case of redeemable
preferred stock, at the greater of its voluntary liquidation preference and its
involuntary liquidation preference plus accrued and unpaid dividends, (i) all
net obligations payable by such Person in respect of Hedging Contracts of such
Person and (j) all Indebtedness of the type referred to above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in property (including accounts
and general intangibles) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness. “Indemnified
Party” has the meaning specified in Section 9.04(b). “Interest Coverage Ratio”
means, with respect to the U.S. Borrower and its Subsidiaries on a Consolidated
basis for any period, the ratio of EBITDA for such period to Net Consolidated
Interest Expense for such period. “Interest Income” means, for the U.S. Borrower
and its Subsidiaries on a Consolidated basis for any period, total interest
income for such period on a Consolidated basis in conformity with GAAP.
“Interest Period” means, with respect to each Eurocurrency Rate Loan, the period
commencing on the date of such Eurocurrency Rate Loan and ending one, two, three
or six (or, if requested by the U.S. Borrower and acceptable to each of the
Lenders, twelve) calendar months thereafter, as the U.S. Borrower (on its own
behalf and on behalf of any other Borrower) may, upon notice received by the
Administrative Agent not later than 12:00 noon (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided
that:



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda022.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 17 (i) the U.S.
Borrower may not select any Interest Period that ends after the Final
Termination Date; (ii) Interest Periods commencing on the same date for
Revolving Loans comprising part of the same Revolving Loan Borrowing shall be of
the same duration; (iii) whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided in the case of any Interest Period for a Eurocurrency Rate Loan, that
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and (iv) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period. “Interest Rate Contracts” means all interest rate
swap agreements, interest rate cap agreements, interest rate collar agreements
and interest rate insurance. “Investment” means, with respect to any Person, (a)
any purchase or other acquisition by such Person of (i) any security issued by,
(ii) a beneficial interest in any security issued by, or (iii) any other equity
ownership interest in, any other Person, (b) any purchase by such Person of all
or a significant part of the assets of a business conducted by any other Person,
or all or substantially all of the assets constituting the business of a
division, branch or other unit operation of any other Person, (c) any loan,
advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable and similar items
made or incurred in the ordinary course of business as presently conducted) or
capital contribution by such Person to any other Person, including all
Indebtedness of any other Person to such Person arising from a sale of property
by such Person other than in the ordinary course of its business, and (d) any
Guaranty Obligation incurred by such Person in respect of Indebtedness of any
other Person. “IRB Obligations” means the variable rate industrial and pollution
control revenue bonds of the U.S. Borrower that are supported by letters of
credit set forth on Schedule 2.04 (Existing Letters of Credit). “Issue” means,
with respect to any Letter of Credit, to issue, extend the expiry of, renew or
increase the maximum face amount (including by deleting or reducing any
scheduled decrease in such maximum face amount) of, such Letter of Credit. The
terms “Issued” and “Issuance” shall have a corresponding meaning “Issuing Bank”
means each Lender or Affiliate of a Lender that (a) is listed on the signature
pages hereof as an “Issuing Bank” or (b) hereafter becomes an Issuing Bank with
the approval of the Administrative Agent and the U.S. Borrower by agreeing
pursuant to an agreement with and in form and substance satisfactory to the
Administrative Agent and the U.S. Borrower to be bound by the terms hereof
applicable to Issuing Banks.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda023.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 18 “L/C Cash
Collateral Account” has the meaning specified in Section 7.02(b). “L/C Cash
Collateral Account Collateral” has the meaning specified in Section 7.02(b).
“L/C Cash Collateral Account Investments” has the meaning specified in Section
7.02(c). “L/C Cash Collateral Account Obligations” has the meaning specified in
Section 7.02(e)(i). “Lender Insolvency Event” shall mean that (i) a Lender or
its Parent Company is insolvent, or is generally unable to pay its debts as they
become due, or admits in writing its inability to pay its debts as they become
due, or makes a general assignment for the benefit of its creditors, or (ii)
such Lender or its Parent Company is the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company. Notwithstanding anything to the contrary above, a
Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Stock in such Lender or its Parent Company by any
Governmental Authority. “Lenders” means the Lenders listed on the signature
pages hereof and each Eligible Assignee that shall become a party hereto
pursuant to Section 9.07 and shall include the Swing Loan Lender and the Issuing
Banks. “Letter of Credit” has the meaning specified in Section 2.04. “Letter of
Credit Commitment” means, as to any Issuing Bank, (i) the Dollar amount set
forth opposite its name on Schedule I hereto or (ii) such other amount as agreed
to by the Issuing Bank and the U.S. Borrower. “Letter of Credit Loan” means a
payment by an Issuing Bank of a draft drawn under any Letter of Credit pursuant
to Section 3.04 or, without duplication, a payment by a Lender in respect
thereof pursuant to Section 3.04. “Letter of Credit Obligations” means, at any
time, the aggregate of all liabilities at such time of the U.S. Borrower and the
Euro Borrowers to all Issuing Banks with respect to Letters of Credit, whether
or not any such liability is contingent, including, without duplication, the sum
of (a) the Reimbursement Obligations in respect of the Letters of Credit at such
time and (b) the Letter of Credit Undrawn Amounts at such time. “Letter of
Credit Reimbursement Agreement” has the meaning specified in Section 3.04(d).
“Letter of Credit Request” has the meaning specified in Section 3.04(b). “Letter
of Credit Sub-Facility” has the meaning specified in Section 2.04. “Letter of
Credit Sublimit” means $300,000,000.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda024.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 19 “Letter of
Credit Undrawn Amounts” means, at any time, the aggregate undrawn amount of all
Letters of Credit outstanding at such time. “Leverage Ratio” means, with respect
to the U.S. Borrower and its Subsidiaries on a Consolidated basis as of any
date, the ratio of Financial Covenant Debt as of such date to EBITDA for the
last four Fiscal Quarters ending on or before such date. “Lien” means any
mortgage, deed of trust, pledge, hypothecation, assignment, charge, deposit
arrangement, encumbrance, lien (statutory or other), security interest or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever intended to assure payment of any Indebtedness or
the performance of any other obligation, including any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease and
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction naming the owner of the asset to which such Lien relates
as debtor. “Loan Documents” means this Agreement, the Notes, each Letter of
Credit and each certificate, agreement or document executed by a Borrower and
delivered to the Administrative Agent or any Lender in connection with or
pursuant to any of the foregoing. “Loans” means all Revolving Loans, all Swing
Loans and all Letter of Credit Loans. “Local Time” means, with respect to any
Loan denominated, or any payment to be made, in Dollars, New York City time, and
with respect to any Loan denominated, or any payment to be made, in an Alternate
Currency, the local time in the Principal Financial Center for such Alternate
Currency. “Margin Regulations” means, collectively, Regulations T, U and X, as
from time to time in effect, and any regulation replacing the same, of the Board
of Governors of the Federal Reserve System, or any successor thereto. “Material
Adverse Change” means a material adverse change in any of (a) the business,
condition (financial or otherwise), operations or properties of the U.S.
Borrower and its Subsidiaries taken as a whole, (b) the legality, validity or
enforceability of any Loan Document, (c) the ability of the Borrowers to repay
the Obligations or to perform their respective obligations under the Loan
Documents or (d) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents. “Material Adverse Effect” means an effect that
results in or causes, or could reasonably be expected to result in or cause, a
Material Adverse Change. “Material Subsidiary” means (i) any Subsidiary of the
U.S. Borrower that is a Borrower or (ii) any Subsidiary of the U.S. Borrower
from time to time in which the U.S. Borrower has an Investment, direct or
indirect, of at least $50,000,000 (excluding Investments by such Subsidiary in
other Subsidiaries in the form of Stock or Stock Equivalents), which
Subsidiaries on the Effective Date are listed on Schedule II hereto. “Merrill”
means Merrill Lynch, Pierce, Fenner & Smith Incorporated, a Delaware corporation
(or any other registered broker-dealer wholly-owned by Bank of America



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda025.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 20 Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof). “Moody’s” means
Moody’s Investors Service, Inc., or any successor by merger or consolidation to
its business. “Multiemployer Plan” of any Person means a multiemployer plan, as
defined in Section 4001(a)(3) of ERISA, and which is a defined benefit plan, to
which such Person or any of its ERISA Affiliates is making or accruing an
obligation to make contributions, or has within any of the preceding five plan
years made or accrued an obligation to make contributions. “Multiple Employer
Plan” of any Person means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of such Person or any
of its ERISA Affiliates and at least one Person other than such Person and its
ERISA Affiliates or (b) was so maintained and in respect of which such Person or
any of its ERISA Affiliates could have liability under Section 4064 or Section
4069 of ERISA in the event such plan has been or were to be terminated. “Net
Consolidated Interest Expense” means, for any period, Consolidated interest
expense for such period less the sum of (x) amortization of debt discount and
premium for such period and (y) Interest Income for such period. “New Commitment
Acceptance” means a New Commitment Acceptance executed and delivered by a New
Lender, and accepted by the Administrative Agent, in accordance with Section
9.07 and in substantially the form of Exhibit C-3 hereto. “New Lender” means,
for purposes of Sections 2.06(b), 2.15(c) and 9.07(c), an Eligible Assignee,
approved by the Administrative Agent and the Issuing Banks (which approval shall
not be unreasonably withheld), that the U.S. Borrower has requested to become a
Lender hereunder pursuant to said Section 2.06(b) or 2.15(c). “Non-Consenting
Lender” means any Lender that does not approve any consent, waiver or amendment
that (i) requires the approval of all affected Lenders in accordance with the
terms of Section 9.01 and (ii) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender. “Non-Recurring Items” means, to the extent reflected in the
determination of net income for any period, provisions for restructuring,
discontinued operations, special reserves or other similar charges, including
write-downs or write-offs of assets (other than write-downs resulting from
foreign currency translations). “Note” means a Revolving Loan Note. “Notice of
Issuance” has the meaning specified in Section 3.04(a). “Notice of Revolving
Loan Borrowing” has the meaning specified in Section 3.01(a).



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda026.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 21 “Obligations”
means principal of and interest on the Loans made by each Lender to, and the
Notes held by each Lender of, each Borrower or Swing Loan Borrower and all other
amounts from time to time owing (including without limitation with respect to
any Letters of Credit) to the Lenders or the Administrative Agent by any
Borrower or any Swing Loan Borrower under this Agreement pursuant hereto, to its
Euro Borrower Designation or its Swing Loan Borrower Designation, as applicable,
and under the Notes, in each case strictly in accordance with the terms hereof.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control. “Other Taxes” has the meaning specified in Section 2.12(b). “Overdraft
Advance Interest Rate” means the rate of interest applicable to Overdraft
Advances as set forth in the Overdraft Documents. “Overdraft Advances” has the
meaning specified in Section 3.03(f). “Overdraft Documents” means the documents,
agreements and instruments from time to time governing the Overdraft Facility,
as the same may be amended, supplemented or otherwise modified from time to
time. “Overdraft Facility” has the meaning specified in Section 3.03(f). “Parent
Company” means, with respect to a Lender, the bank holding company (as defined
in Federal Reserve Board Regulation Y), if any, that is the direct or indirect
parent of such Lender, and/or any Person owning, beneficially or of record,
directly or indirectly, a majority of the Stock of such Lender. “Participant
Register” has the meaning specified in Section 9.07(f). “Participating Member
State” means each state so described in any EMU Legislation. “Participation
Agreement” means a loan participation agreement in substantially the form of
Exhibit C-2 hereto. “Patriot Act” has the meaning specified in Section 9.16.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor. “Permit”
means any permit, approval, authorization, license, variance or permission
required from a Governmental Authority under an applicable Requirement of Law.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, limited
liability company, joint venture or other entity, or a government or any
political subdivision or agency thereof. “Plan” means a Single Employer Plan or
a Multiple Employer Plan.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda027.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 22 “Portfolio
Interest Eligible Non-Bank” has the meaning specified in Section 2.12(e).
“Principal Financial Center” means, in the case of any Currency, the principal
financial center of the country of issue of such Currency, as determined by the
Administrative Agent. “property” or “properties” means any right or interest in
or to property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible. “Public Debt Rating” means, as of any date, the
lowest rating that has been most recently announced by either S&P or Moody’s, as
the case may be, for any class of long-term senior unsecured, non-credit
enhanced debt issued by the U.S Borrower. For purposes of the foregoing: (a) if
no Public Debt Rating shall be available from either S&P or Moody’s, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level 6 under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be; (b) if only one of S&P and Moody’s shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the available rating; (c) for purposes of the
definition of “Applicable Margin” or “Applicable Percentage”, in the event the
Facility receives, at any time, (a) Public Debt Ratings that are one ratings
grade apart, for purposes of determining a rating level defined by an “or”, the
applicable rating to determine the rates or margins above shall be the higher of
such Public Debt Ratings, or (b) Public Debt Ratings that are equal to or
greater than two ratings grades apart, the applicable Public Debt Rating to
determine the rates or margins above shall be the Public Debt Rating that is one
grade higher than the lowest Public Debt Rating of the Public Debt Ratings
obtained for that period of determination; and (d) if any rating established by
S&P or Moody’s shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change. “Quarterly Dates” means the first Business Day of each April, July,
October and January, commencing on the first such date to occur after the
Effective Date. “Receivable” means a right to receive payment arising from the
sale or lease of goods or services by a Person to another Person. “Receivables
Transaction” means any transaction or series of transactions that may be entered
into by the U.S. Borrower or any of its Subsidiaries pursuant to which the U.S.
Borrower or any of its Subsidiaries may directly or indirectly sell, convey or
otherwise transfer Receivables to another Person, or may grant a security
interest in, any Receivables of the U.S. Borrower or any of its Subsidiaries,
and any assets related thereto including, without limitation, all collateral
securing such Receivables, proceeds of such Receivables and other assets which
are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Receivables.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda028.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 23 “Register” has
the meaning specified in Section 9.07(d). “Reimbursement Date” has the meaning
specified in Section 3.04(g). “Reimbursement Obligations” means all matured
reimbursement or repayment obligations of the Borrowers to any Issuing Bank with
respect to amounts drawn under Letters of Credit. “Related Party” has the
meaning set forth in Section 9.04(b). “Release” means, with respect to any
Person, any release, spill, emission, leaking, pumping, injection, deposit,
disposal, discharge, dispersal, leaching or migration, in each case, of any
Contaminant into the indoor or outdoor environment or into or out of any
property owned by such Person, including the movement of Contaminants through or
in the air, soil, surface water, ground water or property. “Remedial Action”
means all actions required to (a) clean up, remove, treat or in any other way
address any Contaminant in the indoor or outdoor environment, (b) prevent the
Release or threat of Release or minimize the further Release so that a
Contaminant does not migrate or endanger or threaten to endanger public health
or welfare or the indoor or outdoor environment or (c) perform pre-remedial
studies and investigations and post-remedial monitoring and care. “Required
Lenders” means Lenders having more than 50% of the aggregate amount of the
Commitments or, if the Commitments shall have terminated, Lenders holding more
than 50% of the sum of (a) the aggregate unpaid principal amount of the Loans
plus (b) the aggregate Available Amount of all Letters of Credit (computed, in
the case of Loans denominated in an Alternate Currency and Letters of Credit
denominated in Euros, as the Dollar Equivalent thereof, as determined by the
Administrative Agent); provided that, for purposes hereof, neither any Borrower,
nor any of its Affiliates, if a Lender, shall be included in (i) the Lenders
holding such amount of the Loans or Available Amount of Letters of Credit or
having such amount of the Commitments or (ii) determining the aggregate unpaid
principal amount of the Loans or Available Amount of Letters of Credit or the
total Commitments. For purposes of this definition, (i) the Available Amount of
each Letter of Credit and the outstanding amount of each Swing Loan and Letter
of Credit Loan shall be considered to be owed to the Lenders ratably according
to the amounts of their respective Revolving Loan Notes and Commitments (less,
in the case of any Lender which is a Defaulting Lender as a result of a breach
of its obligations under Section 3.03(c) or 3.04(b), the amount in respect of
which such Lender is in default) and (ii) the unused Commitment of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time in accordance with the second paragraph of Section 9.01. “Requirement of
Law” means, with respect to any Person, the common law and all federal, state,
local and foreign laws, rules and regulations, orders, judgments, decrees and
other determinations of any Governmental Authority or arbitrator, applicable to
or binding upon such Person or any of its property or to which such Person or
any of its property is subject. “Revolving Loan” means a Dollar Revolving Loan
or a Euro Revolving Loan. “Revolving Loan Borrowing” means a borrowing
consisting of simultaneous Revolving Loans of the same Type made by each of the
Lenders pursuant to Section 2.01(a).



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda029.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 24 “Revolving Loan
Note” means a promissory note of a Borrower payable to the order of any Lender,
in substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of such Borrower to such Lender resulting from the Revolving Loans
made by such Lender to such Borrower. “Revolving Loan Outstandings” means, at
any time, the then aggregate outstanding principal amount of all Revolving Loans
(which shall be, in the case of Revolving Loans denominated in a Currency other
than Dollars, the Dollar Equivalent thereof at such time). “S&P” means Standard
& Poor’s Financial Services LLC, a subsidiary of S&P Global Inc., or any
successor by merger or consolidation to its business. “Sanctioned Country” means
a country that is the target of a sanctions program administered or enforced by
OFAC, the European Union, Her Majesty’s Treasury of the United Kingdom or the
United Nations Security Council. “Sanctioned Person” means a Person that is the
target of Sanctions, including (A) an agency of the government of a Sanctioned
Country, (B) an organization owned or controlled by a Sanctioned Country, (C) a
Person located, organized or resident in a Sanctioned Country, to the extent the
target of Sanctions, or (D) any Person listed in any Sanctions-related list of
designated Persons maintained by OFAC, the U.S. Department of State, the
European Union, Her Majesty’s Treasury of the United Kingdom or the United
Nations Security Council, or any Person owned 50 percent or more directly or
indirectly by any such Person or Persons. “Sanctions” means economic sanctions
administered or enforced by OFAC, the U.S. Department of State, the European
Union, Her Majesty’s Treasury of the United Kingdom or the United Nations
Security Council. “SEC” means the United States Securities and Exchange
Commission. “Seller” means E. I. du Pont de Nemours and Company, a Delaware
corporation. “Single Employer Plan” of any Person means a single employer plan,
as defined in Section 4001(a)(15) of ERISA, that (a) is maintained for employees
of such Person or any of its ERISA Affiliates and no Person other than such
Person and its ERISA Affiliates or (b) was so maintained and in respect of which
such Person or any of its ERISA Affiliates could have liability under Section
4069 of ERISA in the event such plan has been or were to be terminated. “SPC”
has the meaning specified in Section 9.07(a). “Standby Letter of Credit” means
any Letter of Credit that is not a Documentary Letter of Credit. “Stock” means
shares of capital stock (whether denominated as common stock or preferred
stock), beneficial, partnership or membership interests, participations or other
equivalents (regardless of how designated) of or in a corporation, partnership,
limited liability company or equivalent entity, whether voting or non-voting.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda030.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 25 “Stock
Equivalent” means all securities convertible into or exchangeable for Stock and
all warrants, options or other rights to purchase or subscribe for any Stock,
whether or not presently convertible, exchangeable or exercisable. “Subsidiary”
of any Person means any corporation, partnership, limited liability company,
joint venture, trust or estate of which more than 50% of (a) the issued and
outstanding capital stock having ordinary voting power to elect a majority of
the board of directors of such corporation (irrespective of whether at the time
capital stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (b) the interest in
the capital or profits of such partnership, limited liability company or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries. “Swing Loan” shall have the meaning assigned to such term in
Section 2.03. “Swing Loan Base Rate” means, for any amount in an Alternate
Currency, for any day the rate of interest per annum equal to the higher of (i)
the rate of interest per annum at which overnight deposits in the Alternate
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by the Swing Loan
Lender's local branch to major banks in the local market or other applicable
offshore interbank market, and (ii) the cost of funds to the Swing Loan Lender's
local branch with respect to such amount for such day, expressed as a rate of
interest per annum. “Swing Loan Borrower” means each of the U.S. Borrower, FMC
Finance B.V., FMC Foret, S.A. and any Foreign Subsidiary (i) designated a “Swing
Loan Borrower” for purposes of this Agreement by the U.S. Borrower in a written
notice in substantially the form of Exhibit D-2 hereto (each, a “Swing Loan
Borrower Designation” and each Swing Loan Borrower designated thereby, a
“Designated Borrower”), (ii) accepted as same by the Administrative Agent, the
Swing Loan Lender and each other Lender and (iii) joining this Agreement and the
other Loan Documents pursuant to documentation satisfactory to the
Administrative Agent and the Swing Loan Lender. “Swing Loan Borrower
Designation” has the meaning specified in the definition of “Swing Loan
Borrower”. “Swing Loan Borrowing” means a borrowing consisting of a Swing Loan
made by the Swing Loan Lender. “Swing Loan Commitment” means (i) the Dollar
Equivalent of the amount set forth opposite each Swing Loan Lender’s name on
Schedule I hereto or (ii) if such Lender has entered into one or more
Acceptances, the Dollar Equivalent of the amount set forth for such Lender in
the Register as being its Swing Loan Commitment; and the Swing Loan Commitments
shall, in the aggregate, not exceed the Swing Loan Sublimit, as such amount may
be increased or reduced as provided in Section 2.06 or as otherwise expressly
provided in this Agreement. “Swing Loan Lender” means BofA, Citibank or one or
more of its Affiliates, and any other Lender that agrees, with the approval of
the Administrative Agent and the U.S. Borrower, to act as the Swing Loan Lender
hereunder, in each case, in its capacity as the Swing Loan Lender hereunder.
Swing Loans shall be made, and payments in respect of any Swing Loan



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda031.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 26 shall be made,
to each applicable Swing Loan Lender based on such Swing Loan Lender’s Swing
Loan Commitment. “Swing Loan Request” shall have the meaning assigned to such
term in Section 3.03(a). “Swing Loan Sublimit” means $50,000,000. “Syndication
Agent” means BofA, as Syndication Agent. “Taxes” has the meaning specified in
Section 2.12(a). “Termination Date” of any Lender means the date five (5) years
after the Effective Date (as the same may be extended or changed pursuant to
Section 2.06(b) or 2.15) or, if earlier, the date of termination in whole of the
Commitments pursuant to the second sentence of Section 2.06(a), pursuant to
Section 2.10(b) or pursuant to Section 7.01. “Total Commitments” means
$1,500,000,000, as such amount may be increased or reduced as provided in
Section 2.06 or as otherwise expressly provided in this Agreement. “Total
Outstandings” means, at any time, the sum of (i) the Revolving Loan
Outstandings, (ii) the Dollar Equivalent of the principal amount of the Swing
Loans outstanding at such time and (iii) the Letter of Credit Obligations
outstanding at such time, provided, however, that for purposes of determining
Total Outstandings at any time, the outstanding principal amount of Swing Loans
shall be deemed to be $50,000,000 unless the Administrative Agent has received a
certificate from the Swing Loan Borrowers and the Swing Loan Lender (A)
certifying the aggregate Dollar Equivalent amount of currently outstanding Swing
Loans and the maximum amount (but less than $50,000,000) that may be borrowed as
Swing Loans and (B) undertaking that (1) no future Swing Loans will be requested
or made in excess of such maximum amount without the provision to the
Administrative Agent by the Swing Loan Borrowers and the Swing Loan Lender of a
bring-down certification of the aggregate amount of outstanding Swing Loans and
a different maximum amount (but less than $50,000,000) that may be borrowed as
Swing Loans, in which case the outstanding principal amount of the Swing Loans
shall be deemed to be the amount set forth in the foregoing certificate or
bring-down certificate, as applicable, and (2) the Swing Loan Lender shall not
change its conversion rates with respect to the Alternate Currencies on which
the Swing Loans are denominated without providing written notice to the
Administrative Agent. “Transactions” means the Acquisition, the execution,
delivery and performance of any debt documents (including amendments) entered
into in connection therewith and the borrowings of the loans contemplated
thereunder, the use of the proceeds thereof, the payment of taxes, fees and
expenses incurred in connection with the Acquisition and the other transactions
contemplated by or related to the foregoing. “Treaty on European Union” means
the Treaty of Rome of March 25, 1957, as amended by the Single European Act 1986
and the Maastricht Treaty (which was signed at Maastricht on February 7, 1992,
and came into force on November 1, 1993), as amended from time to time. “Type”
means a Base Rate Loan or a Eurocurrency Rate Loan.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda032.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 27 “UCC” has the
meaning specified in Section 7.02(e)(ii). “Unused Commitments” means, at any
time, the aggregate amount of the Commitments then unused and outstanding after
deducting the Total Outstandings. “U.S. Borrower” has the meaning specified in
the recital of parties to this Agreement. “Voting Stock” means capital stock
issued by a corporation or equivalent interests in any other Person, the holders
of which are ordinarily, in the absence of contingencies, entitled to vote for
the election of directors (or persons performing similar functions) of such
Person, even though the right to so vote has been suspended by the happening of
such contingency. “Wholly-Owned Subsidiary” of any Person means any Subsidiary
of such Person 100% of the Voting Stock of which (other than directors’
qualifying shares or other shares held to satisfy legal or regulatory
requirements) are directly or indirectly owned by such Person, or by one or more
Wholly-Owned Subsidiaries of such Person, or by such Person and one or more
Wholly-Owned Subsidiaries of such Person. “Withdrawal Liability” has the meaning
specified in Part 1 of Subtitle E of Title IV of ERISA. “Write-Down and
Conversion Powers” means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable EEA Member Country, which
write-down and conversion powers are described in the EU Bail-In Legislation
Schedule. SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding” and the word “through” means “to and including.”
SECTION 1.03. Accounting Terms and Principles. (a) Except as set forth below,
all accounting terms not specifically defined herein shall be construed in
conformity with GAAP and all accounting determinations required to be made
pursuant hereto (including for purpose of measuring compliance with Section 6.01
shall, unless expressly otherwise provided herein, be made in conformity with
GAAP. (b) If any change in the accounting principles used in the preparation of
the most recent Financial Statements referred to in Section 6.02(a) is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
U.S. Borrower with the agreement of the Borrowers’ Accountants and results in a
change in any of the calculations required by Article V (Representations and
Warranties or Section 6.01 had such accounting change not occurred, for purposes
of the calculation of such covenants and the definitions related thereto, such
calculation shall be made using GAAP as used by the U.S. Borrower in its
December 31, 2016 financial statements.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda033.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 28 (c)
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed and all computations of
amounts and ratios referred to in Article VI (Covenants of the Company) shall be
made, without giving effect to any election under Accounting Standards
Codification 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Borrower
or any Subsidiary of any Borrower at “fair value”. SECTION 1.04. Certain Terms.
(a) The terms “herein,” “hereof” and “hereunder” and similar terms refer to this
Agreement as a whole, and not to any particular Article, Section, subsection or
clause in, this Agreement. (b) Unless otherwise expressly indicated herein, (i)
references in this Agreement to an Exhibit, Schedule, Article, Section, clause
or sub-clause refer to the appropriate Exhibit or Schedule to, or Article,
Section, clause or sub-clause in this Agreement and (ii) the words “above” and
“below”, when following a reference to a clause or a sub-clause of any Loan
Document, refer to a clause or sub-clause within, respectively, the same Section
or clause. (c) Each agreement defined in this Article I shall include all
appendices, exhibits and schedules thereto. Unless the prior written consent of
the Required Lenders is required hereunder for an amendment, restatement,
supplement or other modification to any such agreement and such consent is not
obtained, references in this Agreement to such agreement shall be to such
agreement as so amended, restated, supplemented or modified. (d) References in
this Agreement to any statute shall be to such statute as amended or modified
from time to time and to any successor legislation thereto, in each case as in
effect at the time any such reference is operative. (e) The term “including”
when used in any Loan Document means “including without limitation” except when
used in the computation of time periods. (f) The terms “Lender,” “Issuing Bank”
and “Administrative Agent” include, without limitation, their respective
successors. ARTICLE II AMOUNTS AND TERMS OF THE LOANS SECTION 2.01. The
Revolving Loans. (a) Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Loans (i) denominated in Dollars to the
U.S. Borrower (each, a “Dollar Revolving Loan”) and (ii) denominated in Dollars
or Euros to the Euro Borrowers (each a “Euro Revolving Loan”, and collectively
with any Dollar Revolving Loans, the “Revolving Loans”) from time to time on any
Business Day during the period from the Effective Date until the Termination
Date of such Lender in an aggregate amount as to all Borrowers not to exceed at
any time outstanding the amount of such Lender’s Commitment.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda034.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 29 (b) Anything in
this Agreement to the contrary notwithstanding, the Total Outstandings shall (1)
not on the date of any extension of credit under this Agreement nor on the last
day of an Interest Period for any outstanding Borrowing exceed the Total
Commitments or (2) not on the last Business Day of any week exceed 103% of the
Total Commitments. (c) Each Revolving Loan Borrowing shall be in an aggregate
amount of not less than the Dollar Equivalent of $1,000,000 and integral
multiples of the Dollar Equivalent of $500,000 in excess thereof or, in the case
of Eurocurrency Rate Loans denominated in Euros, the Dollar Equivalent thereof
(or, if less, an aggregate amount equal to the then remaining Unused Commitments
of the Lenders participating in such Borrowing, as applicable). (d) Each
Revolving Loan Borrowing shall (subject to Section 2.09(d)) consist of Revolving
Loans of the same Type in the same Currency made on the same day by the Lenders
ratably according to their respective Commitments. (e) Within the limits set
forth above and subject to Section 2.16, each Borrower may from time to time
borrow, repay pursuant to Section 2.07 or prepay pursuant to Section 2.10 and
reborrow under this Section 2.01. (f) Each Lender may, at its option, make any
Revolving Loan available to any Euro Borrower by causing any foreign or domestic
branch or Affiliate of such Lender to make such Revolving Loan; provided that
any exercise of such option shall not affect the obligation of such Euro
Borrower to repay such Revolving Loan in accordance with the terms of this
Agreement. Each reference to any Lender shall be deemed to include any of such
Lender’s Affiliates which make Revolving Loans; provided that no such Lender
shall be relieved of its obligations hereunder until such Lender’s Affiliates
have actually performed such Lender’s obligations. Notwithstanding the
foregoing, the Euro Borrowers and the Administrative Agent shall be permitted to
deal solely and directly with, and may rely conclusively on, such Lender in
connection with such Lender’s rights and obligations under this Agreement (g)
Any Borrowing in relation to a Loan to any Dutch Borrower shall at all times be
provided by a Lender that is a Dutch Non-Public Lender. SECTION 2.02.
[Intentionally Deleted]. SECTION 2.03. The Swing Loans. On the terms and subject
to the conditions contained in this Agreement, each Swing Loan Lender may, in
its sole discretion, make loans (each, a “Swing Loan”) to a Swing Loan Borrower
from time to time on any Business Day during the period from the date hereof
until the Termination Date. Such Swing Loans shall be denominated in any
Alternate Currency (to the extent acceptable to each Swing Loan Lender) and in
an aggregate principal amount as to all Borrowers not to exceed at any time
outstanding the lesser of the Dollar Equivalent of (i) the Swing Loan
Commitments and (ii) the then Unused Commitments of Lenders having Termination
Dates falling on or after the proposed maturity date of such Swing Loan. Each
Swing Loan must be paid in full upon any Revolving Loan Borrowing by a Swing
Loan Borrower hereunder and shall in any event mature no later than the
Termination Date. Within the limits set forth in the first sentence of this
Section 2.03, amounts of Swing Loans repaid may be reborrowed under this Section
2.03. Each Swing Loan Lender may, at its option, make any Swing Loan available
to any Swing Loan Borrower by causing any foreign or domestic branch or
Affiliate of



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda035.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 30 such Swing Loan
Lender to make such Swing Loan; provided that any exercise of such option shall
not affect the obligation of such Swing Loan Borrower to repay such Swing Loan
in accordance with the terms of this Agreement. SECTION 2.04. The Letters of
Credit. On the terms and subject to the conditions contained in this Agreement,
$300,000,000 of the Facility is available (the “Letter of Credit Sublimit”) for
the issuance of letters of credit, in Dollars or Euros, for the account of the
U.S. Borrower or a Euro Borrower (the “Letter of Credit Sub-Facility”), and each
Issuing Bank agrees to Issue at the request of one or more Borrowers one or more
letters of credit (each a “Letter of Credit”) from time to time on any Business
Day during the period commencing on the Effective Date and ending on or before
the day that is 30 days prior to the Termination Date in an amount not to exceed
at any time outstanding the amount of such Issuing Bank’s Letter of Credit
Commitment; provided, however, that no Letter of Credit will have a termination
date that is later than 30 days prior to the Termination Date, nor will any such
Letter of Credit have a term longer than one calendar year after the date of
issuance thereof other than those letters of credit separately identified on
Schedule 2.04 (Existing Letters of Credit) issued to support IRB Obligations
(which letters of credit may have a term of up to 13 months or up to 18 months
as required by such IRB Obligation), provided, further, that any Letter of
Credit may provide for the renewal thereof for additional one calendar year
periods, subject to the immediately preceding proviso. SECTION 2.05. Fees. (a)
Facility Fees. The U.S. Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee on the average daily amount (whether
used or unused) of such Lender’s Commitment from the Effective Date (in the case
of each Lender), and from the effective date specified in the Acceptance
pursuant to which it became a Lender (in the case of each other Lender), until
the Termination Date of such Lender, payable in Dollars in arrears on each
Quarterly Date during the term of such Lender’s Commitment, and on the
Termination Date of such Lender, at a rate per annum equal to the Applicable
Percentage in effect from time to time for facility fees. (b) Letter of Credit
Compensation. (i) The U.S. Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commission on such Lender’s pro rata share of
the average daily aggregate Available Amount of (A) all Standby Letters of
Credit outstanding from time to time and (B) all Documentary Letters of Credit
outstanding from time to time, in each case at the Applicable Margin in effect
from time to time for Eurocurrency Rate Loans, payable in Dollars (the amount of
which commission shall be determined, in the case of the Available Amount of
Letters of Credit denominated in Euros on the basis of the Dollar Equivalent of
such amount on the date payable) in arrears quarterly on each Quarterly Date and
on the Termination Date of such Lender, commencing on the first Quarterly Date
after the date hereof. (ii) The U.S. Borrower agrees to pay to each Issuing
Bank, for its own account, (x) a fronting fee with respect to each Letter of
Credit issued by such Issuing Bank, payable quarterly in arrears on each
Quarterly Date during which such Issuing Bank has acted in such capacity, and on
the scheduled Termination Date of such



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda036.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 31 Issuing Bank (if
such Issuing Bank acted in such capacity up to such date), in an amount equal to
the product of fifteen (15) basis points per annum of the average daily
Available Amount of such Letter of Credit multiplied by the actual number of
days such Letter of Credit was outstanding in such period, divided by 360, as
applicable, which amount shall be payable in Dollars and calculated based on the
Dollar Equivalent of any amount otherwise calculated in Euros on the date when
such amount is payable, and (y) such customary fees and charges in connection
with the issuance or administration of each Letter of Credit as may be agreed in
writing between the U.S. Borrower and such Issuing Bank from time to time. (c)
Defaulting Lender Fees. Notwithstanding anything in this Agreement to the
contrary, if any Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing pursuant to clauses (a) and (b) above, in each
case with respect to the entire accrual period with respect to such fees
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees); provided, that (i) to the extent that a ratable portion of the
Letter of Credit Obligations or Swing Loans of such Defaulting Lender has been
reallocated in accordance with Section 2.16(a)(i) to the Non-Defaulting Lenders,
the fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (ii) to the extent
any portion of such Letter of Credit Obligations or Swing Loans cannot be so
reallocated to such Non-Defaulting Lenders, such fees will instead accrue for
the benefit of and be payable to the Issuing Bank and the Swing Loan Lender as
their interests appear (and the pro rata payment provisions of Section 2.11 will
automatically be deemed adjusted to reflect the provisions of this Section
2.05(c)). (d) Other Fees. The U.S. Borrower agrees to pay to the Administrative
Agent such fees as from time to time may be separately agreed between the U.S.
Borrower and the Administrative Agent, including as set forth in the Fee Letter.
SECTION 2.06. Reductions and Increases of the Commitments. (a) Commitment
Reductions, Etc. (i) The Commitment of each Lender shall be automatically
reduced to zero on the Termination Date of such Lender. In addition, the U.S.
Borrower shall have the right, upon at least three Business Days’ notice to the
Administrative Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that (x) the
Total Commitments shall not be reduced pursuant to this sentence to an amount
which is less than the Total Outstandings, (y) each partial reduction shall be
in an aggregate amount of at least $10,000,000 or any integral multiple of
$1,000,000 in excess thereof and (z) a reduction in the Commitments shall not be
allowed if, as a result thereof, the Commitments would be reduced to an amount
which is less than the sum of the Swing Loan Commitments plus the Letter of
Credit Sub-Facility. Each Commitment reduction pursuant to this Section
2.06(a)(i) shall be permanent (subject, however, to the rights of the U.S.
Borrower under Section 2.06(b)). (ii) The Swing Loan Commitment of the Swing
Loan Lender shall be automatically reduced to zero on the Termination Date of
the Swing Loan Lender. In addition, a Swing Loan Borrower shall have the right,
upon at least three Business Days’



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda037.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 32 notice to the
Administrative Agent, to terminate in whole or reduce in part the unused portion
of the Swing Loan Commitment of the Swing Loan Lender, provided that each
partial reduction shall be in an aggregate amount of at least the Dollar
Equivalent $10,000,000. Each Swing Loan Commitment reduction pursuant to this
Section 2.06(a)(ii) shall be permanent (subject, however, to the rights of the
U.S. Borrower under Section 2.06(b)). (b) Optional Increases of Commitments. (i)
Not more than twice in any calendar year, the U.S. Borrower may propose to
increase the Total Commitments by an aggregate amount of not less than
$25,000,000 or an integral multiple of $10,000,000 in excess thereof (a
“Proposed Aggregate Commitment Increase”) in the manner set forth below,
provided that: (A) no Default or Event of Default shall have occurred and be
continuing either as of the date on which the U.S. Borrower shall notify the
Administrative Agent of its request to increase the Total Commitments or as of
the related Increase Date (as hereinafter defined); (B) the representations and
warranties contained in Article V (Representations and Warranties) shall be
correct in all material respects (except any representations and warranties that
are qualified by materiality, which shall be true and correct in all respects)
either as of the date on which the U.S. Borrower shall notify the Administrative
Agent of its request to increase the Total Commitments or as of the related
Increase Date, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a different date,
which shall be true and correct as of such earlier date; and (C) after giving
effect to any such increase, the Total Commitments shall not exceed
$2,250,000,000 less the amount of any reductions of the Total Commitments under
Section 2.06(a)(i). (ii) The U.S. Borrower may request an increase in the
aggregate amount of the Commitments by delivering to the Administrative Agent a
notice (an “Increase Notice”, the date of delivery thereof to the Administrative
Agent being the “Increase Notice Date”) specifying (1) the Proposed Aggregate
Commitment Increase, (2) the proposed date (the “Increase Date”) on which the
Commitments would be so increased (which Increase Date may not be fewer than 30
nor more than 60 days after the Increase Notice Date) and (3) the New Lenders,
if any, to whom the U.S. Borrower desires to offer the opportunity to commit to
all or a portion of the Proposed Aggregate Commitment Increase and which New
Lenders, if any, the U.S. Borrower desires the opportunity to commit to all or a
portion of the Proposed Aggregate Commitment Increase that would increase the
Swing Loan Commitments. The Administrative Agent shall in turn promptly notify
each Lender of the U.S. Borrower’s request by sending each Lender a copy of such
notice. (iii) Not later than the date that is five days after the Increase
Notice Date, the Administrative Agent shall notify each New Lender, if any,
identified in the related Increase Notice of the opportunity to commit to all or
any portion of the Proposed Aggregate Commitment Increase. Each such New Lender
may irrevocably commit to all



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda038.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 33 or a portion of
the Proposed Aggregate Commitment Increase, representing Revolving Commitments,
and Swing Loan Commitments, as applicable (such New Lender’s “Proposed New
Commitment”) by notifying the Administrative Agent (which shall give prompt
notice thereof to the U.S. Borrower) before 11:00 A.M. (New York City time) on
the date that is 10 days after the Increase Notice Date; provided that: (A) the
Proposed New Commitment of each New Lender shall be in an aggregate amount not
less than $10,000,000; and (B) each New Lender that submits a Proposed New
Commitment shall execute and deliver to the Administrative Agent (for its
acceptance and recording in the Register) a New Commitment Acceptance in
accordance with the provisions of Section 9.07 hereof. (iv) If the aggregate
Proposed New Commitments of all of the New Lenders shall be less than the
Proposed Aggregate Commitment Increase, then (unless the U.S. Borrower otherwise
requests) the Administrative Agent shall, on or prior to the date that is 15
days after the Increase Notice Date, notify each Lender of (x) the opportunity
to so commit to all or any portion of the Proposed Aggregate Commitment Increase
not committed to by New Lenders pursuant to Section 2.06(b)(iii) and (y) the
then-current Final Termination Date. Each Lender may, if, in its sole
discretion, it elects to do so, irrevocably offer to commit to all or a portion
of such remainder, representing Revolving Commitments and Swing Loan
Commitments, as applicable (such Lender’s “Proposed Increased Commitment”), by
notifying the Administrative Agent (which shall give prompt notice thereof to
the U.S. Borrower) no later than 11:00 A.M. (New York City time) on the date
five days before the Increase Date. In no event shall any Lender be obligated to
increase its Commitments hereunder. (v) If the aggregate amount of Proposed New
Commitments and Proposed Increased Commitments (such aggregate amount, the
“Total Committed Increase”) equals or exceeds $25,000,000, then, subject to the
conditions set forth in Section 2.06(b)(i): (A) effective on and as of the
Increase Date, the Total Commitments shall be increased by the Total Committed
Increase (provided that the aggregate amount of the Commitments shall in no
event be increased pursuant to this Section 2.06(b) to more than $2,250,000,000
less the amount of any reductions of the Total Commitments under Section
2.06(a)(i)) and shall be allocated among the New Lenders and the Lenders as
provided in Section 2.06(b)(vi); (B) effective on and as of the Increase Date,
the Termination Date of each New Lender that offers a Proposed New Commitment
and of each Increasing Lender shall be changed to the Final Termination Date
(notwithstanding any earlier Termination Date for such Lender which may then be
in effect pursuant to Section 2.15); and (C) on the Increase Date, if any
Revolving Loans are then outstanding, the Borrowers shall borrow Revolving Loans
from all or certain of the Lenders and/or (subject to compliance by the U.S.
Borrower with Section 9.04(c)) prepay Revolving Loans of all or certain of the
Lenders (other than any Defaulting



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda039.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 34 Lender) such
that, after giving effect thereto, the Revolving Loans (including, without
limitation, the Types, Currencies and Interest Periods thereof) shall be held by
the Lenders (including for such purposes New Lenders) ratably in accordance with
their respective Commitments (subject, however, to Section 2.09(d)). If the
Total Committed Increase is less than $25,000,000, then the Total Commitments
shall not be changed. (vi) The Total Committed Increase shall be allocated among
New Lenders having Proposed New Commitments and Lenders having Proposed
Increased Commitments as follows: (A) If the Total Committed Increase shall be
at least $25,000,000 and less than or equal to the Proposed Aggregate Commitment
Increase, then (x) the initial Commitment of each New Lender shall be such New
Lender’s Proposed New Commitment and (y) the Commitment of each Lender shall be
increased by such Lender’s Proposed Increased Commitment. (B) If the Total
Committed Increase shall be greater than the Proposed Aggregate Commitment
Increase, then the Total Committed Increase shall be allocated: (1) first to New
Lenders (to the extent of their respective Proposed New Commitments) in such a
manner as the U.S. Borrower and the Administrative Agent shall agree; and (2)
then to Lenders (to the extent of their respective Proposed Increased
Commitments, if any) in such a manner as the U.S. Borrower shall determine in
its sole discretion upon consultation with the Administrative Agent and the
Syndication Agent. (vii) No increase in the Commitments contemplated hereby
shall become effective until the Administrative Agent shall have received (x)
Revolving Loan Notes payable by each of the Borrowers to each New Lender and
each Increasing Lender and (y) evidence satisfactory to the Administrative Agent
(including an update of paragraphs 2 and 4 of the opinion of counsel provided
pursuant to Section 4.01(a)(v) that such increases in the Commitments, and
Borrowings thereunder, have been duly authorized. SECTION 2.07. Repayment. (a)
Revolving Loans. Subject to Section 2.16(a), each Borrower shall repay to the
Administrative Agent for the account of each Lender the principal amount of each
Revolving Loan made by such Lender to such Borrower, and each Revolving Loan
made by such Lender shall mature on the Termination Date of such Lender. (b)
[Intentionally Deleted]. (c) Swing Loans. Each Swing Loan Borrower shall repay
to the Administrative Agent for the account of the Swing Loan Lender, the Dollar
Equivalent of the



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda040.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 35 outstanding
principal amount of each Swing Loan to such Swing Loan Borrower on the earlier
of (i) the maturity date specified in the applicable Swing Loan Request (which
maturity shall be no later than the tenth Business Day after the requested date
of such Borrowing) and (ii) the Termination Date of the Swing Loan Lender. (d)
Letter of Credit Loans. The Letters of Credit shall be repaid as set forth in
Section 3.04. (e) Certain Prepayments. (i) If, as of the last Business Day of
any week during the period from the Effective Date until the Final Termination
Date, (1) the sum of (x) the aggregate amount of all Loans (for which purpose
the amount of any Loan that is denominated in an Alternate Currency shall be
deemed to be the Dollar Equivalent thereof) plus (y) the Available Amount of all
Letters of Credit (for which purpose the Available Amount of any Letter of
Credit denominated in an Alternate Currency shall be deemed to be the Dollar
Equivalent thereof as of the date of determination) exceeds (2) 103% of the then
Total Commitments, the Administrative Agent shall use all reasonable efforts to
give prompt written notice thereof to the U.S. Borrower, specifying the amount
to be prepaid under this clause (i), and the Borrowers shall, within two
Business Days of the date of such notice, prepay the Loans in an amount so that
after giving effect thereto the aggregate outstanding principal amount of the
Loans (determined as aforesaid) plus the Available Amount of all Letters of
Credit (determined as aforesaid) does not exceed the Total Commitments; provided
that any such payment shall be accompanied by any amounts payable under Section
9.04(c). (ii) If, as of the last Business Day of any week during the period from
the Effective Date until the Final Termination Date, (1) the Dollar Equivalent
of the aggregate outstanding principal balance of Swing Loans exceeds (2) 103%
of the Swing Loan Commitment, the Administrative Agent shall use all reasonable
efforts to give prompt written notice thereof to the Swing Loan Borrowers,
specifying the amount to be prepaid under this clause (ii), and the Swing Loan
Borrowers shall, within two Business Days of the date of such notice, prepay the
Swing Loans in an amount so that after giving effect thereto the aggregate
outstanding principal balance of Swing Loans (determined as aforesaid) does not
exceed the Swing Loan Commitments. (iii) In addition, if on the last day of any
Interest Period the aggregate outstanding principal amount of the Loans (after
giving effect to any Loans being made to repay Loans maturing on that date) plus
the Available Amount of all Letters of Credit would exceed 100% of the aggregate
amount of the Commitments, the Administrative Agent shall use all reasonable
efforts to give prompt written notice thereof to the U.S. Borrower, specifying
the amount to be prepaid under this clause (iii), and the Borrowers shall,
within two Business Days of the date of such notice, prepay the Loans, or cause
Loans to be prepaid, or reduce the requested Loans in such amounts that after
giving effect to such action the aggregate outstanding principal amount of the
Loans (after giving effect to any Loans being made to repay Loans maturing on
that date) plus the Available Amount of all Letters of Credit does not exceed
the aggregate amount of the Commitments; provided that any such payment shall be
accompanied by any amounts payable under Section 9.04(c).



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda041.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 36 (iv) The
determinations of the Administrative Agent under this Section 2.07(e) shall be
conclusive and binding on the U.S. Borrower and the other Borrowers in the
absence of manifest error. (f) If any Lender is a Defaulting Lender, such
Defaulting Lender shall be deemed to have assigned any and all payments in
respect of the Obligations due to it from or for the benefit of any Borrower
pursuant to this Section 2.07 to the Non-Defaulting Lenders for application to,
and reduction of, their ratable portion of all Obligations until such
Non-Defaulting Lenders have been repaid in full. Such Defaulting Lender hereby
authorizes the Administrative Agent to distribute such payments in accordance
with Section 2.16(a)(iii). This Section 2.07 shall (i) apply and be effective
regardless of whether an Event of Default has occurred and is continuing and
notwithstanding (1) any other provision of this Agreement to the contrary or (2)
any instruction of the U.S. Borrower as to its desired application of payments
and (ii) not be deemed to relieve or otherwise release any Borrower from any of
its Obligations due or owing to any Lender, including a Defaulting Lender.
SECTION 2.08. Interest. (a) Ordinary Interest. Each Borrower shall pay interest
on the unpaid principal amount of each Loan made by each Lender to such
Borrower, from the date of such Loan until such principal amount shall be paid
in full, at the following rates per annum and in each case subject to Section
2.16(a)(iii): (i) Base Rate Loans and Letter of Credit Loans. If such Loan is
either a Revolving Loan or a Letter of Credit Loan which, in each case, bears
interest at the Base Rate, a rate per annum equal at all times to the Base Rate
in effect from time to time plus the Applicable Margin, payable on (A) each
Quarterly Date while such Base Rate Loan is outstanding or (B) the last day of
each month during which such Letter of Credit Loan is outstanding, and in each
case, on the date such Base Rate Loan or Letter of Credit Loan shall be paid in
full. (ii) Swing Loans. If such Loan is a Swing Loan (other than an Overdraft
Advance, for which the rate shall be equal to the Overdraft Advance Interest
Rate), a rate per annum equal at all times to the Swing Loan Base Rate plus the
Applicable Margin (applicable to Eurocurrency Rate Loans) in effect from time to
time, payable (A) on the first Business Day of each calendar quarter, commencing
on the first such day following the making of such Swing Loan, (B) upon each
payment or prepayment thereof in full or in part and (C) if not previously paid
in full, at maturity (whether by acceleration or otherwise) of such Swing Loan.
(iii) Eurocurrency Rate Loans. If such Loan is a Eurocurrency Rate Loan, a rate
per annum equal at all times during each Interest Period for such Loan to the
sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Margin, payable on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, at three-month intervals
following the first day of such Interest Period. (b) Default Interest. Upon the
occurrence and during the continuance of an Event of Default that has not been
waived, the Administrative Agent may, and upon the request of the Required
Lenders shall, require the Borrowers to pay to the fullest extent permitted by
law



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda042.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 37 interest
(“Default Interest”) on all outstanding Obligations at the rate then applicable
to Base Rate Loans plus two percentage points (2%) per annum; provided, however,
that following the acceleration of the Loans and other Obligations pursuant to
Section 7.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Administrative Agent. SECTION 2.09. Interest Rate
Determinations. (a) [Intentionally Deleted]. (b) The Administrative Agent shall
give prompt notice to the U.S. Borrower and the Lenders of the applicable
interest rate determined by the Administrative Agent for purposes of Section
2.08(a)(i), (ii) and (iii). (c) If prior to 10:00 A.M. (New York City time) on
any date on which an interest rate is to be determined pursuant to the
definition of “Eurocurrency Rate”, (i) the Administrative Agent shall have
determined (which determination shall be conclusive and binding on the U.S.
Borrower) that adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or (ii) the Administrative Agent shall have received
notice from the Required Lenders in respect of the relevant facility that the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Eurocurrency Rate Loan for such Interest Period, then
the Administrative Agent shall promptly notify the U.S. Borrower and each Lender
of such circumstances, whereupon the right of the Borrowers to select
Eurocurrency Rate Loans for any requested Revolving Loan Borrowing or any
subsequent Revolving Loan Borrowing shall be suspended until the first date on
which the circumstances causing such suspension cease to exist. If the Borrowers
shall not, in turn, before 11:00 A.M. (New York City time) on such date notify
the Administrative Agent that a Notice of Revolving Loan Borrowing with respect
to such Eurocurrency Rate shall be converted to a Notice of Revolving Loan
Borrowing for a Eurocurrency Rate Loan in a different Currency or a Base Rate
Loan, such Notice of Revolving Loan Borrowing shall be deemed to be canceled and
of no force or effect, and the U.S. Borrower shall not be liable to the
Administrative Agent or any Lender with respect thereto except as set forth in
Section 3.01(c). In the event of such a suspension, the Administrative Agent
shall review the circumstances giving rise to such suspension at least weekly
and shall notify the U.S. Borrower and the Lenders promptly of the end of such
suspension, and thereafter the Borrowers shall be entitled, on the terms and
subject to the conditions set forth herein, to borrow Eurocurrency Rate Loans
and Swing Loans in such Currency. (d) Notwithstanding anything in this Agreement
to the contrary, no Lender whose Termination Date falls prior to the last day of
any Interest Period for any Eurocurrency Rate Loan (a “Relevant Lender”) shall
participate in such Loan. Without limiting the generality of the foregoing, no
Relevant Lender shall (i) participate in a Borrowing of any Eurocurrency Rate
Loan having an initial Interest Period ending after such Lender’s Termination
Date, (ii) have any outstanding Eurocurrency Rate Loan continued for a
subsequent Interest Period if such subsequent Interest Period would end after
such Lender’s Termination Date or (iii) have any outstanding Base Rate Loan
Converted into a Eurocurrency Rate Loan if such Eurocurrency Rate Loan would
have an initial Interest Period ending after such Lender’s Termination Date. If
any Relevant Lender has outstanding a Eurocurrency Rate Loan that cannot be
continued for a subsequent Interest Period pursuant to clause (ii) above or has
outstanding a Base Rate Loan that cannot be Converted into a Eurocurrency Rate
Loan pursuant to clause (iii) above, such Lender’s



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda043.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 38 ratable share of
such Eurocurrency Rate Loan (in the case of said clause (ii)) shall be repaid by
the relevant Borrower on the last day of its then current Interest Period and
such Lender’s ratable share of such Base Rate Loan (in the case of said clause
(iii)) shall be repaid by the relevant Borrower on the day on which the Loans of
Lenders unaffected by said clause (iii) are so Converted. Subject to the terms
and conditions of this Agreement, the Borrowers may fund the repayment of the
Relevant Lenders’ ratable shares of such Eurocurrency Rate Loans and Base Rate
Loans by borrowing from Lenders hereunder that are not Relevant Lenders. SECTION
2.10. Prepayments. (a) The Borrowers shall have no right to prepay any principal
amount of any Revolving Loan or Swing Loan other than as provided in subsection
(b) below. (b) Each Borrower may without premium or penalty, (i) upon at least
the number of Business Days’ prior notice specified in the first sentence of
Section 3.01(a) with respect to any Revolving Loan of the same Type, (ii) upon
notice by no later than 11:00 AM (London time) one Business Day prior to the
date of prepayment of any Swing Loan in any case given to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given, such Borrower shall, prepay the
outstanding principal amounts of the Loans made to such Borrower comprising part
of the same Revolving Loan Borrowing or Swing Loan Borrowing, as the case may
be, in whole or ratably in part, together with accrued interest to the date of
such prepayment on the principal amount prepaid; provided, however, that (x)
each partial prepayment (other than any prepayment of any Swing Loan) shall be
in an aggregate principal amount not less than $1,000,000 or an integral
multiple of $500,000 in excess thereof (or the Foreign Currency Equivalent of
such respective amounts in the case of Loans denominated in an Alternate
Currency) and (y) if any prepayment of any Eurocurrency Rate Loans shall be made
on a date which is not the last day of an Interest Period for such Loans (or on
a date which is not the maturity date of such Swing Loans), such Borrower shall
also pay any amounts owing to each Lender pursuant to Section 9.04(c) so long as
such Lender makes written demand upon such Borrower therefor (with a copy of
such demand to the Administrative Agent) within 20 Business Days after such
prepayment. SECTION 2.11. Payments and Computations. (a) All payments of
principal of and interest on each Loan in a particular Currency shall be made in
such Currency. (b) (i) All payments of principal of and interest on the Loans
and all other amounts whatsoever payable by a Borrower under this Agreement and
the Notes shall be made in immediately available funds, without deduction,
setoff or counterclaim, to the Administrative Agent’s Account for the relevant
Currency, not later than 11:00 A.M. (New York City time) (in the case of amounts
payable in Dollars) or 11:00 A.M. Local Time in the location of the
Administrative Agent’s Account (in the case of amounts payable in an Alternate
Currency), on the day when due. (ii) The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Section 2.09(d), 2.12, 2.15(c) or 3.05 or as contemplated by Section 2.05(c) or
2.16) to the Lenders entitled thereto for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda044.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 39 other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. (iii) Upon its acceptance of an Acceptance and recording of the
information contained therein in the Register pursuant to Section 9.07(d), from
and after the effective date specified in such Acceptance the Administrative
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned or assumed thereby to the Lender assignee or New Lender
thereunder (as the case may be). The parties to each Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves. (c) All computations of
interest based on the Base Rate (other than if the Base Rate is computed on the
basis of the Federal Funds Rate) and of facility fees and letter of credit
commission shall be made by the Administrative Agent on the basis of a year of
365 or 366 days, as the case may be, and all computations of interest based on
the Eurocurrency Rate, the Swing Loan Rate or the Base Rate based on the Federal
Funds Rate shall be made by the Administrative Agent on the basis of a year of
360 days, in each case for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each determination by the Administrative Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error. (d) Whenever any payment hereunder or under the Notes shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, facility fee or, letter of
credit commission, as the case may be; provided, however, if such extension
would cause payment of interest on or principal of Eurocurrency Rate Loans to be
made in the next following calendar month, such payment shall be made on the
next preceding Business Day. (e) Unless the Administrative Agent shall have
received notice from a Borrower prior to the date on which any payment is due to
the Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each relevant Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent that such Borrower shall not have so made such payment in full to the
Administrative Agent, each such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate. (f) Anything in Section 2.07 or 2.08 to the
contrary notwithstanding, and without prejudice to Section 2.08(b) or 7.01(a),
if any Borrower shall fail to pay any principal or interest denominated in an
Alternate Currency within one Business Day after the due date therefor in the
case of principal and three Business Days after the due date therefor in the
case of interest (without giving effect to any acceleration of maturity under
Article VII (Events of Default)), the amount so in default shall automatically
be redenominated in Dollars on the day one Business Day after the due date
therefor in the case of a principal payment and three Business



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda045.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 40 Days after the
due date therefor in the case of an interest payment in an amount equal to the
Dollar Equivalent of such principal or interest. (g) If any Lender is a
Defaulting Lender, such Defaulting Lender shall be deemed to have assigned any
and all payments in respect of the Obligations subject to this Section 2.11 due
to it from and for the benefit of the Borrowers to the Non-Defaulting Lenders
for application to, and reduction of, the Non-Defaulting Lenders’ ratable
portion of all Obligations until such Non-Defaulting Lenders have been repaid in
full. Each Defaulting Lender hereby authorizes the Administrative Agent to
distribute such payments in accordance with Section 2.16(a)(iii). This Section
2.11(g) shall (i) apply at any time such Lender is a Defaulting Lender and be
effective regardless of whether an Event of Default has occurred or is
continuing and notwithstanding (1) any other provision of this Agreement to the
contrary or (2) any instruction of the U.S. Borrower as to its desired
application of payments and (ii) not be deemed to relieve or otherwise release
any Borrower from any of its Obligations due or owing to any Lender, including a
Defaulting Lender. SECTION 2.12. Taxes. (a) Any and all payments by each
Borrower under the Loan Documents shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, taxes imposed on or
measured by its net income (including alternative minimum taxable income),
franchise taxes imposed on it, by any jurisdiction under the laws of which such
Person is organized or in which such Person is resident or doing business, or
any political subdivision thereof and any U.S. federal withholding taxes imposed
under FATCA (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Taxes”). For
purposes of determining withholding taxes imposed under FATCA, from and after
the effective date of the Agreement, the U.S. Borrower and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i). If any Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable under the Loan Documents to any such Person, (i) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.12) such Person receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority or other authority in accordance with applicable law. (b)
In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement, the Notes or the other Loan Documents (hereinafter referred to as
“Other Taxes”). (c) Each Borrower will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.12) paid by such Lender or the
Administrative Agent (as the case may be) with respect to Loans to such Borrower
and any liability (including, without limitation, penalties, additions to tax,
interest and



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda046.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 41 expenses)
arising therefrom or with respect thereto, whether or not such Taxes or Other
Taxes were correctly or legally asserted; provided, however, that (i) no
Borrower shall be liable to any Person, as the case may be, for any liability
arising from or with respect to Taxes or Other Taxes, which results from the
gross negligence or willful misconduct of such Lender or the Administrative
Agent, as the case may be, (ii) so long as no Event of Default has occurred and
is continuing, such Lender or the Administrative Agent, as applicable, shall use
its reasonable best efforts (all at the expense of such Borrower) to cooperate
with each Borrower in contesting any Taxes or Other Taxes which such Borrower
reasonably deems to be not correctly or legally asserted or otherwise not due
and owing and (iii) no Borrower shall be liable to such Lender or the
Administrative Agent, as the case may be, for any such liability if such Person
fails to make written demand for indemnification therefor within 120 days of
receiving notice of the existence of such liability. This indemnification shall
be made within 30 days from the date such Lender or the Administrative Agent (as
the case may be) makes written demand therefor. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any Person. (d) Within 30 days after the date
of any payment of Taxes by a Borrower, such Borrower will furnish to the
Administrative Agent, at its address referred to in Section 9.02, the original
or a certified copy of a receipt evidencing payment thereof. (e) (i) Each Lender
organized under the laws of a jurisdiction outside the United States, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Lender and on the date of the Acceptance pursuant to which it becomes a
Lender in the case of each other Lender, on or before the date that such form
expires or becomes obsolete or after the occurrence of any event within the
control of such Lender (including a change in Applicable Lending Office but not
including a change in law) requiring a change in the most recent form so
delivered by it, and from time to time thereafter if reasonably requested in
writing by the U.S. Borrower or the Administrative Agent, shall provide (but
only to the extent such Lender is lawfully able to provide) the U.S. Borrower
and the Administrative Agent with either Internal Revenue Service form W-8BEN,
W-8BEN-E or W-8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying in the case of form W- 8BEN or W-8BEN-E
that such Lender is either (i) entitled to benefits under an income tax treaty
to which the United States is a party that reduces the rate of withholding tax
on payments under this Agreement or (ii) a Portfolio Interest Eligible Non-Bank
(as defined below) or certifying in the case of form W-8ECI that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States. If the form provided by a Lender at
the time such Lender first becomes a party to this Agreement indicates a United
States interest withholding tax rate in excess of zero (or if such Lender cannot
provide at such time such form because it is not entitled to reduced withholding
under a treaty and the payments are not effectively connected income),
withholding tax at such rate (or at the then existing U.S. statutory rate if the
Lender cannot provide such a form) shall be considered excluded from “Taxes” as
defined in Section 2.12(a) unless and until such Lender provides the appropriate
form certifying that a zero rate applies, whereupon withholding tax at such zero
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was in compliance with the provisions of Section 9.07(h) and was
entitled to payments under Section 2.12(a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term “Taxes” shall include (in



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda047.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 42 addition to
withholding taxes that may be imposed in the future or other amounts otherwise
includable in Taxes) United States interest withholding tax, if any, applicable
with respect to the Lender assignee on such date. If any form or document
referred to in this Section 2.12(e) requires the disclosure of information,
other than information necessary to compute the tax payable and information
required on the date hereof by Internal Revenue Service form W-8BEN, W-8BEN-E or
W-8ECI, that the relevant Lender reasonably considers to be confidential, such
Lender shall give notice thereof to the U.S. Borrower and the Administrative
Agent and shall not be obligated to include in such form or document such
confidential information. For purposes of this paragraph (e) the term “Portfolio
Interest Eligible Non-Bank” means a Lender that certifies in form and substance
reasonably satisfactory to the U.S. Borrower and the Administrative Agent that
(i) it is not a bank within the meaning of Code section 881(c)(3)(A), (ii) it is
not a 10% shareholder of any Borrower within the meaning of Code section
881(c)(3)(B) and (iii) it is not a controlled foreign corporation related to any
Borrower within the meaning of Code section 881(c)(3)(C). (ii) To the extent a
Lender is not the beneficial owner, such Lender shall provide executed originals
of Internal Revenue Service form W-8IMY, accompanied by Internal Revenue Service
form W-8ECI, W-8EXP, W-8BEN or W- 8BEN-E, as appropriate, a certificate in form
and substance reasonably satisfactory to the U.S. Borrower and the
Administrative Agent that the beneficial owner meets the requirements to be
treated as a Portfolio Interest Eligible Non-Bank (if such beneficial owner were
a Lender), and/or other certification documents from each beneficial owner, as
applicable; provided that if the Lender is a partnership and one or more direct
or indirect partners of such Lender are claiming the portfolio interest
exemption, such Lender may provide a certificate from each partner in form and
substance reasonably satisfactory to the U.S. Borrower that such partner meets
the requirements to be treated as a Portfolio Interest Eligible Non-Bank (if
such partner were a Lender). (iii) If any payment made to a Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Lender were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Code section 1471(b) or 1472(b), as
applicable), such Lender shall deliver to the U.S. Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the U.S. Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Code
section 1471(b)(3)(C)(i)) and such additional documentation reasonably requested
by the U.S. Borrower or the Administrative Agent as may be necessary for the
U.S. Borrower and the Administrative Agent to comply with their obligations
under FATCA and to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and
withhold from such payment. Solely for purposes of this clause (iii), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(iv) In addition, upon the reasonable request of the U.S. Borrower (through the
Administrative Agent) on behalf of any Borrower that is not a U.S. Borrower,
each Lender will use all reasonable efforts to provide to such Borrower (if it
can do so without material cost to such Lender) such forms, certifications of
tax residency or other documentation as may be requested by such Borrower in
order to cause interest on Loans to such Borrower, to the fullest extent
permitted by applicable



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda048.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 43 law, to be
subject to a reduced rate of withholding under the laws of the jurisdiction of
organization of such Borrower or under any income tax treaty to which the
jurisdiction of the Borrower is a party; and if any such form, certification of
tax residency or document requires the disclosure of information, other than
information necessary to compute the tax payable and information required on the
date hereof, that the relevant Lender considers to be confidential, such Lender
shall give notice thereof to the U.S. Borrower and shall not be obligated to
include in such form or document such confidential information. Such forms,
certifications of tax residency or other documentation delivered pursuant to
this Section 2.12(e) as requested by any Borrower shall be periodically renewed
if it is required under the law of the jurisdiction of organization of such
Borrower. (f) For any period with respect to which a Person that is required
pursuant to Section 2.12(e) to provide a Borrower with any documentation
described therein but has failed to provide a Borrower with such documentation
or notice that it cannot provide such form, certification of tax residency or
other documentation (other than if such failure is due to a change in law
occurring subsequent to the date on which a form or other documentation
originally was required to be provided, or if such form or other documentation
otherwise is not required under the first sentence of subsection (e) above),
such Person shall not be entitled to indemnification under Section 2.12(a) with
respect to Taxes to the extent such forms, certifications of tax residency or
other documents would prevent the imposition thereof; provided, however, that
should a Lender become subject to Taxes because of its failure to deliver a
form, certification of tax residency or other documentation required hereunder,
the relevant Borrower shall take such steps as the Lender shall reasonably
request to assist the Lender to recover such Taxes. (g) Any Lender claiming any
additional amounts payable pursuant to this Section 2.12 shall use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to change the jurisdiction of its Applicable Lending Office if the
making of such a change would avoid the need for, or reduce the amount of, any
such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
(h) Notwithstanding any contrary provisions of this Agreement, in the event that
a Lender that originally provided such form, certification of tax residency or
other documentation as may be required under Section 2.12(e) thereafter ceases
to qualify for complete exemption from withholding tax, such Lender may assign
its interest under this Agreement to any Eligible Assignee and such assignee
shall be entitled to the same benefits under this Section 2.12 as the assignor
provided that the rate of withholding tax applicable to such assignee shall not
exceed the rate then applicable to the assignor. (i) Without prejudice to the
survival of any other agreement of the Borrowers hereunder, the agreements and
obligations of the Borrowers contained in this Section 2.12 shall survive the
payment in full of principal and interest hereunder and under the Notes and the
termination of the Commitments. (j) If a Borrower is required to pay any Lender
any Taxes under Section 2.12(c), such Lender shall be an “Affected Person”, and
the U.S. Borrower shall have the rights set forth in Section 3.08 to replace
such Affected Person.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda049.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 44 (k) Each Lender
shall severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrowers have not already indemnified the Administrative
Agent for such Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.07(f) relating to the maintenance of a Participant
Register and (iii) any other taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable and documented expenses arising thereform or with
respect thereto, whether or not such taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (k). SECTION 2.13. Sharing of
Payments, Etc. If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Revolving Loans, the Swing Loans or the Letter of Credit Loans
made by it (other than as expressly provided herein) in excess of its ratable
share of payments on account of the Revolving Loans, the Swing Loans or the
Letter of Credit Loans obtained by all such Lenders, such Lender shall forthwith
purchase from such other Lenders such participations in the Revolving Loans, the
Swing Loans or the Letter of Credit Loans made by them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them, provided, however, that, if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. Each Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.13 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of
such Borrower in the amount of such participation. SECTION 2.14. Conversion or
Continuation of Revolving Loans. (a) Each Borrower may elect (i) at any time on
any Business Day to Convert Base Rate Loans or any portion thereof to
Eurocurrency Rate Loans or (ii) at the end of any applicable Interest Period, to
Convert Eurocurrency Rate Loans denominated in Dollars or any portion thereof
into Base Rate Loans or to Continue Eurocurrency Rate Loans or any portion
thereof for an additional Interest Period; provided, however, that the aggregate
amount of the Eurocurrency Rate Loans Converted or Continued for each Interest
Period must be in the amount of at least $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. Each Conversion or Continuation shall be allocated
among the Revolving Loans of each Lender in accordance with such Lender’s pro
rata share. Subject to clause (b) below, each such election shall be in
substantially the form of Exhibit B-2 (Form of Notice of Conversion or
Continuation) (a “Notice of Conversion or Continuation”) and shall be made by
giving the Administrative Agent (x) in the



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda050.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 45 case of a
Continuation or Conversion into Eurocurrency Rate Loans, at least three Business
Days’ prior written notice, and (y) in the case of a Conversion into Base Rate
Loans, at least one Business Day’s prior written notice, in each case,
specifying (A) the amount and Type of Revolving Loan being Converted or
Continued, (B) in the case of a Conversion to or a Continuation of Eurocurrency
Rate Loans, the applicable Interest Period and (C) in the case of a Conversion,
the date of Conversion (which date shall be a Business Day and, if a Conversion
from Eurocurrency Rate Loans, shall also be the last day of the applicable
Interest Period). (b) The Administrative Agent shall promptly notify each Lender
of its receipt of a Notice of Conversion or Continuation and of the options
selected therein. Notwithstanding the foregoing, no Conversion in whole or in
part of Base Rate Loans to Eurocurrency Rate Loans, and no Continuation in whole
or in part of Eurocurrency Rate Loans upon the expiration of any applicable
Interest Period, shall be permitted at any time at which (A) a Default or an
Event of Default shall have occurred and be continuing or (B) the Continuation
of, or Conversion into, a Eurocurrency Rate Loan would violate any provision of
Section 2.09, 3.05 or 3.06. If, within the time period required under the terms
of this Section 2.14, the Administrative Agent does not receive a Notice of
Conversion or Continuation from the applicable Borrower containing a permitted
election to Continue any Eurocurrency Rate Loans for an additional Interest
Period or to Convert any such Revolving Loans, then, upon the expiration of the
applicable Interest Period, such Revolving Loans, if denominated in Dollars,
shall be automatically Converted to Base Rate Loans and such Revolving Loans, if
denominated in Euros, shall be automatically Continued as Eurocurrency Rate
Loans with an interest period of one month (or if consented by all Lenders,
seven days). Each Notice of Conversion or Continuation shall be irrevocable. (c)
Notwithstanding the foregoing, upon the occurrence and during the continuance of
any Event of Default, each Eurocurrency Rate Loan shall, upon the expiration of
the applicable Interest Period, be automatically Converted to a Base Rate Loan.
SECTION 2.15. Extension of Termination Date. (a) The U.S. Borrower may, by
notice to the Administrative Agent (which shall promptly notify the Lenders) not
less than 40 days and not more than 60 days prior to each of the first and
second anniversaries of the Effective Date (each anniversary, an “Anniversary
Date”), request that each Lender extend such Lender’s Termination Date to the
date (the “New Termination Date”) that is one year after the then Final
Termination Date; provided that the representations and warranties contained in
Article V (Representations and Warranties) shall be correct in all material
respects (except any representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date of
such request, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a different date,
which shall be true and correct as of such earlier date. Each Lender, acting in
its sole discretion, shall, by written notice to the Administrative Agent given
no later than the date (the “Consent Date”) that is 20 days prior to the
relevant Anniversary Date (provided that, if such date is not a Business Day,
the Consent Date shall be the next succeeding Business Day), advise the
Administrative Agent as to: (i) whether or not such Lender agrees to such
extension of its Termination Date (each Lender so agreeing to such extension
being an “Extending Lender”); and



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda051.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 46 (ii) only if
such Lender is an Extending Lender, whether or not such Lender also irrevocably
offers to increase the amount of its Commitment (each Lender so offering to
increase its Commitment being an “Increasing Lender” as well as an Extending
Lender) and, if so, the amount of the additional Commitment such Lender so
irrevocably offers to assume hereunder (such Lender’s “Proposed Additional
Commitment”). Each Lender that determines not to extend its Termination Date (a
“Non-Extending Lender”) shall notify the Administrative Agent (which shall
notify the Lenders) of such fact promptly after such determination but in any
event no later than the Consent Date, and any Lender that does not advise the
Administrative Agent in writing on or before the Consent Date shall be deemed to
be a Non-Extending Lender and (without limiting the U.S. Borrower’s rights under
Section 2.15(c)) shall have no liability to the U.S. Borrower in connection
therewith. The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree. The Administrative Agent shall notify the
U.S. Borrower of each Lender’s determination under this Section 2.15(a) no later
than the date 15 days prior to the relevant Anniversary Date (or, if such date
is not a Business Day, on the next preceding Business Day). (b) (i) If all of
the Lenders are Extending Lenders, then, effective as of the Consent Date, the
Termination Date of each Lender shall be extended to the New Termination Date,
and the respective Commitments of the Lenders will not be subject to change at
such Consent Date pursuant to this Section 2.15. (ii) If and only if the sum of
(x) the aggregate amount of the Commitments of the Extending Lenders plus (y)
the aggregate amount of the Proposed Additional Commitments of the Increasing
Lenders (such sum, the “Extending Commitments”) shall be equal to at least 50%
of the then Total Commitments, then: (A) effective as of the Consent Date, the
Termination Date of each Extending Lender shall be extended to the New
Termination Date; (B) the U.S. Borrower shall (so long as no Default shall have
occurred and be continuing) have the right, but not the obligation, to take
either of the following actions with respect to each Non-Extending Lender during
the period commencing on the Consent Date and ending on the immediately
succeeding Anniversary Date: (1) the U.S. Borrower may elect by notice to the
Administrative Agent and such Non-Extending Lender that the Termination Date of
such Non-Extending Lender be changed to a date (which date shall be specified in
such notice) on or prior to such immediately succeeding Anniversary Date (and,
upon the giving of such notice, the Termination Date of such Non-Extending
Lender shall be so changed); or (2) the U.S. Borrower may replace such Non-
Extending Lender as a party to this Agreement in accordance with Section
2.15(c); and



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda052.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 47 (C) the
Administrative Agent shall notify the Issuing Banks and the Swing Loan Lender of
the New Termination Date and the Lenders whose Termination Dates are the New
Termination Date and each Issuing Bank and the Swing Loan Lender shall determine
whether or not, acting in its sole discretion, it shall elect to extend its
Termination Date to the New Termination Date and shall so notify the
Administrative Agent. If such Issuing Bank or the Swing Loan Lender, as the case
may be, has elected to so extend its Termination Date, then such Issuing Bank’s
obligation to issue Letters of Credit pursuant to Sections 2.04 and 3.04 shall
be extended to the date that is 30 days prior to the New Termination Date and/or
the Swing Loan Lender’s obligation to make Swing Loans to the Borrowers pursuant
to Sections 2.03 and 3.03 shall be extended to the date that is 15 Business Days
prior to the New Termination Date. (iii) If neither of the conditions specified
in clause (i) or clause (ii) of this Section 2.15(b) is satisfied, then neither
the Termination Date nor the Commitment of any Lender will change pursuant to
this Section 2.15 on such Consent Date, and the U.S. Borrower will not have the
right to take any of the actions specified in Section 2.15(b)(ii)(B)(2). (c)
Replacement by the U.S. Borrower of Non-Extending Lenders pursuant to Section
2.15(b)(ii)(B)(2) shall be effected as follows (certain terms being used in this
Section 2.15(c) having the meanings assigned to them in Section 2.15(d)) on the
relevant Assignment Date: (i) the Assignors shall severally assign and transfer
to the Assignees, and the Assignees shall severally purchase and assume from the
Assignors, all of the Assignors’ rights and obligations (including, without
limitation, the Assignors’ respective Commitments) hereunder and under the
Notes; (ii) each Assignee shall pay to the Administrative Agent, for account of
the Assignors, an amount equal to such Assignee’s Share of the aggregate
outstanding principal amount of the Loans then held by the Assignors; (iii) the
U.S. Borrower shall pay to the Administrative Agent, for account of the
Assignors, all accrued interest, fees and other amounts (other than principal of
outstanding Loans) then due and owing to the Assignors by the U.S. Borrower
hereunder (including, without limitation, payments due such Assignors, if any,
under Sections 2.12, 3.05 and 9.04(c)); and (iv) the U.S. Borrower shall pay to
the Administrative Agent for account of the Administrative Agent the $3,500
processing and recordation fee for each assignment effected pursuant to this
Section 2.15(c). The assignments provided for in this Section 2.15(c) shall be
effected on the relevant Assignment Date in accordance with Section 9.07 and
pursuant to one or more Assignments and Acceptances. After giving effect to such
assignments, each Assignee shall have a Commitment hereunder (which, if such
Assignee was a Lender hereunder immediately prior to giving effect to such
assignment, shall be in addition to such Assignee’s existing Commitment) in an
amount equal to the amount of its Assumed Commitment representing a Commitment.
Upon any such termination or assignment, such Assignor shall cease to be a party
hereto but shall continue to be obligated



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda053.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 48 under Section
8.05 and be entitled to the benefits of Section 9.04, as well as to any fees and
other amounts accrued for its account under Section 2.05, 2.12 or 3.05 and not
yet paid. (d) For purposes of this Section 2.15, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “Assigned Commitments” means
the Commitments of Non-Extending Lenders to be replaced pursuant to Section
2.15(b)(ii)(B)(2). “Assignees” means, at any time, Increasing Lenders and, if
the Assigned Commitments exceed the aggregate amount of the Proposed Additional
Commitments, one or more New Lenders. “Assignment Date” means the Anniversary
Date or such earlier date as shall be acceptable to the U.S. Borrower, the
relevant Assignors, the relevant Assignees and the Administrative Agent.
“Assignors” means, at any time, the Lenders to be replaced by the U.S. Borrower
pursuant to Section 2.15(b)(ii)(B)(2). The “Assumed Commitment” of each Assignee
shall be determined as follows: (a) If the aggregate amount of the Proposed
Additional Commitments of all of the Increasing Lenders shall exceed the
aggregate amount of the Assigned Commitments, then (i) the amount of the Assumed
Commitment of each Increasing Lender shall be equal to (x) the aggregate amount
of the Assigned Commitments multiplied by (y) a fraction, the numerator of which
is equal to such Increasing Lender’s Commitment as then in effect and the
denominator of which is the aggregate amount of the Commitments of all
Increasing Lenders as then in effect; and (ii) no New Lender shall become a
Lender hereunder pursuant to Section 2.15(c). (b) If the aggregate amount of the
Proposed Additional Commitments of all of the Increasing Lenders shall be less
than or equal to the aggregate amount of the Assigned Commitments, then: (i) the
amount of the Assumed Commitment of each Increasing Lender shall be equal to
such Increasing Lender’s Proposed Additional Commitment; and (ii) the excess, if
any, of the aggregate amount of the Assigned Commitments over the aggregate
amount of the Proposed Additional Commitments shall be allocated among New
Lenders in such a manner as the U.S. Borrower and the Administrative Agent may
agree. “Share” means, as to any Assignee, a fraction the numerator of which is
equal to such Assignee’s Assumed Commitment and the denominator of which is the
aggregate amount of the Assumed Commitments of all the Assignees. SECTION 2.16.
Defaulting Lender.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda054.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 49 (a) Reallocation
of Defaulting Lender Commitments. If a Lender becomes, and during the period it
remains, a Defaulting Lender, the following provisions shall apply: (i) in the
case of each Defaulting Lender, the ratable portion of such Defaulting Lender
with respect to any such outstanding Obligations will, subject to the limitation
in the first proviso below, automatically be reallocated (effective on the date
such Lender becomes a Defaulting Lender) among the Lenders that are
Non-Defaulting Lenders pro rata in accordance with such Non-Defaulting Lenders’
respective Commitments; provided, that (A) the sum of each Non-Defaulting
Lender’s ratable portion of the Total Outstandings may not in any event exceed
the Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim any Borrower, the Administrative Agent, any Issuing Bank, any Swing
Loan Lender or any other Lender may have against such Defaulting Lender, or
cause such Defaulting Lender to be a Non-Defaulting Lender; (ii) in the case of
each Defaulting Lender, to the extent that any portion (the “unreallocated
portion”) of the ratable portion of such Defaulting Lender with respect to any
such outstanding and future Letter of Credit Obligations and Swing Loans cannot
be so reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the U.S. Borrower will, not later than 5 Business Days after demand
by the Administrative Agent (at the direction of the Issuing Banks and/or the
Swing Loan Lender, as the case may be), (A) Cash Collateralize (pursuant to
procedures similar to those detailed in Section 7.02 and reasonably acceptable
to the Administrative Agent) the Obligations of the Borrowers to the Issuing
Banks and the Swing Loan Lender in respect of such Obligations or (B) make other
arrangements reasonably satisfactory to the Administrative Agent, and to the
Issuing Banks and the Swing Loan Lender, as the case may be, in their reasonable
discretion, to protect them against the risk of non-payment by such Defaulting
Lender; and (iii) in the case of each Defaulting Lender, any amount paid by the
U.S. Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity payments or other
amounts) will not be paid or distributed to such Defaulting Lender, but will
instead be retained by the Administrative Agent in a segregated, non-interest
bearing account until (subject to Section 2.05(c)) the termination of the
Commitments and payment in full of all the Obligations and will be applied by
the Administrative Agent, to the fullest extent permitted by law, to the making
of payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to any Issuing Bank or any Swing Loan Lender (pro rata as to
the respective amounts owing to each of them) under this Agreement, third to the
payment of post-default interest and then current interest due and payable to
the Lenders hereunder other than Defaulting Lenders as a result of such
Defaulting Lender’s breach of its obligations under this Agreement as determined
in any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or Swing Loan Lender against such Defaulting Lender, ratably among
them in accordance with the amounts of such interest then due and payable to
them, fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder as a result of such Defaulting



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda055.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 50 Lender’s breach
of its obligations under this Agreement as determined in any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Banks or Swing
Loan Lender against such Defaulting Lender, ratably among them in accordance
with the amounts of such fees then due and payable to them, fifth to pay
principal and Reimbursement Obligations in respect of the Letters of Credit at
such time then due and payable to the Non-Defaulting Lenders hereunder ratably
in accordance with the amounts thereof then due and payable to them, sixth to
the ratable payment of other amounts then due and payable to the Non-Defaulting
Lenders as a result of such Defaulting Lender’s breach of its obligations under
this Agreement as determined in any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Banks or Swing Loan Lender
against such Defaulting Lender, seventh after the termination of the Commitments
and payment in full of all the Obligations, to pay amounts owing under this
Agreement to such Defaulting Lender or as a court of competent jurisdiction may
otherwise direct. (b) Cash Collateral Call. If any Lender becomes, and during
the period it remains, a Defaulting Lender, if any Letter of Credit is at the
time outstanding, the Issuing Banks may (except, in the case of a Defaulting
Lender, to the extent the Commitments have been fully reallocated pursuant to
Section 2.16(a)), by notice to the Borrowers and such Defaulting Lender through
the Administrative Agent, require any Borrower (i) to deposit in a cash
collateral account maintained by the Administrative Agent an amount at least
equal to 105% of the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender to be applied pro rata in
respect thereof, or (ii) to make other arrangements satisfactory to the
Administrative Agent, and to the Issuing Banks, as the case may be, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender. (c) Right to Give Drawdown Notices. In furtherance of the
foregoing, if any Lender becomes, and during the period it remains, a Defaulting
Lender, and the applicable Borrower fails to Cash Collateralize (pursuant to
procedures similar to those detailed in Section 7.02 and reasonably acceptable
to the Administrative Agent) or prepay its obligations in respect of Letter of
Credit Obligations or Swing Loans within 5 Business Days after demand by the
Administrative Agent pursuant to this Section 2.16, any Issuing Bank or Swing
Loan Lender is hereby authorized by the Borrowers (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 3.01 in such
amounts and in such times as may be required to (i) pay matured Reimbursement
Obligations, (ii) repay an outstanding Swing Loan, and/or (iii) Cash
Collateralize (pursuant to procedures similar to those detailed in Section 7.02
and reasonably acceptable to the Administrative Agent) the Obligations of the
applicable Borrower in respect of Letters of Credit Obligations or Swing Loans
in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender in respect of such Letter of
Credit or Swing Loan. (d) Termination of Defaulting Lender Commitments. The U.S.
Borrower may terminate the unused amount of the Commitment of a Defaulting
Lender upon not less than 10 Business Days’ prior notice to the Administrative
Agent (who will promptly notify the Lenders thereof), and in such event the
provisions of Section 2.11 will apply to all amounts thereafter paid by the U.S.
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts); provided,
that such termination will not be deemed to be a waiver or release of any claim
any



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda056.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 51 Borrower, the
Administrative Agent, the Issuing Banks, the Swing Loan Lenders or any Lender
may have against such Defaulting Lender. (e) Cure. If the U.S. Borrower,
Administrative Agent, the Issuing Banks and the Swing Loan Lenders, as
applicable, agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, as the
case may be, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.16(a)),
such Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders and/or make such other adjustments as the
Administrative Agent may determine to be necessary to cause such Lender’s
ratable portion to be on a pro rata basis in accordance with their respective
Commitment, whereupon such Lender will cease to be a Defaulting Lender and will
become a Non-Defaulting Lender; provided, that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender. (f) Non-Defaulting Lender. Notwithstanding the
foregoing, the occurrence of any Lender becoming a Defaulting Lender shall not
relieve any other Lender of its obligations to make such Loan or payment on any
date required under this Agreement and no other Lender shall be responsible for
the failure of any Defaulting Lender to make any Loan or payment required under
this Agreement. SECTION 2.17. Acknowledgement and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-in Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda057.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 52 (iii) the
variation of the terms of such liability in connection with the exercise of the
write-down and conversion powers of any EEA Resolution Authority. ARTICLE III
MAKING THE LOANS AND ISSUING THE LETTERS OF CREDIT SECTION 3.01. Making the
Revolving Loans. (a) Each Revolving Loan Borrowing shall be made on notice,
given not later than (x) 12:00 noon (New York City time) on the third Business
Day prior to the date of a Eurocurrency Rate Loan Borrowing, and (y) 11:00 A.M.
(New York City time) on the day of a Base Rate Loan Borrowing, by the U.S.
Borrower (on its own behalf and on behalf of any Euro Borrower) to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each notice of a Revolving Loan Borrowing (a “Notice of Revolving
Loan Borrowing”) shall be made in writing, or verbally and confirmed immediately
in writing, by telecopier, electronic mail, telex or cable, in substantially the
form of Exhibit B-1 hereto, specifying therein the requested (i) date of such
Revolving Loan Borrowing (which shall be a Business Day), (ii) Currency and Type
of Revolving Loan comprising such Revolving Loan Borrowing, (iii) aggregate
amount of such Revolving Loan Borrowing, (iv) in the case of a Revolving Loan
Borrowing comprised of Eurocurrency Rate Loans, the Interest Period for each
such Revolving Loan, and (v) the name of the Borrower (which shall be the U.S.
Borrower or a Euro Borrower). Each Lender shall (A) before 11:00 A.M. Local Time
on the date of such Borrowing (in the case of a Eurocurrency Rate Loan
Borrowing) and (B) before 1:00 P.M. (New York City time) on the date of such
Borrowing (in the case of a Base Rate Loan Borrowing), make available for the
account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account for the relevant Currency in same day funds, such
Lender’s ratable portion of such Borrowing. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article IV (Conditions of Lending), the Administrative Agent will make
such funds available to the relevant Borrower in such manner as the
Administrative Agent and the U.S. Borrower may agree; provided, however, that
the Administrative Agent shall first make a portion of such funds equal to the
aggregate principal amount of any Swing Loan and Letter of Credit Loans as to
which a Borrower has received timely notice made by the Swing Loan Lender or the
Issuing Banks, as the case may be, and by any other Lender and outstanding on
the date of such Revolving Loan Borrowing, plus interest accrued and unpaid
thereon to and as of such date, available to the Swing Loan Lender or the
relevant Issuing Banks, as the case may be, and such other Lenders for repayment
of such Swing Loans and Letter of Credit Loans. (b) Anything in subsection (a)
above to the contrary notwithstanding, the U.S. Borrower may not select
Eurocurrency Rate Loans for any Revolving Loan Borrowing if the aggregate amount
of such Revolving Loan Borrowing is less than $1,000,000 or the Foreign Currency
Equivalent thereof. (c) Subject to Sections 2.09(c) and 3.06, each Notice of
Revolving Loan Borrowing shall be irrevocable and binding on the U.S. Borrower
and the relevant Borrower. In the case of any Revolving Loan Borrowing by a
Borrower which the related Notice of Revolving Loan Borrowing specifies is to be
comprised of Eurocurrency Rate Loans, such Borrower shall indemnify each
relevant Lender against any loss, cost or expense incurred by such Lender as a



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda058.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 53 result of any
failure to fulfill on or before the date specified in such Notice of Revolving
Loan Borrowing for such Revolving Loan Borrowing the applicable conditions set
forth in Article IV (Conditions of Lending), including, without limitation, any
loss (excluding loss of anticipated profits), cost or expense incurred by reason
of the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Revolving Loan to be made by such Lender as part of such
Revolving Loan Borrowing when such Revolving Loan, as a result of such failure,
is not made on such date. (d) Unless the Administrative Agent shall have
received notice from a Lender prior to the time any Revolving Loan Borrowing is
required to be made that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Revolving Loan
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Revolving Loan
Borrowing in accordance with subsection (a) of this Section 3.01 and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower on such date a corresponding amount. If and to the extent
that such Lender shall not have so made such ratable portion available to the
Administrative Agent, such Lender and the relevant Borrower severally agree to
repay to the Administrative Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to such Borrower until the date such amount is repaid to the
Administrative Agent, at (i) in the case of such Borrower, the interest rate
applicable at the time to Revolving Loans comprising such Revolving Loan
Borrowing and (ii) in the case of such Lender, the Federal Funds Rate, provided
that such Borrower retains its rights against such Lender with respect to any
damages it may incur as a result of such Lender’s failure to fund, and
notwithstanding anything herein to the contrary, in no event shall such Borrower
be liable to such Lender or any other Person for the interest payable by such
Lender to the Administrative Agent pursuant to this sentence. If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
so repaid shall constitute such Lender’s Revolving Loan as part of such
Revolving Loan Borrowing for purposes of this Agreement. (e) The failure of any
Lender to make the Revolving Loan to be made by it as part of any Revolving Loan
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Loan on the date of such Revolving Loan
Borrowing, but no Lender shall be responsible for the failure of any other
Lender to make the Revolving Loan to be made by such other Lender on the date of
any Revolving Loan Borrowing. SECTION 3.02. [Intentionally Deleted]. SECTION
3.03. Making the Swing Loans, Etc. (a) In order to request a Swing Loan, a Swing
Loan Borrower shall telecopy (or forward by electronic mail or similar means) to
the Swing Loan Lender a duly completed request in substantially the form of
Exhibit E (Form of Swing Loan Request), setting forth the requested amount,
currency and date of such Swing Loan (a “Swing Loan Request”), to be received by
the Swing Loan Lender not later than 12:00 p.m. (London time) on the day of the
proposed borrowing. Subject to the terms of this Agreement, the Swing Loan
Lender agrees to make, on the date of the relevant Swing Loan Request, a Swing
Loan available to the Swing Loan Borrower specified in such Swing Loan Request.
The Swing Loan Lender shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 4.02 have been satisfied
in connection with the making of any Swing Loan.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda059.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 54 (b) The Swing
Loan Lender may demand at any time that each Lender pay in Dollars to the
Administrative Agent, for the account of the Swing Loan Lender, in the manner
provided in clause (c) below, such Lender’s pro rata share of all or a portion
of the Dollar Equivalent of the outstanding Swing Loans, which demand shall be
made through the Administrative Agent, shall be in writing and shall specify the
outstanding principal amount of the Swing Loans demanded to be paid and the
Dollar Equivalent (as determined by the Swing Loan Lender) of such outstanding
principal amount if such Swing Loans are denominated in an Alternate Currency;
provided, however, the Swing Loan Lender shall not make any Swing Loan in the
period commencing on the first Business Day after it receives written notice
from any Lender that one or more of the conditions precedent contained in
Section 4.02 shall not on such date be satisfied or duly waived and ending when
such conditions are satisfied or duly waived. (c) The Administrative Agent shall
forward each demand referred to in clause (b) above to each Lender on the day
such demand is received by the Administrative Agent (except that any such demand
received by the Administrative Agent after 2:00 p.m. (New York time) on any
Business Day or on a day that is not a Business Day shall not be required to be
forwarded to the Lenders by the Administrative Agent until the next succeeding
Business Day), together with a statement prepared by the Administrative Agent
specifying the amount in Dollars of each Lender’s pro rata share of the Dollar
Equivalent of the aggregate principal amount of the Swing Loans demanded to be
paid pursuant to such demand, and, notwithstanding whether or not the conditions
precedent set forth in Section 4.02 shall have been satisfied (which conditions
precedent the Lenders hereby irrevocably waive), each Lender shall, before 11:00
a.m. (New York time) on the Business Day next succeeding the date of such
Lender’s receipt of such demand, make available to the Administrative Agent, in
immediately available funds in Dollars, for the account of the Swing Loan
Lender, the amount specified in such statement. Upon such payment by a Lender,
such Lender shall, except as provided in clause (d) below, be deemed to have
made a Base Rate Loan in Dollars in an amount equal to such payment to the
relevant Swing Loan Borrower (and the U.S. Borrower and the Swing Loan Borrowers
hereby authorizes the making of such Loan). The Administrative Agent shall use
such funds to repay the Swing Loans to the Swing Loan Lender. To the extent that
any Lender fails to make such payment available to the Administrative Agent for
the account of the Swing Loan Lender, the Swing Loan Borrowers shall repay such
Swing Loan or Swing Loans, as the case may be, on demand. (d) If for any reason
the Swing Loans cannot be refinanced by such Loans in accordance with clause (c)
above, each Lender shall acquire, without recourse or warranty, an undivided
participation in each Swing Loan otherwise required to be repaid by such Lender
pursuant to clause (c) above, which participation shall be in a principal amount
equal to such Lender’s pro rata share of the Dollar Equivalent of such Swing
Loan, by paying in Dollars to the Swing Loan Lender on the date on which such
Lender would otherwise have been required to make a payment in respect of such
Swing Loan pursuant to clause (c) above, in immediately available funds, an
amount equal to the Dollar Equivalent of such Lender’s pro rata share of such
Swing Loan (and, concurrently with such acquisition, such Swing Loan shall be
automatically converted to Dollars equal to the Dollar Equivalent of such Swing
Loan bearing interest at the Base Rate). If all or part of such amount is not in
fact made available by such Lender to the Swing Loan Lender on such date, the
Swing Loan Lender shall be entitled to recover any such unpaid amount on demand
from such Lender together with interest accrued from such date at the Federal
Funds Rate for the first Business Day after such payment was due and thereafter
at the rate of interest then applicable to Base Rate Loans.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda060.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 55 (e) From and
after the date on which any Lender (i) is deemed to have made a Loan pursuant to
clause (c) above with respect to any Swing Loan or (ii) purchases an undivided
participation interest in a Swing Loan pursuant to clause (d) above, the
Administrative Agent shall promptly distribute to such Lender such Lender’s pro
rata share of all payments of principal of and interest received by the
Administrative Agent on behalf of the Swing Loan Lender on account of such Swing
Loan (all of which such payments shall be made in Dollars, regardless of the
currency in which such Swing Loan was originally made) other than those received
from a Lender pursuant to clause (c) or (d) above and subject to Section 2.16
with regard to any Defaulting Lender. If any payment received and so distributed
by the Swing Loan Lender in respect of principal or interest on any Swing Loan
is required to be returned by the Swing Loan Lender under any of the
circumstances described in Section 9.05 (including pursuant to any settlement
entered into by the Swing Loan Lender in its discretion), each Lender shall pay
to the Swing Loan Lender its pro rata share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned, at a rate per annum equal to the Federal Funds
Rate. The Administrative Agent shall make such demand upon the request of the
Swing Loan Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement. (f) The parties hereto acknowledge that the Swing Loan Lender may
from time to time make loans to any Swing Loan Borrower pursuant to an
overdraft, autoborrow or similar arrangement (the “Overdraft Facility”). The
loans made pursuant to the Overdraft Facility (the “Overdraft Advances”) shall
be deemed Swing Loans for all purposes hereof and shall be subject to all of the
provisions hereof; provided, that (1) provisions relating to the fact that the
Overdraft Facility is an uncommitted facility shall prevail; (2) the borrowing
procedures set forth in the Overdraft Documents shall prevail in the event of
any conflict between such borrowing procedures and clause (a) above; (3) the
optional prepayment provisions set forth in the Overdraft Documents shall
prevail in the event of any conflict between such provisions and Section 2.07;
(4) any mandatory prepayment provisions set forth in the Overdraft Documents
shall be in addition to, and not in lieu of or replacement of, the mandatory
prepayment provisions set forth in Section 2.07; and (5) interest on each
Overdraft Advance shall be due and payable in arrears on each date set forth in
the Overdraft Documents in the event of any conflict between such interest
payment dates and the interest payment dates set forth herein. (g) Each Lender’s
obligation to make Loans or to purchase and fund risk participations in Swing
Loans pursuant to this Section 3.03 shall be absolute and unconditional, and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Loan Lender, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default, or (iii) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such funding of risk participations shall relieve or otherwise impair the
obligation of any Swing Loan Borrower to repay any Swing Loans made to it,
together with interest as provided herein. (h) The Swing Loan Lender may resign
at any time upon not less than 90 days’ prior written notice to the U.S.
Borrower and the Administrative Agent, during which period the Swing Loan Lender
shall cooperate with the U.S. Borrower in putting in place a new Swing Loan
Lender designated by the U.S. Borrower and acceptable to the Administrative
Agent; provided, that the Swing Loan Lender shall retain all the rights and
obligations of the Swing Loan Lender provided for hereunder with respect to
Swing Loans made by it and outstanding as of the



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda061.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 56 effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Loans pursuant to this Section
3.03. If no such Swing Loan Lender is appointed prior to the effectiveness of
such resignation, no Swing Loan Borrower shall be entitled to request Swing
Loans until such a Swing Loan Lender is appointed. SECTION 3.04. Issuance of
Letters of Credit. (a) No Issuing Bank shall be under any obligation to Issue
any Letter of Credit upon the occurrence of any of the following: (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall purport by
its terms to enjoin or restrain such Issuing Bank from Issuing such Letter of
Credit or any Requirement of Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the Issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction or reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated) not in
effect on the date of this Agreement or that would result in any unreimbursed
loss, cost or expense that was not applicable, in effect or known to such
Issuing Bank as of the date of this Agreement and that such Issuing Bank in good
faith deems material to it; (ii) such Issuing Bank shall have received any
written notice of the type described in clause (c) below; (iii) after giving
effect to the Issuance of such Letter of Credit, (A) the aggregate Total
Outstandings would exceed the aggregate of the Commitments in effect at such
time or (B) the Letter of Credit Obligations at such time would exceed the
Letter of Credit Sublimit; (iv) any fees due in connection with any Issuance
have not been paid; (v) such Letter of Credit is requested to be Issued in a
form that is not acceptable to such Issuing Bank; (vi) such Letter of Credit is
requested to be denominated in any currency other than Dollars or (if requested
by a Euro Borrower) Euros. None of the Lenders (other than the Issuing Banks in
their capacity as such) shall have any obligation to Issue any Letter of Credit.
(b) In connection with the Issuance of each Letter of Credit, the U.S. Borrower
or a Euro Borrower, as applicable and appropriate, shall give the relevant
Issuing Bank and the Administrative Agent at least two Business Days’ prior
written notice, in form and substance acceptable to the applicable Issuing Bank,
of the requested Issuance of such Letter of Credit (a “Letter of Credit
Request”). Such notice shall be irrevocable and shall specify the Issuing Bank
of such Letter of Credit, the Currency of Issuance (Dollars or Euros) and face
amount of the Letter of Credit requested, the date of Issuance of such requested
Letter of Credit, the date on which such Letter of Credit is to expire (which
date shall be a Business Day) and the



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda062.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 57 Person for whose
benefit the requested Letter of Credit is to be issued. Such notice, to be
effective, must be received by the relevant Issuing Bank and the Administrative
Agent not later than 11:00 a.m. (New York time) on the second Business Day prior
to the date of the requested Issuance of such Letter of Credit. (c) Subject to
the satisfaction of the conditions set forth in this Section 3.04 and in Section
2.04, the relevant Issuing Bank shall, on the requested date, Issue a Letter of
Credit for the account of the applicable Borrower in accordance with such
Issuing Bank’s usual and customary business practices. No Issuing Bank shall
Issue any Letter of Credit in the period commencing on the first Business Day
after it receives written notice from any Lender that one or more of the
conditions precedent contained in Section 4.02 shall not on such date be
satisfied or duly waived and ending when such conditions are satisfied or duly
waived. The relevant Issuing Bank shall not otherwise be required to determine
that, or take notice whether, the conditions precedent set forth in Section 4.02
have been satisfied in connection with the Issuance of any Letter of Credit. (d)
If requested by the relevant Issuing Bank, prior to the issuance of each Letter
of Credit by such Issuing Bank, and as a condition of such Issuance and of the
participation of each Lender in the Letter of Credit Obligations arising with
respect thereto in accordance with clause (f) below, the applicable Borrower
shall have delivered to such Issuing Bank a letter of credit reimbursement
agreement, in such form as the Issuing Bank may employ in its ordinary course of
business for its own account (a “Letter of Credit Reimbursement Agreement”),
signed by such Borrower, and such other documents or items as may be required
pursuant to the terms thereof. In the event of any conflict between the terms of
any Letter of Credit Reimbursement Agreement and this Agreement, the terms of
this Agreement shall govern. (e) Each Issuing Bank shall: (i) give the
Administrative Agent written notice (or telephonic notice confirmed promptly
thereafter in writing, which writing may be a telecopy or electronic mail) of
the Issuance of a Letter of Credit Issued by it, of all drawings under a Letter
of Credit Issued by it and the payment (or the failure to pay when due) by the
applicable Borrower of any Reimbursement Obligation when due, other than
drawings under Letters of Credit issued to support the IRB Obligations and
reimbursement payments in respect thereof that are made when due (which notice,
the Administrative Agent shall promptly transmit by telecopy, electronic mail or
similar transmission to each Lender); (ii) upon the request of any Lender,
furnish to such Lender, copies of any Letter of Credit Reimbursement Agreement
to which such Issuing Bank is a party and such other documentation as may
reasonably be requested by such Lender; and (iii) no later than 10 Business Days
following the last day of each calendar month, provide to the Administrative
Agent (and the Administrative Agent shall provide a copy to each Lender
requesting the same) and the U.S. Borrower separate schedules for Documentary
Letters of Credit and Standby Letters of Credit issued by it under the Letter of
Credit Sub-Facility, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit Obligations
outstanding at the end of each month and any information requested by the U.S.
Borrower or the Administrative Agent relating thereto.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda063.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 58 (f) Immediately
upon the issuance by an Issuing Bank of a Letter of Credit in accordance with
the terms and conditions of this Agreement, such Issuing Bank shall be deemed to
have sold and transferred to each Lender, and each Lender shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, to
the extent of such Lender’s pro rata share of the Commitments, in such Letter of
Credit and the obligations of the applicable Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto. (g) Each Borrower agrees to
pay to the Issuing Bank of any Letter of Credit the Dollar Equivalent of the
amount of all Reimbursement Obligations owing to such Issuing Bank under any
Letter of Credit issued for its account no later than the date that is the next
succeeding Business Day after such Borrower receives written notice from such
Issuing Bank that payment has been made under such Letter of Credit (the
“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that such Borrower may have at any time against such Issuing Bank or any
other Person. (h) In the event that any Issuing Bank makes any payment under any
Letter of Credit and the applicable Borrower shall not have repaid the Dollar
Equivalent of such amount to such Issuing Bank pursuant to clause (g) or any
such payment by such Borrower is rescinded or set aside for any reason, such
Reimbursement Obligation shall be payable on demand with interest thereon
computed (i) from the date on which such Reimbursement Obligation arose to the
Reimbursement Date, at the rate of interest applicable during such period to
Revolving Loans that are Base Rate Loans and (ii) from the Reimbursement Date
until the date of repayment in full, at the rate of interest applicable during
such period to past due Revolving Loans that are Base Rate Loans, and such
Issuing Bank shall promptly notify the Administrative Agent, which shall
promptly notify each Lender of such failure, and each Lender shall promptly and
unconditionally pay to the Administrative Agent for the account of such Issuing
Bank the amount of such Lender’s pro rata share of such payment in Dollars
(based upon the Dollar Equivalent of such amount on the date of such payment)
and in immediately available funds. If the Administrative Agent so notifies such
Lender prior to 11:00 a.m. (New York time) on any Business Day, such Lender
shall make available to the Administrative Agent for the account of such Issuing
Bank its pro rata share of the amount of such payment on such Business Day in
immediately available funds. Upon such payment by a Lender, such Lender shall,
except during the continuance of a Default or Event of Default under Section
7.01(e) and notwithstanding whether or not the conditions precedent set forth in
Section 4.02 shall have been satisfied (which conditions precedent the Lenders
hereby irrevocably waive), be deemed to have made a Revolving Loan to applicable
Borrower in the principal amount of such payment. Whenever any Issuing Bank
receives from the U.S. Borrower a payment of a Reimbursement Obligation as to
which the Administrative Agent has received for the account of such Issuing Bank
any payment from a Lender pursuant to this clause (h), such Issuing Bank shall
pay to the Administrative Agent and the Administrative Agent shall promptly pay
to each Lender, in immediately available funds, an amount equal to such Lender’s
pro rata share of the amount of such payment adjusted, if necessary, to reflect
the respective amounts the Lenders have paid in respect of such Reimbursement
Obligation. (i) If and to the extent such Lender shall not have so made its pro
rata share of the amount of the payment required by clause (h) above, as
applicable, available to the Administrative Agent for the account of such
Issuing Bank, such Lender agrees to pay to the



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda064.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 59 Administrative
Agent for the account of such Issuing Bank forthwith on demand any such unpaid
amount together with interest thereon, for the first Business Day after payment
was first due at the Federal Funds Rate and, thereafter until such amount is
repaid to the Administrative Agent for the account of such Issuing Bank, at the
rate per annum applicable to Base Rate Loans under the Facility. (j) Each
Borrower’s obligation to pay each Reimbursement Obligation and the obligations
of the Lenders to make payments to the Administrative Agent for the account of
the Issuing Banks with respect to Letters of Credit shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
including the occurrence of any Default or Event of Default, and irrespective of
any of the following: (i) any lack of validity or enforceability of any Letter
of Credit or any Loan Document, or any term or provision therein; (ii) any
amendment or waiver of or any consent to departure from all or any of the
provisions of any Letter of Credit or any Loan Document; (iii) the existence of
any claim, set off, defense or other right that such Borrower, any other party
guaranteeing, or otherwise obligated with, such Borrower, any Subsidiary or
other Affiliate thereof or any other Person may at any time have against the
beneficiary under any Letter of Credit, any Issuing Bank, the Administrative
Agent or any other Lender or any other Person, whether in connection with this
Agreement, any other Loan Document or any other related or unrelated agreement
or transaction; (iv) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; (v) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit; and
(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the other Lenders, the Administrative Agent or any other Person or any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 3.04 or Section
2.04, constitute a legal or equitable discharge of such Borrower’s obligations
hereunder. Any action taken or omitted to be taken by the relevant Issuing Bank
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct, shall not put such Issuing
Bank under any resulting liability to the applicable Borrower or any Lender. In
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof, the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit, the Issuing Bank may rely
exclusively on the documents presented to it under such Letter of Credit as to
any and all matters set forth therein, including reliance on the amount of any
draft presented under



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda065.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 60 such Letter of
Credit, whether or not the amount due to the beneficiary thereunder equals the
amount of such draft and whether or not any document presented pursuant to such
Letter of Credit proves to be insufficient in any respect, if such document on
its face appears to be in order, and whether or not any other statement or any
other document presented pursuant to such Letter of Credit proves to be forged
or invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Issuing Bank. (k) Schedule 2.04 (Existing Letters of Credit) contains a
schedule of Existing Letters of Credit issued for the account of the U.S.
Borrower. On the Effective Date (i) such letters of credit, to the extent
outstanding, shall be automatically and without further action by the parties
thereto converted to Letters of Credit issued pursuant to this Section 3.04 and
Section 2.04 for the account of the U.S. Borrower and subject to the provisions
hereof, and for this purpose the fees specified in Section 2.05(b) shall be
payable (in substitution for any fees set forth in the applicable letter of
credit reimbursement agreements or applications relating to such letters of
credit) as if such letters of credit had been issued on the Effective Date,
other than fees with respect to issuance, amendment or transfer that might
otherwise apply as the result of such letters of credit being treated as if
issued on the Effective Date, (ii) the amount of such letters of credit shall be
included in the calculation of Letter of Credit Obligations and (iii) all
liabilities of the U.S. Borrower with respect to such letters of credit shall
constitute Reimbursement Obligations and/or obligations under the Facility.
SECTION 3.05. Increased Costs. (a) If, due to either (i) the introduction of or
any change (other than any change by way of imposition or increase of reserve
requirements included in the Eurocurrency Rate Reserve Percentage, in each case
as of the date of determination thereof) in or in the interpretation of any law
or regulation, in each case after the date hereof or (ii) the compliance with
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) which implements any introduction or
change specified in clause (i) above, there shall be any increase in the cost to
any Lender of agreeing to make or making, funding or maintaining Eurocurrency
Rate Loans or Swing Loans then the Borrowers shall from time to time, within ten
Business Days after written demand by such Lender (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost incurred during the 90-day period prior to the date of such
demand. A certificate as to the amount of such increased cost, submitted to the
U.S. Borrower and the Administrative Agent by such Lender and showing in
reasonable detail the basis for the calculation thereof, shall be prima facie
evidence of such costs. (b) If any Lender determines that compliance with (i)
the introduction of or any change in or in the interpretation of, any law or
regulation, in each case after the date hereof, or (ii) any guideline or request
from any central bank or other governmental authority (whether or not having the
force of law) which implements any introduction or change specified in clause
(i) above, affects or would affect the amount of capital or liquidity required
or expected to be maintained by such Lender or any corporation controlling such
Lender and that the amount of such capital or liquidity is increased by or based
upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of this type,
then, within ten Business Days after written demand by such Lender (with a copy
of such



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda066.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 61 demand to the
Administrative Agent), the Borrowers shall from time to time pay to the
Administrative Agent for the account of such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances for such increase in capital or liquidity incurred during the
six-month period prior to the date of such demand, to the extent that such
Lender reasonably determines such increase in capital or liquidity to be
allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder. A certificate as to such amounts
submitted to the U.S. Borrower and the Administrative Agent by such Lender and
showing in reasonable detail the basis for the calculation thereof shall be
prima facie evidence of such costs. (c) Failure or delay on the part of any
Lender to demand compensation pursuant to the foregoing provisions of this
Section 3.05 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that no Borrower shall be required to compensate a Lender
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender notifies the U.S. Borrower of the circumstances giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the circumstances giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(d) Without limiting the effect of the foregoing, the Borrowers shall pay to
each Lender on the last day of each Interest Period so long as such Lender is
maintaining reserves against Eurocurrency Liabilities (or so long as such Lender
is maintaining reserves against any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Rate Loans is
determined as provided in this Agreement or against any category of extensions
of credit or other assets of such Lender that includes any Eurocurrency Rate
Loans) an additional amount (determined by such Lender and notified to the U.S.
Borrower through the Administrative Agent) equal to the product of the following
for each Eurocurrency Rate Loan for each day during such Interest Period: (i)
the principal amount of such Eurocurrency Rate Loan outstanding on such day; and
(ii) the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on such Eurocurrency Rate
Loan for such Interest Period as provided in this Agreement (less the Applicable
Margin) and the denominator of which is one minus the Eurocurrency Rate Reserve
Percentage in effect on such day minus (y) such numerator; and (iii) 1/360. (e)
If the U.S. Borrower is required to pay any Lender any amounts under this
Section 3.05, the applicable Lender shall be an “Affected Person”, and the U.S.
Borrower shall have the rights set forth in Section 3.08 to replace such
Affected Person. Notwithstanding anything to the contrary, for purposes of this
Section 3.05, each of (i) the Dodd- Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder and (ii) all requests, rules, guidelines or directives concerning
capital adequacy or liquidity effective after the date hereof promulgated by the
Bank for International Settlements, the Basel Committee on Banking Regulations
and Supervisory



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda067.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 62 Practices (or
any successor or similar authority) or the United States or foreign regulatory
authorities are deemed to have been introduced or adopted after the date hereof,
regardless of the date enacted or adopted. SECTION 3.06. Illegality.
Notwithstanding any other provision of this Agreement, if any Lender or the
Swing Loan Lender, as the case may be, shall notify the Administrative Agent
that the introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or the Swing Loan Lender,
as the case may be, or its Eurocurrency Lending Office to perform its
obligations hereunder to make Eurocurrency Rate Loans or Swing Loans, as the
case may be, or to fund or maintain Eurocurrency Rate Loans or Swing Loans
hereunder, as the case may be, then, subject to the provisions of Section 3.08,
(i) the obligation of such Lender to make Eurocurrency Rate Loans hereunder or
the obligations of the Swing Loan Lender to make Swing Loans hereunder
(including, without limitation, to any Borrower who is also a Foreign
Subsidiary), as the case may be, shall be suspended until the first date on
which the circumstances causing such suspension cease to exist (and, to the
extent required by applicable Law, cancelled), (ii) any Eurocurrency Rate Loans
made or to be made by such Lender shall be converted automatically to Base Rate
Loans and any Swing Loans made or to be made by the Swing Loan Lender shall be
converted to Dollar Swing Loans and (iii) such Lender or the Swing Loan Lender,
as the case may be, shall be an “Affected Person”, and the U.S. Borrower shall
have the right set forth in Section 3.08 to replace such Affected Person. In the
event of such a suspension, such Lender or the Swing Loan Lender, as the case
may be, shall review the circumstances giving rise to such suspension at least
weekly and shall notify the U.S. Borrower, the Administrative Agent, the Swing
Loan Lender and the Lenders promptly of the end of such suspension, and
thereafter the applicable Borrower shall be entitled to borrow Eurocurrency Rate
Loans from such Lender or any Swing Loan Borrower shall be entitled to borrow
Swing Loans from the Swing Loan Lender, as the case may be. Notwithstanding
anything to the contrary, for purposes of this Section 3.06, each of (i) the
Dodd- Frank Wall Street Reform and Consumer Protection Act, and all requests,
rules, guidelines and directives promulgated thereunder and (ii) all requests,
rules, guidelines or directives concerning capital adequacy or liquidity
effective after the date hereof promulgated by the Bank for International
Settlements, the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor or similar authority) or the United States or
foreign regulatory authorities are deemed to have been introduced or adopted
after the date hereof, regardless of the date enacted or adopted. SECTION 3.07.
Reasonable Efforts to Mitigate. Each Lender and the Swing Loan Lender shall use
its reasonable best efforts (consistent with its internal policy and legal and
regulatory restrictions) to minimize any amounts payable by the Borrowers under
Section 3.05 and to minimize any period of illegality described in Section 3.06.
Without limiting the generality of the foregoing, each Lender and the Swing Loan
Lender agrees that, to the extent reasonably possible to such Lender or the
Swing Loan Lender, as the case may be, it will change its Eurocurrency Lending
Office if such change would eliminate or reduce amounts payable to it under
Section 3.05 or eliminate any illegality of the type described in Section 3.06,
as the case may be. Each Lender and the Swing Loan Lender further agrees to
notify the U.S. Borrower promptly, but in any event within five Business Days,
after such Lender or the Swing Loan Lender, as the case may be, learns of the
circumstances giving rise to such a right to payment or



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda068.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 63 such illegality
have changed such that such right to payment or such illegality, as the case may
be, no longer exists. SECTION 3.08. Right to Replace Affected Person or Lender.
(a) Replacement by the U.S. Borrower. In the event (i) the Borrowers are
required to pay any Taxes with respect to an Affected Person pursuant to Section
2.12(c) or any amounts with respect to an Affected Person pursuant to Section
3.05, (ii) the U.S. Borrower receives a notice from an Affected Person pursuant
to Section 3.06, or (iii) any Lender is a Defaulting Lender or Non-Consenting
Lender (treating such Lender as an “Affected Person” for purposes of this
Section 3.08), the U.S. Borrower may elect, if such amounts continue to be
charged or such notice is still effective, to replace such Affected Person as a
party to this Agreement, provided that, concurrently therewith, (i) another
financial institution which is an Eligible Assignee and is reasonably
satisfactory to the U.S. Borrower and the Administrative Agent (or if the Lender
then serving as Administrative Agent is the Person to be replaced and the
Administrative Agent has resigned its position, the Lender becoming the
successor Administrative Agent) and satisfactory to the Issuing Banks and the
Swing Loan Lender (unless it is the Swing Loan Lender that is being replaced),
shall agree, as of such date, to purchase for cash and at par the Loans and
participation in Letters of Credit of the Affected Person, pursuant to an
Assignment and Acceptance and to become a Lender or the Swing Loan Lender, as
the case may be, for all purposes under this Agreement and to assume all
obligations (including all outstanding Loans) of the Affected Person to be
terminated as of such date and to comply with the requirements of Section 9.07
applicable to assignments and (ii) the U.S. Borrower shall pay to such Affected
Person in same day funds on the day of such replacement all interest, fees and
other amounts then due and owing to such Affected Person by any Borrower
hereunder to and including the date of termination, including without limitation
payments due such Affected Person under Section 2.12, costs incurred under
Section 3.05 or 9.15 and payments owing under Section 9.04(c). (b) Replacement
by the Issuing Banks. In the event that S&P and Moody’s shall, after the date
that any Person becomes a Lender, downgrade the long-term certificate of deposit
ratings of such Lender, and the resulting ratings shall be below BBB- and Baa3,
respectively, or the equivalent, then the Issuing Banks shall in consultation
with the U.S. Borrower have the right, but not the obligation, at their own
expense, upon notice to such Lender and the Administrative Agent, to replace
such Lender with an Eligible Assignee, and such Lender hereby agrees to transfer
and assign without recourse (in accordance with and subject to the restrictions
contained in Section 9.07 (other than clause (a)(iv) thereof)) all the
interests, rights and obligations in respect of its Commitment to an Eligible
Assignee; provided, however, that (x) no such assignment shall conflict with any
law, rule or regulation or order of any governmental authority and (y) the
Issuing Banks or such Eligible Assignee, as the case may be, shall pay to such
Lender in same day funds on the date of such assignment the principal of and
interest accrued to the date of payment on the Loans made by such Lender and
such Lender’s participation in any Letters of Credit hereunder and all other
amounts accrued for such Lender’s account or owed to it hereunder. Upon any such
termination or assignment, such Lender shall cease to be a party hereto but
shall continue to be obligated under Section 8.05 and be entitled to the
benefits of Section 9.04, as well as to any fees and other amounts accrued for
its account under Section 2.05, 2.12 or 3.05 and not yet paid. SECTION 3.09. Use
of Proceeds. The Letters of Credit and the proceeds of the Loans shall be
available (and each Borrower agrees that it shall use such proceeds) for general



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda069.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 64 corporate
purposes of the U.S. Borrower and its Subsidiaries; provided that neither any
Lender nor the Administrative Agent shall have any responsibility for the use of
any of the Letters of Credit or the proceeds of Loans. ARTICLE IV CONDITIONS OF
LENDING SECTION 4.01. Conditions Precedent to Initial Borrowing. The obligation
of each Lender to make a Loan on the occasion of the initial Borrowing and of an
Issuing Bank to issue the initial Letter of Credit, whichever shall first occur,
shall be subject to the conditions precedent that, on a date (the “Effective
Date”) not later than May 15, 2017, the Administrative Agent shall have received
the following: (a) Each of the following documents, which shall be dated the
Effective Date and in form and substance satisfactory to the Administrative
Agent: (i) This Agreement, duly executed and delivered by each of the Borrowers
and the Guarantor. (ii) Upon request of any Lender, the Revolving Loan Notes
payable by the U.S. Borrower and any Euro Borrower to the order of each such
Lender. (iii) Certified copies of (w) the charter and by-laws of each Borrower,
(x) the resolutions of the board of directors (or equivalent governing body) of
each Borrower authorizing and approving this Agreement, the Guaranty and the
Notes and the transactions contemplated by the Loan Documents, (y) all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to the Loan Documents and (z) a long form good standing certificate
(or its equivalent) for each such Borrower from its jurisdiction of
organization. (iv) A certificate of the secretary or an assistant secretary (or
equivalent officer) of each Borrower certifying the names and true signatures of
the officers of each Borrower authorized to sign this Agreement, the Guaranty
and the Notes and the other documents to be delivered hereunder. (v) A favorable
opinion of (x) Morgan, Lewis & Bockius LLP U.S., counsel to the Borrowers and
(y) certain local counsel to each of the Euro Borrowers, in each case, in form
and substance reasonably accepted to the Administrative Agent and Lenders and
covering such customary matters relating hereto as any Lender, through the
Administrative Agent, may reasonably request. (vi) A certificate of a senior
officer of the U.S. Borrower to the effect that (x) the representations and
warranties contained in Article V (Representations and Warranties) are correct
(other than any such representations or warranties which, by their terms, refer
to a prior date) and (y) no event has occurred and is continuing which
constitutes a Default.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda070.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 65 (vii) Such other
certificates, documents, agreements and information respecting any Borrower as
any Lender through the Administrative Agent may reasonably request, including
without limitation, at least five Business Days prior to the Effective Date, all
documentation and other information relating to the Borrowers required by bank
regulatory authorities under applicable “know-your-customer” and anti- money
laundering rules and regulations, including the Patriot Act, as reasonably
requested by any of the Administrative Agent and the Lenders at least 10
Business Days prior to the Effective Date. (b) Confirmation that the U.S.
Borrower has paid all accrued fees and expenses of the Administrative Agent
(including, without limitation, amounts then payable under the Fee Letter) and
the Lenders hereunder (including the fees and expenses of counsel to the
Administrative Agent to the extent then payable), together with all accrued but
unpaid fees (including, without limitation, facility fees) and expenses under
the Existing Credit Agreement. SECTION 4.02. Conditions Precedent to Each
Revolving Loan Borrowing, Swing Loan Borrowing and Letter of Credit Issuance.
The obligation of each Lender to make a Loan (other than a Swing Loan or a
Letter of Credit Loan made by a Lender pursuant to Section 3.03 or 3.04(b)) on
the occasion of each Borrowing (including the initial Borrowing), and the right
of the Borrowers to request a Swing Loan Borrowing or the issuance of a Letter
of Credit, shall be subject to the further conditions precedent that: (a) in the
case of the first Borrowing by a Euro Borrower (other than FMC Finance B.V., FMC
Chemicals Netherlands B.V., FMC Foret, S.A., FMC Luxembourg Holdings S.à r.l.
(previously named “SHCO 91 S.à r.l.”), a private limited liability company
(société à responsabilité limitée) having its registered office at 6, rue Eugène
Ruppert, L-2453 Luxembourg, Grand-Duchy of Luxembourg, registered with the
Luxembourg Trade and Companies Register under number B 189601, FMC Luxembourg
S.à r.l. (previously named “SHCO 92 S.à r.l.”), a private limited liability
company (société à responsabilité limitée) having its registered office at 6,
rue Eugène Ruppert, L-2453 Luxembourg, Grand-Duchy of Luxembourg, registered
with the Luxembourg Trade and Companies Register under number B 189617 and
Surety International Ltd.), the U.S. Borrower shall have furnished to the
Administrative Agent and the Lenders such Revolving Loan Notes, corporate
documents, resolutions, certifications, legal opinions and other items relating
to such Euro Borrower as the Administrative Agent or the Lenders may reasonably
require, including without limitation, all documentation and other information
relating to such Euro Borrower required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act, as reasonably requested by any of the Administrative
Agent and the Lenders, and (b) on the date of such Borrowing or issuance of a
Letter of Credit the following statements shall be true (and the acceptance by a
Borrower of the proceeds of such Borrowing or of such Letter of Credit shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing or issuance such statements are true): (i) The representations
and warranties contained in Article V (Representations and Warranties) (except
the Excluded Representations) are correct in all material respects (except any
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) on and as of the date of such Borrowing or
issuance, before and after giving effect to such Borrowing or issuance and to
the application of the proceeds therefrom, as though made on and as of such
date, other



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda071.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 66 than any such
representations or warranties that, by their terms, refer to a date other than
the date of such Borrowing or issuance, which are true and correct as of such
earlier date; and (ii) No event has occurred and is continuing, or would result
from such Borrowing or issuance or from the application of the proceeds
therefrom, which constitutes a Default. ARTICLE V REPRESENTATIONS AND WARRANTIES
The U.S. Borrower and the Guarantor, as applicable, each represents and warrants
as follows: SECTION 5.01. Corporate Existence; Compliance with Law. Each of the
U.S. Borrower and its Material Subsidiaries (a) is duly organized, validly
existing and in good standing (where such concept is legally relevant) under the
laws of the jurisdiction of its organization, (b) is duly qualified to do
business as a foreign corporation and in good standing (where such concept is
legally relevant) under the laws of each jurisdiction where such qualification
is necessary, except where the failure to be so qualified or in good standing
(where such concept is legally relevant) would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect, (c) has all requisite power and
authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) with respect to the
U.S. Borrower and its Material Subsidiaries that are Domestic Subsidiaries, is
in compliance with its Constituent Documents, (e) is in compliance with all
applicable Requirements of Law except where the failure to be in compliance
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect and (f) has all necessary licenses, permits, consents or approvals from
or by, has made all necessary filings with, and has given all necessary notices
to, each Governmental Authority having jurisdiction, to the extent required for
such ownership, operation and conduct, except for licenses, permits, consents,
approvals or filings that can be obtained or made by the taking of ministerial
action to secure the grant or transfer thereof or the failure to obtain or make
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. SECTION 5.02. Corporate Power; Authorization; Enforceable Obligations.
(a) The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party and the consummation of the transactions
contemplated thereby: (i) are within such Borrower’s corporate, limited
liability company, partnership or other powers; (ii) have been or, at the time
of delivery thereof pursuant to Article IV (Conditions of Lending) will have
been, duly authorized by all necessary action, including the consent of
shareholders, partners and members where required;



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda072.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 67 (iii) do not and
will not (A) contravene such Borrower’s or any of its Subsidiaries’ respective
Constituent Documents, (B) violate any other Requirement of Law applicable to
such Borrower (including Regulations T, U and X of the Federal Reserve Board),
or any order or decree of any Governmental Authority or arbitrator applicable to
such Borrower, (C) conflict with or result in the breach of, or constitute a
default under, or result in or permit the termination or acceleration of, any
Contractual Obligation of such Borrower or any of its Subsidiaries, or (D)
result in the creation or imposition of any Lien upon any property of such
Borrower or any of its Material Subsidiaries; (iv) do not require the consent
of, authorization by, approval of, notice to, or filing or registration with,
any Governmental Authority or any other Person, other than those listed on
Schedule 5.02 (Consents) and that have been or will be, prior to the Effective
Date, obtained or made, copies of which have been or will be delivered to the
Administrative Agent pursuant to Section 4.01(a)(iii)(y), and each of which on
the Effective Date will be in full force and effect. (b) This Agreement has
been, and each of the other Loan Documents will have been upon delivery thereof
pursuant to the terms of this Agreement, duly executed and delivered by each
Borrower and the Guarantor party thereto. This Agreement is, and the other Loan
Documents will be, when delivered hereunder, the legal, valid and binding
obligation of each Borrower and the Guarantor party thereto, enforceable against
such Borrower and the Guarantor in accordance with its terms. SECTION 5.03.
Financial Statements. The Consolidated balance sheet of the U.S. Borrower and
its Subsidiaries as at December 31, 2016, and the related Consolidated
statements of income, changes in stockholders’ equity and cash flows of the U.S.
Borrower and its Subsidiaries for the fiscal year then ended, certified by the
Borrowers’ Accountants, copies of which have been furnished to each Lender,
fairly present the Consolidated financial condition of the U.S. Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the U.S. Borrower and its Subsidiaries for the period ended on such date, all in
conformity with GAAP. SECTION 5.04. Material Adverse Change. Since December 31,
2016, there has been no Material Adverse Change and there have been no events or
developments that, in the aggregate, have had a Material Adverse Effect. SECTION
5.05. Litigation. Except as set forth on Schedule 5.05 (Litigation), there are
no pending or, to the knowledge of the U.S. Borrower, threatened actions,
investigations or proceedings affecting the U.S. Borrower or any of its Material
Subsidiaries before any court, Governmental Authority or arbitrator other than
those that, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. The performance of any action by any Borrower required
or contemplated by any Loan Document is not restrained or enjoined (either
temporarily, preliminarily or permanently). SECTION 5.06. Taxes.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda073.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 68 (a) The U.S.
Borrower and each of its Material Subsidiaries have filed, have caused to be
filed or have been included in all tax returns (federal, state, local and
foreign) required to be filed, all such tax returns are true and correct in all
material respects and have paid (or have accrued any taxes shown that are not
due with the filing of such returns) all taxes shown thereon to be due, together
with applicable interest and penalties, except in any case where the failure to
file any such return or pay any such tax is not in any respect material to the
U.S. Borrower or the U.S. Borrower and its Subsidiaries taken as a whole.
SECTION 5.07. Full Disclosure. The information prepared or furnished by or on
behalf of the U.S. Borrower in connection with this Agreement or the
consummation of the transactions contemplated hereunder taken as a whole,
including the information contained in the Disclosure Documents, does not
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein or herein in light of the
time and circumstances under which they were made, not misleading. SECTION 5.08.
Investment Company Act. Neither the U.S. Borrower nor any of its Material
Subsidiaries is an “investment company” or an “affiliated Person” of, or
“promoter” or “principal underwriter” for, an “investment company,” as such
terms are defined in the Investment Company Act of 1940, as amended. SECTION
5.09. ERISA. (a) No ERISA Event with respect to the U.S. Borrower has occurred
or is reasonably expected to occur with respect to any Plan that has resulted or
would reasonably be expected to result in a Material Adverse Effect. (b) Neither
the U.S. Borrower nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan that it has incurred any Withdrawal Liability,
and neither the U.S. Borrower nor any of its ERISA Affiliates, to the best of
the U.S. Borrower’s knowledge and belief, is reasonably expected to incur any
Withdrawal Liability to any Multiemployer Plan, in each case other than any
Withdrawal Liability that would not have a Material Adverse Effect. (c) Neither
the U.S. Borrower nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or in
endangered or critical status or has been terminated, within the meaning of
Title IV of ERISA, except where such event would not reasonably be expected to
have a Material Adverse Effect. SECTION 5.10. Environmental Matters. Except as
disclosed in the U.S. Borrower’s SEC filings filed with respect to period ending
on or prior to December 31, 2016: (a) The operations of the U.S. Borrower and
each of its Material Subsidiaries have been and are in compliance with all
Environmental Laws, including obtaining and complying with all required Permits
required under or by Environmental Laws (collectively,



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda074.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 69 “Environmental
Permits”), other than non-compliances that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. (b) None of
the U.S. Borrower or any of its Material Subsidiaries or any real property
currently or, to the knowledge of the U.S. Borrower, previously owned, operated
or leased by or for the U.S. Borrower or any of its Material Subsidiaries is
subject to any pending or, to the knowledge of the U.S. Borrower, threatened,
claim, order, agreement, notice of potential liability or is the subject of any
pending or threatened proceeding or governmental investigation under or pursuant
to Environmental Laws other than those that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect. (c) Except
as disclosed on Schedule 5.10 (Environmental Matters), none of the real property
owned or operated by the U.S. Borrower or any of its Material Subsidiaries that
is a Domestic Subsidiary is a treatment, storage or disposal facility requiring
a Permit under the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et
seq. and the regulations thereunder. (d) There are no facts, circumstances or
conditions arising out of or relating to the operations or ownership of the U.S.
Borrower or of real property owned, operated or leased by the U.S. Borrower or
any of its Material Subsidiaries that are not specifically included in the
financial information furnished to the Lenders other than those that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. (e) As of the date hereof, no Environmental Lien has
attached to any property of the U.S. Borrower or any of its Material
Subsidiaries and, to the knowledge of the U.S. Borrower, no facts, circumstances
or conditions exist that could reasonably be expected to result in any such Lien
attaching to any such property. SECTION 5.11. Ownership of Properties; Liens.
Each of the U.S. Borrower and its Material Subsidiaries has good title to, a
valid leasehold interest in, or other valid legal rights to use, all of the real
and personal property used in the ordinary course of its business, and none of
such property is subject to any Lien (other than as permitted by Section
6.04(a)), except to the extent that the absence of such title, leasehold
interest or legal right, in the aggregate, would reasonably be expected to have
a Material Adverse Effect. SECTION 5.12. Sanctions. Each of the Borrowers and
their Subsidiaries are in compliance with applicable Sanctions. None of the
Borrowers, their Subsidiaries or any of their respective directors, officers,
employees, agents, or affiliates is a Sanctioned Person. The Letters of Credit
and the proceeds of any Loan will not be used and have not been used, directly
or indirectly, (A) to fund any operations in or with, finance any investments or
activities in or with, or make any payments to, a Sanctioned Person or a
Sanctioned Country, except to the extent permissible for a Person required to
comply with Sanctions or (B) in any other manner that would result in a
violation by any Person of any Sanctions. SECTION 5.13. Anti-Corruption Laws;
Anti-Money Laundering Laws.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda075.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 70 Each of the
Borrowers has implemented and maintains in effect policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees, brokers and agents with
Anti-Corruption Laws and Anti-Money Laundering Laws and applicable Sanctions,
and the Borrowers, their Subsidiaries and their respective officers and
employees and to the knowledge of the Borrowers, their and their Subsidiaries’
respective directors, brokers and agents, are in compliance with Anti-Corruption
Laws and Anti-Money Laundering Laws in all material respects. No part of any
Letter of Credit, Borrowing, the use of proceeds therefrom or any other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
Anti-Money Laundering Laws. ARTICLE VI COVENANTS OF THE COMPANY SECTION 6.01.
Financial Covenants. So long as any obligations under this Agreement or any Note
shall remain unpaid, any Letter of Credit shall be outstanding or any Lender
shall have any Commitment hereunder, the U.S. Borrower agrees with the
Administrative Agent to each of the following, unless the Required Lenders shall
otherwise consent in writing: (a) Maximum Leverage Ratio. Subject to the
immediately succeeding sentence, the U.S. Borrower shall maintain on the last
day of each Fiscal Quarter a Leverage Ratio of not more than the applicable
level set forth below adjacent to such Fiscal Quarter: Fiscal Quarter Maximum
Leverage Ratio March 31, 2017 4.00 to 1.00 June 30, 2017 3.75 to 1.00 September
30, 2017 and thereafter 3.50 to 1.00 If the Acquisition Closing Date occurs, the
U.S. Borrower shall maintain, on the last day of each Fiscal Quarter ending on
or following the Acquisition Closing Date, a Leverage Ratio of not more than the
applicable level set forth below adjacent to such Fiscal Quarter: Fiscal Quarter
Ending Maximum Leverage Ratio On or after the Acquisition Closing Date but
before the last day of the first full fiscal quarter after the Acquisition
Closing Date 4.75:1.00 On the last day of the first full fiscal quarter after
the Acquisition Closing Date 4.75:1.00



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda076.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 71 Fiscal Quarter
Ending Maximum Leverage Ratio On the last day of the second full fiscal quarter
after the Acquisition Closing Date 4.75:1.00 On the last day of the third full
fiscal quarter after the Acquisition Closing Date 4.50:1.00 On the last day of
the fourth full fiscal quarter after the Acquisition Closing Date 4.50:1.00 On
the last day of the fifth full fiscal quarter after the Acquisition Closing Date
4.50:1.00 On the last day of the sixth full fiscal quarter after the Acquisition
Closing Date 4.25:1.00 On the last day of the seventh full fiscal quarter after
the Acquisition Closing Date 4.25:1.00 On the last day of the eighth full fiscal
quarter after the Acquisition Closing Date 4.00:1.00 On the last day of the
ninth full fiscal quarter after the Acquisition Closing Date 4.00:1.00 On the
last day of the tenth full fiscal quarter after the Acquisition Closing Date and
thereafter 3.50:1.00 (b) Minimum Interest Coverage Ratio. The U.S. Borrower
shall maintain an Interest Coverage Ratio, as determined as of the last day of
each Fiscal Quarter, for the four Fiscal Quarters ending on such day, of at
least a minimum ratio of 3.50 to 1.00. SECTION 6.02. Reporting Covenants. So
long as any obligations under this Agreement or any Note shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder, the U.S. Borrower agrees with the Administrative Agent to
each of the following, unless the Required Lenders shall otherwise consent in
writing:



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda077.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 72 (a) Financial
Statements. The U.S. Borrower shall furnish to the Administrative Agent (with
sufficient copies for each of the Lenders or in electronic, readable and
duplicable form) each of the following: (i) Quarterly Reports. Within 45 days
after the end of each Fiscal Quarter of each Fiscal Year, other than the fourth
Fiscal Quarter of such Fiscal Year, financial information regarding the U.S.
Borrower and its Subsidiaries consisting of Consolidated unaudited balance
sheets as of the close of such quarter and the related statements of income and
cash flows for such quarter and that portion of the Fiscal Year ending as of the
close of such quarter, setting forth in comparative form the figures for the
corresponding period in the prior year, in each case certified by a Responsible
Officer of the U.S. Borrower as fairly presenting the Consolidated financial
position of the U.S. Borrower and its Subsidiaries as at the dates indicated and
the results of their operations and cash flow for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments). (ii) Annual Reports. Within 90 days after the end
of each Fiscal Year, financial information regarding the U.S. Borrower and its
Subsidiaries consisting of Consolidated balance sheets of the U.S. Borrower and
its Subsidiaries as of the end of such year and related statements of income,
changes in stockholders’ equity and cash flows of the U.S. Borrower and its
Subsidiaries for such Fiscal Year, all prepared in conformity with GAAP and
certified without qualification as to the scope of the audit by the Borrowers’
Accountants, together with the report of such accounting firm stating that (A)
such Financial Statements fairly present the Consolidated financial position of
the U.S. Borrower and its Subsidiaries as at the dates indicated and the results
of their operations and cash flow for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except for changes with
which the Borrower’s Accountants shall concur and that shall have been disclosed
in the notes to the Financial Statements) and (B) the examination by the
Borrower’s Accountants in connection with such Consolidated Financial Statements
has been made in accordance with generally accepted auditing standards. (iii)
Compliance Certificate. Together with each delivery of any financial statement
pursuant to clause (i) or (ii) above, a certificate of a Responsible Officer of
the U.S. Borrower (each, a “Compliance Certificate”) (A) showing in reasonable
detail the calculations used in determining the Leverage Ratio and demonstrating
compliance with each of the financial covenants contained in Section 6.01 that
is tested on a quarterly basis, and (B) stating that no Default or Event of
Default has occurred and is continuing or, if a Default or an Event of Default
has occurred and is continuing, stating the nature thereof and the action that
the U.S. Borrower proposes to take with respect thereto. (b) Default Notices.
(i) As soon as practicable, and in any event within five Business Days after a
Responsible Officer of any Borrower has actual knowledge of the existence of any
Default, Event of Default or other event having had a Material Adverse Effect or
having any reasonable likelihood of causing or resulting in a Material Adverse
Change, the U.S. Borrower shall give the Administrative Agent notice specifying
the nature of such Default or Event of Default or other event, including the
anticipated effect thereof,



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda078.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 73 which notice, if
given by telephone, shall be promptly confirmed in writing on the next Business
Day; and (ii) As soon as practicable, and in any event within five Business Days
after a Responsible Officer of any of the U.S. Borrower or any of its Material
Subsidiaries has actual knowledge of the existence of any default under any
Indebtedness of the U.S. Borrower or any such Subsidiary which is outstanding in
a principal amount of at least $50,000,000 in the aggregate (but excluding
Indebtedness evidenced by the Notes), the U.S. Borrower shall give the
Administrative Agent notice specifying the nature of such default, including the
anticipated effect thereof, which notice, if given by telephone, shall be
promptly confirmed in writing on the next Business Day. (c) Litigation. Promptly
after the commencement thereof, the U.S. Borrower shall give the Administrative
Agent written notice of the commencement of all actions, suits and proceedings
before any domestic or foreign Governmental Authority or arbitrator, affecting
the U.S. Borrower or any of its Material Subsidiaries that (i) seeks injunctive
or similar relief that, if granted, would reasonably be expected to have a
Material Adverse Effect or (ii) in the reasonable judgment of the U.S. Borrower
or such Material Subsidiary, exposes the U.S. Borrower or such Material
Subsidiary to liability that, if adversely determined, would reasonably be
expected to have a Material Adverse Effect. (d) SEC Filings; Press Releases.
Promptly after the sending or filing thereof, the U.S. Borrower shall send the
Administrative Agent copies, electronic or otherwise, of (i) all reports that
the U.S. Borrower sends to its security holders generally, (ii) all reports and
registration statements that the U.S. Borrower or any of its Material
Subsidiaries files with the SEC or any national or foreign securities exchange
or the National Association of Securities Dealers, Inc., (iii) all financial and
other material press releases and (iv) all other statements concerning material
changes or developments in the business of any Borrower made available by any
Borrower to the public or any other creditor. (e) ERISA Matters. The U.S.
Borrower shall furnish the Administrative Agent (with sufficient copies for each
of the Lenders or in electronic, readable and duplicable form) each of the
following: (i) promptly and in any event within 30 days after the U.S. Borrower
or any ERISA Affiliate knows or should reasonably know that any ERISA Event with
respect to the U.S. Borrower has occurred, a statement of a principal financial
officer of the U.S. Borrower describing such ERISA Event and the action, if any,
which the U.S. Borrower or such ERISA Affiliate proposes to take with respect
thereto; (ii) promptly and in any event within 10 Business Days after receipt
thereof by the U.S. Borrower or any ERISA Affiliate, copies of each notice from
the PBGC stating its intention to terminate any Plan or to have a trustee
appointed to administer any Plan where such action would have a Material Adverse
Effect; (iii) promptly and in any event within 20 Business Days after receipt
thereof by the U.S. Borrower or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, a copy of each notice received by the U.S. Borrower or any
ERISA Affiliate (1) that it has incurred a Withdrawal Liability to a
Multiemployer Plan, (2) of being insolvent or in endangered or critical status
or termination, within the meaning of



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda079.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 74 Title IV of
ERISA, of any Multiemployer Plan or (3) the amount of liability incurred, or
which may be incurred, by the U.S. Borrower or any ERISA Affiliate in connection
with any event described in clause (1) or (2) above. (f) Other Information. The
U.S. Borrower shall provide the Administrative Agent and each requesting Lender
with such other information respecting the business, properties, condition,
financial or otherwise, or operations of the U.S. Borrower or any of its
Subsidiaries as the Administrative Agent or such Lender through the
Administrative Agent may from time to time reasonably request. (g) Deemed
Delivery. Information required to be delivered pursuant to Section 6.02(a) or
(d) above shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on DebtDomain or a similar site to which the
Lenders have been granted access or such reports shall be available on the
website of the SEC at http://www.sec.gov or on the U.S. Borrower’s website at
http://www.fmc.com. SECTION 6.03. Affirmative Covenants. So long as any
obligations under this Agreement or any Note shall remain unpaid, any Letter of
Credit shall be outstanding or any Lender shall have any Commitment hereunder,
the U.S. Borrower agrees with the Administrative Agent to each of the following,
unless the Required Lenders shall otherwise consent in writing: (a) Preservation
of Corporate Existence, Etc. The U.S. Borrower shall, and shall cause each of
its Material Subsidiaries to, preserve and maintain its legal existence, rights
(charter and statutory) and franchises, except as permitted by Section 6.04(b).
(b) Compliance with Laws, Etc. The U.S. Borrower shall, and shall cause each of
its Subsidiaries to, comply with all applicable Requirements of Law, Contractual
Obligations and Permits, including ERISA and Environmental Laws, except where
the failure so to comply would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect. (c) Conduct of Business. The U.S. Borrower
shall, and shall cause each of its Subsidiaries to, (a) conduct its business in
the ordinary course consistent with past practice and (b) use its reasonable
efforts, in the ordinary course and consistent with past practice, to preserve
its business and the goodwill and business of the customers, advertisers,
suppliers and others having business relations with the U.S. Borrower or any of
its Subsidiaries, except in each case where the failure to comply with the
covenants in each of clauses (a) and (b) above would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. (d) Payment of Taxes,
Etc. The U.S. Borrower shall, and shall cause each of its Material Subsidiaries
to, pay and discharge before the same shall become delinquent, all U.S. federal
taxes and all other material and lawful governmental claims, taxes, assessments,
charges and levies, except where contested in good faith, by proper proceedings
and adequate reserves therefor have been established on the books of the U.S.
Borrower or the appropriate Subsidiary in conformity with GAAP or locally
applicable accounting principles. (e) Maintenance of Insurance. The U.S.
Borrower shall maintain for itself, and cause to be maintained for each of its
Material Subsidiaries, insurance with responsible and reputable insurance
companies or associations in such amounts (subject to customary retentions and
deductibles) and covering such risks as is usually carried by companies engaged
in similar



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda080.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 75 businesses and
owning similar properties in the same general areas in which the U.S. Borrower
or such Subsidiary operates. (f) Access. The U.S. Borrower shall from time to
time permit the Administrative Agent and the Lenders, or any agents or
representatives thereof, within two Business Days after written notification of
the same (except that during the continuance of an Event of Default, no such
notice shall be required) to (i) examine and make copies of and abstracts from
the records and books of account of the U.S. Borrower and each of its Material
Subsidiaries, (ii) visit the properties of the U.S. Borrower and each of its
Material Subsidiaries, (iii) discuss the affairs, finances and accounts of the
U.S. Borrower and each of its Material Subsidiaries with any of their respective
officers or directors and (iv) communicate directly with any of its certified
public accountants (including the Borrowers’ Accountants). The U.S. Borrower
shall authorize its certified public accountants (including the Borrowers’
Accountants) to disclose to the Administrative Agent or any Lender any and all
financial statements and other information of any kind, as the Administrative
Agent or any Lender reasonably requests from the U.S. Borrower and that such
accountants may have with respect to the business, financial condition, results
of operations or other affairs of the U.S. Borrower or any of its Material
Subsidiaries; provided that any such disclosures shall be considered
Confidential Information governed by Section 9.11 hereof. (g) Keeping of Books.
The U.S. Borrower shall, and shall cause each of its Material Subsidiaries to,
keep proper books of record and account, in which full and correct entries shall
be made in conformity with GAAP of all financial transactions and the assets and
business of the U.S. Borrower and each such Material Subsidiary. (h) Maintenance
of Properties, Etc. The U.S. Borrower shall, and shall cause each of its
Material Subsidiaries to, maintain and preserve (a) in good working order and
condition all of its properties necessary in the conduct of its business, (b)
all rights, permits, licenses, approvals and privileges (including all Permits)
used or useful or necessary in the conduct of its business and (c) all
registered patents, trademarks, trade names, copyrights and service marks with
respect to its business, except where failure to so maintain and preserve the
items set forth in clauses (a), (b) and (c) above would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. (i) Application of
Proceeds. The entire amount of the Letters of Credit or the proceeds of the
Loans shall be used by the Borrowers for general corporate purposes. (j)
Environmental. The U.S. Borrower shall, and shall cause all of its Material
Subsidiaries to, comply in all material respects with Environmental Laws and,
without limiting the foregoing, the U.S. Borrower shall, at its sole cost and
expense, upon receipt of any notification or otherwise obtaining knowledge of
any Release or other event that has any reasonable likelihood of the U.S.
Borrower and its Material Subsidiaries incurring material Environmental
Liabilities and Costs, (a) conduct or pay for consultants to conduct, such tests
or assessments of environmental conditions at such operations or properties as
the U.S. Borrower deems appropriate under the circumstances and (b) take such
Remedial Action and undertake such investigation or other action as required by
Environmental Laws or as any Governmental Authority requires or as is
appropriate and consistent with good business practice to address the Release or
event and otherwise ensure compliance with Environmental Laws.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda081.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 76 (k) Sanctions,
etc. Each Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by such Borrower, its Subsidiaries and their
respective directors, officers, employees, brokers and agents with
Anti-Corruption Laws, Anti-Money Laundering Laws and applicable Sanctions.
SECTION 6.04. Negative Covenants. So long as any obligations under this
Agreement or any Note shall remain unpaid, any Letter of Credit shall be
outstanding or any Lender shall have any Commitment hereunder, the U.S. Borrower
agrees with the Administrative Agent to each of the following, unless the
Required Lenders shall otherwise consent in writing: (a) Liens, Etc. The U.S.
Borrower shall not, and shall not permit any of its Material Subsidiaries to,
create or suffer to exist, any Lien upon or with respect to any of their
respective properties or assets, whether now owned or hereafter acquired, or
assign, or permit any of its Subsidiaries to assign, any right to receive
income, except for the following: (i) Liens existing on the date of this
Agreement and disclosed on Schedule 6.04(a) (Existing Liens); (ii) Customary
Permitted Liens of the U.S. Borrower and the U.S. Borrower’s Material
Subsidiaries; (iii) purchase money Liens granted by the U.S. Borrower or any
Material Subsidiary of the U.S. Borrower (including Liens arising pursuant to
Capital Leases and purchase money mortgages or security interests securing
Indebtedness representing or financing the purchase price of equipment (or
improvements to existing equipment) acquired by the U.S. Borrower or any
Material Subsidiary of the U.S. Borrower) and limited in each case to the
property purchased with the proceeds of such purchase money Indebtedness or
subject to such Capital Lease; (iv) any Lien securing the renewal, extension,
refinancing or refunding of any Indebtedness secured by any Lien permitted by
clause (i) or (iii) above or this clause (iv) without any change in the assets
subject to such Lien; (v) Liens in favor of lessors securing operating leases
permitted hereunder; (vi) Liens on any tangible or intangible asset or property
of a Foreign Subsidiary securing the Foreign Credit Lines of such Foreign
Subsidiary or a refinancing thereof; (vii) Liens created in connection with a
Receivables Transaction; provided, however, that the aggregate outstanding
amount of all Indebtedness secured by such Liens created pursuant to this clause
(vii) does not exceed $500,000,000; (viii) any Liens on the Acquired Business
existing as of the Acquisition Closing Date (and any Liens on the proceeds or
products of the foregoing); provided that such Liens were not incurred in
contemplation of the Transactions; and (ix) Liens that are not otherwise
permitted by the foregoing clauses of this Section 6.04(a) securing obligations
or other liabilities of any Subsidiary;



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda082.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 77 provided,
however, that the aggregate outstanding amount of all such obligations and
liabilities shall not exceed $100,000,000 at any time. (b) Restriction on
Fundamental Changes. The U.S. Borrower shall not, and shall not permit any of
its Material Subsidiaries to: (i) merge or consolidate with, or (ii) convey,
transfer, lease or otherwise dispose of (whether in one transaction or a series
of transactions) all or substantially all of the property (whether now owned or
hereafter acquired) of the U.S. Borrower and its Subsidiaries, taken as a whole,
to, or (iii) convey, transfer, lease or otherwise dispose of (whether in one
transaction or a series of transactions, and whether by or pursuant to merger,
consolidation or any other arrangement), any property (whether now owned or
hereafter acquired) essential to the conduct of the business of the U.S.
Borrower and its Subsidiaries, taken as a whole, to, any Person; provided,
however, that so long as no Default shall have occurred and then be continuing
or would result therefrom, any Person may merge or consolidate with (A) any
Borrower, so long as such Borrower is the surviving entity and (B) any Material
Subsidiary; provided, further, that in the case of clauses (A) and (B), such
merger or consolidation is not otherwise prohibited by this Agreement. Subject
to the foregoing, and except to the extent otherwise prohibited by this
Agreement, the U.S. Borrower may, directly or indirectly, sell all or a portion
of the capital stock or other equity interests of any Subsidiary (including by
way of a merger or consolidation) for fair market value, as determined in good
faith by the U.S. Borrower’s board of directors; provided, however, that if such
Subsidiary is also a Euro Borrower or Swing Loan Borrower, such Subsidiary
ceases to be a Euro Borrower or Swing Loan Borrower, as applicable, immediately
prior to such sale and all Obligations of such Subsidiary in its capacity as a
Euro Borrower or Swing Loan Borrower, as applicable are paid in full prior to
the date of such sale. Notwithstanding the foregoing, nothing in this Section
6.04(b) shall prohibit the U.S. Borrower and its Subsidiaries from consummating
the Transactions. (c) Change in Nature of Business. The U.S. Borrower shall not,
and shall not permit any of its Subsidiaries to, make any material change in the
nature or conduct of FMC’s Business, whether in connection with a transaction
permitted by Section 6.04(b) or otherwise; provided, however, that nothing in
this Section 6.04(c) shall prohibit the U.S. Borrower and its Subsidiaries from
consummating the Transactions. (d) Modification of Constituent Documents. The
U.S. Borrower shall not, nor shall it permit any of its Subsidiaries to, amend
its Constituent Documents, except for changes and amendments that would not
reasonably be expected to have a Material Adverse Effect. (e) Accounting
Changes; Fiscal Year. The U.S. Borrower shall not change its (a) accounting
treatment and reporting practices or tax reporting treatment, except as required
or permitted by GAAP, or (b) Fiscal Year.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda083.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 78 (f) Margin
Regulations. The U.S. Borrower shall not, and shall not permit any of its
Material Subsidiaries to, use all or any portion of the proceeds of any credit
extended hereunder to purchase or carry margin stock (within the meaning of
Regulation U of the Federal Reserve Board) in contravention of Regulation U of
the Federal Reserve Board. (g) No Speculative Transactions. The U.S. Borrower
shall not, and shall not permit any of its Subsidiaries to, enter into any
Hedging Contract solely for speculative purposes or other than for the purpose
of hedging risks associated with the businesses of the U.S. Borrower and its
Material Subsidiaries, as done in the ordinary course of such businesses. (h)
Compliance with ERISA. The U.S. Borrower shall not cause or permit to occur, and
shall not permit any of its ERISA Affiliates to cause or permit to occur, (a) an
event that could result in the imposition of a Lien under Section 412 of the
Code or Section 302 or 4068 of ERISA or (b) ERISA Events that would have a
Material Adverse Effect in the aggregate. (i) Sanctions, etc. No Borrower will
request any Borrowing or Letter of Credit, and no Borrower shall use (and such
Borrower shall procure that its Subsidiaries and its or their respective
directors, officers, employees, brokers and agents shall not use) the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws or
Anti-Money Laundering Laws, (B) for the purpose of funding, financing or
facilitating any activities, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country, except to the extent permissible for a
Person required to comply with Sanctions, or (C) in any other manner that would
result in the violation by any Person of any Sanctions. ARTICLE VII EVENTS OF
DEFAULT SECTION 7.01. Events of Default. If any of the following events (“Events
of Default”) shall occur and be continuing: (a) (i) Any Borrower shall fail to
pay any principal of any Loan or Reimbursement Obligation when the same becomes
due and payable; or (ii) any Borrower shall fail to pay any interest on any Loan
or Reimbursement Obligation, or any other payment under any Loan Document, for a
period of three Business Days after the same becomes due and payable; or (b) Any
representation or warranty made or deemed made by any Borrower herein or by any
Borrower (or any of its officers) under or in connection with any Loan Document
shall prove to have been incorrect in any material respect when made or deemed
made; or (c) The U.S. Borrower shall fail to perform or observe (i) any term,
covenant or agreement contained in Section 6.01, Section 6.02(a) or (b), Section
6.03(a) or (i) or Section 6.04, or (ii) any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if the
failure to perform or observe such other term, covenant or



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda084.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 79 agreement shall
remain unremedied for 30 days after written notice thereof shall have been given
to the U.S. Borrower by the Administrative Agent or the Required Lenders; or (d)
(i) The U.S. Borrower or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest on any Indebtedness which is outstanding in
a principal amount of at least $50,000,000 in the aggregate (but excluding
Indebtedness evidenced by the Notes) of the U.S. Borrower or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Indebtedness, (ii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof and the U.S. Borrower or such
Subsidiary shall have failed to make such payment or effect such repurchase, and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness, or (iii) any other
event shall occur or condition shall exist under any agreement or instrument
relating to any such Indebtedness, if the effect of such event or condition is
to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness, provided that any required notice of such event or condition shall
have been given or any applicable grace period shall have expired; provided,
however, that if there is acceleration of any Indebtedness which is included
under this clause (d) solely because of a Guarantee by the U.S. Borrower or one
of its Material Subsidiaries, an Event of Default will not exist under this
clause (d) so long as the U.S. Borrower or such Material Subsidiary, as the case
may be, fully performs its obligations in a timely manner under such Guarantee
upon demand therefor by the beneficiary thereof; or (e) The U.S. Borrower or any
of its Material Subsidiaries shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the U.S. Borrower or any of its
Material Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the U.S. Borrower
or any of its Material Subsidiaries shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); or (f) One or more
judgments or orders for the payment of money in excess of $50,000,000 in the
aggregate and not covered by insurance shall be rendered against the U.S.
Borrower or any of its Material Subsidiaries and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of 30 consecutive days during which a
stay of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda085.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 80 (g) Any ERISA
Event with respect to the U.S. Borrower shall have occurred and the amount of
all liabilities and deficiencies resulting therefrom, whether or not assessed,
would reasonably be expected to have a Material Adverse Effect; or (h) The U.S.
Borrower or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan which would reasonably be expected to have a Material Adverse
Effect; (i) The U.S. Borrower or any ERISA Affiliate shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or
in endangered or critical status or is being terminated, within the meaning of
Title IV of ERISA, and such reorganization or termination would reasonably be
expected to have a Material Adverse Effect; (j) The Guaranty set forth in
Article X hereof shall cease to be valid and binding on, or enforceable against,
the U.S. Borrower or the U.S. Borrower shall so state in writing; or (k) there
shall occur any Change of Control; then, and in any such event, the
Administrative Agent (i) shall at the request, or may with the express consent,
of the Required Lenders, by notice to the U.S. Borrower, declare the obligation
of each Lender to make Loans and of the Issuing Banks to issue Letters of Credit
to be terminated, whereupon the same shall forthwith terminate, and (ii) shall
at the request, or may with the express consent, of the Required Lenders, by
notice to the U.S. Borrower, declare the Loans and other Obligations to be
forthwith due and payable, whereupon the Loans and other Obligations shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Borrower; provided, however, that upon the occurrence of any Event of Default
specified in Section 7.01(e), (A) the obligation of each Lender to make Loans
and of each Issuing Bank to issue Letters of Credit shall automatically be
terminated and (B) the Loans and other Obligations shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by each Borrower. SECTION
7.02. Actions in Respect of the Letters of Credit Upon Event of Default; L/C
Cash Collateral Account; Investing of Amounts in the L/C Cash Collateral
Account; Release. (a) Upon (i) the occurrence and during the continuance of any
Event of Default and (ii) the making of the request or the granting of the
consent specified by Section 7.01 to authorize the Administrative Agent to
declare the Loans due and payable pursuant to the provisions of Section 7.01,
the Administrative Agent may, and at the request of the Required Lenders shall,
irrespective of whether it is taking any of the actions described in Section
7.01 or otherwise, make demand upon the U.S. Borrower to, and forthwith upon
such demand the U.S. Borrower will, pay to the Administrative Agent on behalf of
the Lenders in same day funds at the Administrative Agent’s office designated in
such demand, for deposit in the L/C Cash Collateral Account, an amount equal to
the aggregate Available Amount of all Letters of Credit then outstanding in the
Currency of such Letters of Credit; provided, however, that upon the occurrence
of any Event of Default specified in Section 7.01(e), such payments by the U.S.
Borrower pursuant to this Section 7.02(a) shall automatically be required to be
made. If at any time the Administrative Agent determines that any funds held in
the L/C Cash Collateral Account



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda086.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 81 are subject to
any equal or prior right or claim of any Person other than any Agent and the
Lenders pursuant to this Agreement or that the total amount of such funds is
less than the aggregate Available Amount of all Letters of Credit, the U.S.
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the L/C
Cash Collateral Account, an amount equal to the excess of (1) such aggregate
Available Amount over (2) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Administrative Agent determines to be free
and clear of any such equal or prior right and claim. (b) The U.S. Borrower
hereby authorizes the Administrative Agent to open at any time upon the
occurrence and during the continuance of an Event of Default a non-interest
bearing account with the Administrative Agent at its address designated in
Section 9.02 in the name of the U.S. Borrower but in connection with which the
Administrative Agent shall be the sole entitlement holder or customer (the “L/C
Cash Collateral Account”), and hereby pledges and assigns and grants to the
Administrative Agent on behalf of the Lenders a security interest in the
following collateral (the “L/C Cash Collateral Account Collateral”): (i) the L/C
Cash Collateral Account, all funds held therein and all certificates and
instruments, if any, from time to time representing or evidencing the investment
of funds held therein, (ii) all L/C Cash Collateral Account Investments from
time to time, and all certificates and instruments, if any, from time to time
representing or evidencing the L/C Cash Collateral Account Investments, (iii)
all notes, certificates of deposit, deposit accounts, checks and other
instruments from time to time delivered to or otherwise possessed by the
Administrative Agent for or on behalf of the U.S. Borrower in substitution for
or in addition to any or all of the then existing L/C Cash Collateral Account
Collateral, (iv) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing L/C Cash Collateral Account
Collateral, and (v) all proceeds of any and all of the foregoing L/C Cash
Collateral Account Collateral. (c) If requested by the U.S. Borrower, the
Administrative Agent will, subject to the provisions of clause (e) below, from
time to time (i) invest amounts on deposit in the L/C Cash Collateral Account in
such notes, certificates of deposit and other debt instruments as the U.S.
Borrower may select and the Administrative Agent may approve and (ii) invest
interest paid on the notes, certificates of deposit and other instruments
referred to in clause (i) above, and reinvest other proceeds of any such notes,
certificates of deposit and other instruments which may mature or be sold, in
each case in such notes, certificates of deposit and other debt instruments as
the U.S. Borrower may select and the Administrative Agent may approve (the
notes, certificates of deposit and other instruments referred to in clauses (i)
and (ii) above being collectively “L/C Cash Collateral Account Investments”).
Interest and proceeds that are not invested or reinvested in L/C Cash Collateral
Account Investments as provided above shall be deposited and held in the L/C
Cash Collateral Account.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda087.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 82 (d) Upon such
time as (i) the aggregate Available Amount of all Letters of Credit is reduced
to zero and such Letters of Credit are expired or terminated by their terms and
all amounts payable in respect thereof, including but not limited to principal,
interest, commissions, fees and expenses, have been paid in full in cash, and
(ii) no Event of Default has occurred and is continuing under this Agreement,
the Administrative Agent will pay and release to the U.S. Borrower or at its
order (a) accrued interest due and payable on the L/C Cash Collateral Account
Investments and in the L/C Cash Collateral Account, and (b) the balance
remaining in the L/C Cash Collateral Account after the application, if any, by
the Administrative Agent of funds in the L/C Cash Collateral Account to the
payment of amounts described in clause (i) of this subsection (d). (e) (i) The
Administrative Agent may, without notice to the U.S. Borrower or any other
Person except as required by law and at any time or from time to time, charge,
set-off and otherwise apply all or any part of the L/C Cash Collateral Account
against the obligations of the Borrowers in respect of Letters of Credit
(collectively, the “L/C Cash Collateral Account Obligations”) or any part
thereof. The Administrative Agent agrees to notify the U.S. Borrower promptly
after any such set-off and application, provided that the failure of the
Administrative Agent to give such notice shall not affect the validity of such
set-off and application. (ii) The Administrative Agent may also exercise in
respect of the L/C Cash Collateral Account Collateral, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the Uniform Commercial
Code in effect in the State of New York at that time (the “UCC”) (whether or not
the UCC applies to the affected L/C Cash Collateral Account Collateral), and may
also, without notice except as specified below, sell the L/C Cash Collateral
Account Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Administrative Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Administrative Agent may deem commercially reasonable. Each Borrower agrees
that, to the extent notice of sale shall be required by law, at least ten days’
notice to the U.S. Borrower of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Administrative Agent shall not be obligated to make any sale
of L/C Cash Collateral Account Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. (iii) Any cash held by the Administrative Agent as L/C Cash
Collateral Account Collateral and all cash proceeds received by the
Administrative Agent in respect of any sale of, collection from, or other
realization upon all or any part of the L/C Cash Collateral Account Collateral
may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter be
applied in whole or in part by the Administrative Agent against, all or any part
of the L/C Cash Collateral Account Obligations in such order as the
Administrative Agent shall elect. Any surplus of such cash or cash proceeds held
by the Administrative Agent and remaining after payment in full of all the L/C
Cash Collateral Account Obligations shall be paid over to the U.S. Borrower or
to whomsoever may be lawfully entitled to receive such surplus.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda088.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 83 (f) Upon the
permanent reduction from time to time of the aggregate Available Amount of all
Letters of Credit in accordance with the terms thereof, the Administrative Agent
shall release to the U.S. Borrower amounts from the L/C Cash Collateral Account
in an amount equal to each such permanent reduction; provided that the
Administrative Agent shall not be obligated to reduce the funds or other L/C
Cash Collateral Account Collateral then held in the L/C Cash Collateral Account
below that level that the Administrative Agent reasonably determines is required
to be maintained after taking into consideration any rights or claims of any
Persons other than the Administrative Agent and the Lenders. (g) In furtherance
of the grant of the pledge and security interest pursuant to this Section 7.02,
the U.S. Borrower hereby agrees with each Lender and the Administrative Agent
that the U.S. Borrower shall give, execute, deliver, file and/or record any
financing statement, notice, instrument, document, agreement or other papers
that may be necessary or desirable (in the reasonable judgment of the
Administrative Agent) to create, preserve, perfect or validate the security
interest granted pursuant hereto or to enable the Administrative Agent to
exercise and enforce its rights hereunder with respect to such pledge and
security interests. ARTICLE VIII THE ADMINISTRATIVE AGENT SECTION 8.01.
Authorization and Action. Each Lender hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided that the Administrative Agent shall not be required to take any action
which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or applicable law. The Administrative Agent agrees to
give to each Lender prompt notice of each notice given to it by any Borrower
pursuant to the terms of this Agreement. SECTION 8.02. Reliance, Etc. (a) None
of the Agents nor any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with the Loan Documents, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Administrative Agent: (i) may treat the payee of any Note as
the holder thereof until the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by the Lender which is the payee of such
Note, as assignor, and an Eligible Assignee, as assignee, as provided in Section
9.07; (ii) may consult with legal counsel (including counsel for any Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (iii) makes
no warranty or representation to any Lender and shall not be responsible to any
Lender for



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda089.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 84 any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of any Borrower or to inspect the property (including
the books and records) of any Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; and (vi) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram, cable or telex)
believed by it to be genuine and signed or sent by the proper party or parties.
(b) The Arrangers, as such, the Co-Documentation Agents, as such, and the
Syndication Agent, as such, each referred to on the cover page hereto, shall
have no duties or obligations whatsoever to the Lenders under or with respect to
this Agreement, the Notes or any other document or any matter related thereto.
SECTION 8.03. The Agents and their Affiliates as Lenders. With respect to its
respective Commitment as a Lender, the Loans made by it as a Lender, the Letters
of Credit issued by it as an Issuing Bank and the Notes issued to it as a
Lender, each of the Agents party to this Agreement as Lender and/or Issuing Bank
shall have the same rights and powers under this Agreement as any other Lender
in its capacity as a Lender and/or any other Issuing Bank in its capacity as
Issuing Bank and may exercise the same as though it were not an Agent; and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated, include
each Agent in its individual capacity as a Lender and/or an Issuing Bank. Each
Agent, in its individual capacity as a Lender and/or an Issuing Bank, and its
affiliates may accept deposits from, lend money to, act as trustee under
indentures of, and generally engage in any kind of business with, any Borrower,
any of its Subsidiaries and any Person who may do business with or own
securities of any Borrower or any such Subsidiary, all as if the such Agent were
not an Agent under this Agreement and without any duty to account therefor to
the Lenders. SECTION 8.04. Lender Credit Decision. Each Lender acknowledges that
it has, independently and without reliance upon any Agent or any other Lender
and based on the financial statements referred to in Section 5.03 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. SECTION 8.05. Indemnification. The
Lenders severally agree to indemnify the Administrative Agent, each Issuing Bank
and the Swing Loan Lender (in each case to the extent the U.S. Borrower fails to
pay the same pursuant to Section 9.04(b) or otherwise), ratably according to
their respective pro rata share, from and against any and all claims, damages,
losses, liabilities and expenses of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Person in any way relating to
or arising out of this Agreement or any action taken or omitted by such Person
under this Agreement in its respective capacity as an agent hereunder, provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, actions, judgments, suits, costs, expenses or disbursements
resulting from the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or the Swing Loan Lender, as applicable. Without
limitation of the foregoing, each Lender agrees to



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda090.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 85 reimburse the
Administrative Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees but excluding normal
administrative expenses expressly excluded under Section 9.04(a)) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, to the extent that
the Administrative Agent is not reimbursed for such expenses by the U.S.
Borrower as required under Section 9.04(a). SECTION 8.06. Successor
Administrative Agent. The Administrative Agent may resign at any time by giving
written notice thereof to the Lenders and the U.S. Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent with the consent of the U.S. Borrower, which
consent shall not be unreasonably withheld. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lenders appoint a successor Administrative Agent, which shall be an Eligible
Assignee and a commercial bank organized under the laws of the United States of
America or of any State thereof and having a combined capital and surplus of at
least $50,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation or removal hereunder as Administrative Agent, the provisions of this
Article VIII (The Administrative Agent) shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. SECTION 8.07. No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Arrangers, the Co-Documentation Agents or
the Syndication Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as a Lender hereunder. ARTICLE
IX MISCELLANEOUS SECTION 9.01. Amendments, Etc. No amendment or waiver of any
provision of this Agreement or the Notes, nor consent to any departure by any
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall,
unless in writing and signed by all the Lenders, do any of the following: (a)
waive any of the conditions specified in Section 4.01 or 4.02, (b) reduce any
fees or other amounts payable hereunder, (c) postpone any date fixed for any
payment of any fees or other amounts payable hereunder, (d) change the
percentage of the Commitments or of the aggregate unpaid principal



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda091.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 86 amount of the
Loans, or the number of Lenders, which shall be required for the Lenders or any
of them to take any action hereunder, (e) release the Guaranty set forth in
Article X (Guaranty) or (f) amend this Section 9.01 or any other Section of this
Agreement, the effect of which amendment is to alter the pro rata sharing of
payments or pro rata funding required thereby; and provided further that (1) no
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent, and any Issuing Bank or the Swing Loan Lender, as the case
may be, under this Agreement or any Note, unless such amendment, waiver or
consent is in writing and signed by the Administrative Agent, such Issuing Bank
or the Swing Loan Lender, as the case may be, in addition to the Lenders
required above to take such action, (2) subject to the provisions of Sections
2.06 and 2.15, no amendment, waiver or consent shall reduce the principal of, or
interest on, the Revolving Loans or Notes or postpone any date fixed for any
payment of principal of, or interest on, the Revolving Loans or Notes, unless in
each case signed by all of the Lenders, (3) no amendment, waiver or consent
shall reduce the principal of, or interest on, the Swing Loans or postpone any
date fixed for any payment of principal of, or interest on, the Swing Loans,
unless in each case signed by all of the affected Swing Loan Lenders, (4) no
amendment, waiver or consent shall reduce the principal of, or interest on, the
Letter of Credit Loans or postpone any date fixed for any payment of principal
of, or interest on, the Letter of Credit Loans, unless in each case signed by
each affected Lender, (5) subject to the provisions of Sections 2.06 and 2.15,
no amendment, waiver or consent shall extend the Termination Date of the
Commitment or increase the Commitment of any Lender or subject any Lender to any
additional obligations, unless signed by such Lender and (6) no amendment,
waiver or consent shall be made to Section 2.04, unless signed by each Lender
affected by such amendment, waiver or consent. Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, to the
fullest extent permitted by applicable law, such Defaulting Lender will not be
entitled to vote in respect of amendments and waivers hereunder and the
Commitment and the outstanding Loans or other extensions of credit of such
Lender hereunder will not be taken into account in determining whether the
Required Lenders or all of the Lenders, as required, have approved any such
amendment or waiver (and the definition of “Required Lenders” will automatically
be deemed modified accordingly for the duration of such period); provided, that
any such amendment or waiver that would increase or extend the term of the
Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender. SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be in writing (including telecopy communication)
and mailed, telegraphed, telecopied, telexed, cabled or delivered as follows:
(i) if to the U.S. Borrower: FMC Corporation FMC Tower at Cira Centre South 2929
Walnut Street



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda092.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 87 Philadelphia, PA
19104, Attention: Andrew D. Sandifer, Vice President and Treasurer Fax Number:
(215) 299-6557 E-Mail Address: fmc_treasurer@fmc.com with a copy to: Morgan,
Lewis & Bockius LLP 1701 Market Street Philadelphia, Pennsylvania 19103
Attention: Michael J. Pedrick and Andrew T. Budreika Fax Number: (215) 963-5001
E-Mail Address: michael.pedrick@morganlewis.com E-Mail Address:
andrew.budreika@morganlewis.com (ii) if to the Administrative Agent: Citibank,
N.A. 1615 Brett Road, OPS 3 New Castle, DE 19720 Attention: Bank Loan
Syndications Department Fax Number: (646) 274-5080 E-Mail Address:
GLAgentOfficeOps@citi.com E-Mail Address: oploanswebadmin@citi.com (for
materials required to be delivered pursuant to Section 6.02(a)) with a copy to:
388 Greenwich Street New York, NY 10013 Attention: David Jaffe Telephone: (212)
816-4880 Facsimile: (646) 291-1029 Email: david.jaffe@citi.com (iii) if to a
Lender, to it at its address (or email or telecopy number) set forth in the
applicable administrative questionnaire or in the applicable Acceptance. Any
party may subsequently change its notice address by a written notice to the
other parties as herein provided. All such notices and communications shall, (a)
when mailed, be effective three Business Days after the same is deposited in the
mails, (b) when mailed for next day delivery by a reputable freight company or
reputable overnight courier service, be effective one Business Day thereafter,
and (c) when sent by telegraph, telecopy, telex or cable, be effective when the
same is telegraphed, telecopied and receipt thereof is confirmed by telephone or
return telecopy, confirmed by telex answerback or delivered to the cable
company, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda093.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 88 (Amounts and
Terms of Loans), III (Making the Loans and Issuing the Letters of Credit) or
VIII (The Administrative Agent) shall not be effective until received by the
Administrative Agent. (b) Electronic Communications. (i) Delivery of
Communications by the U.S. Borrower. The U.S. Borrower (on behalf of itself and
on behalf of each Borrower) agrees that, unless otherwise requested by the
Administrative Agent, it will provide to the Administrative Agent all
information, documents and other materials that it is obligated to furnish to
the Administrative Agent pursuant to this Agreement and the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a Conversion of an existing, Borrowing (including any election of
an interest rate or Interest Period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (C) provides notice of any Default or Event of Default
under this Agreement, (D) is required to be delivered to satisfy any condition
precedent in Article IV (Conditions of Lending) relating to the effectiveness of
this Agreement and/or any Borrowing or (E) initiates or responds to legal
process (all such non-excluded information being referred to herein collectively
as the “Communications”), by transmitting the Communications in an
electronic/soft medium (provided such Communications contain any required
signatures) in a format acceptable to the Administrative Agent to the email
address specified in Section 9.02(a) above or such other e-mail address
designated by the Administrative Agent from time to time. (ii) Use of Web
Platforms. Each party hereto agrees that the Administrative Agent may make the
Communications available to the Lenders by posting the Communications on
DebtDomain, IntraLinks, SyndTrak or another similar website, if any, to which
each Lender and the Administrative Agent have access (the “Platform”). Nothing
in this Section 9.02 shall prejudice the right of the Administrative Agent to
make the Communications available to the Lenders in any other manner specified
in this Agreement. (iii) E-mail Notification to Lenders. Each Lender agrees that
e-mail notice to it (at the address provided pursuant to the next sentence and
deemed delivered as provided in the next paragraph) specifying that
Communications have been posted to the Platform shall constitute effective
delivery of such Communications to such Lender for purposes of this Agreement.
Each Lender agrees (i) to notify the Administrative Agent in writing (including
by electronic communication) from time to time to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender to which the
foregoing notice may be sent by electronic transmission, and (ii) that the
foregoing notice may be sent to such e-mail address. (iv) Presumption as to
Delivery of E-Mail. Each party agrees that any electronic communication referred
to in this Section 9.02 shall be deemed delivered upon the posting of a record
of such communication as “received” in the e-mail system of the recipient;
provided that if such communication is not so received during normal business
hours, such communication shall be deemed delivered at the opening of business
on the next Business Day.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda094.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 89 (v) Waiver of
Responsibility. Each party acknowledges that (A) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (B) the
Communications and the Platform are provided “as is” and “as available,” (C)
none of the Administrative Agent, its affiliates nor any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, the “Citigroup Parties”) warrants the adequacy, accuracy or
completeness of the Communications or the Platform, and each Citigroup Party
expressly disclaims liability for errors or omissions in any Communications or
the Platform, and (D) no warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Citigroup Party in connection with
any Communications or the Platform. (vi) Limitation on use of Platform.
Notwithstanding the foregoing, if the U.S. Borrower has any reason to believe
that either the confidentiality of the Platform, the confidentiality of
electronic transmissions to the Administrative Agent, or the integrity of
Communications posted on the Platform has, may have or may in the future be
compromised, then the U.S. Borrower may upon notice to the Administrative Agent
delivered in any manner permitted under this Agreement, either (1) suspend its
obligation hereunder to transmit Communications to the Administrative Agent by
electronic/soft medium, (2) instruct the Administrative Agent not to transmit to
the Platform any as yet un-posted Communications, and/or (3) instruct the
Administrative Agent to take commercially reasonable steps to remove any
currently posted Communications from the Platform. In the event that the use of
the Platform should be suspended due to any of the circumstances described in
this paragraph, the U.S. Borrower agrees to deliver the Communications to each
Lender via e-mail. The Lenders agree that the delivery of the Communications via
e-mail shall be deemed effective upon the posting of a record of such electronic
transmission as “sent” in the e-mail system of the U.S. Borrower. The
Administrative Agent agrees to immediately inform the U.S. Borrower of any
security issue or Communications integrity issue that comes to its attention and
relates to the Platform or the Administrative Agent’s receipt of electronic
Communications. SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
SECTION 9.04. Costs and Expenses. (a) The U.S. Borrower agrees to pay, whether
or not any of the transactions contemplated hereby are consummated, on demand
(x) all reasonable costs and expenses in connection with the preparation
(excluding normal travel and related expenses incurred by the personnel of the
Administrative Agent), execution, delivery, administration (excluding those
which are customarily borne by the Administrative Agent), modification and
amendment of this Agreement, the Notes and the other documents to be delivered
hereunder, and (y) the reasonable fees and expenses of counsel to the
Administrative Agent and with respect to advising the Administrative Agent as to
its rights and responsibilities under this Agreement. The U.S.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda095.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 90 Borrower further
agrees to pay on demand all reasonable expenses of the Lenders (including,
without limitation, reasonable counsel (including, without duplication, internal
counsel) fees and expenses) in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Agreement, the Notes and
the other documents to be delivered hereunder, including, without limitation,
reasonable counsel fees and expenses in connection with the enforcement of
rights under this Section 9.04(a). (b) Each Borrower agrees to indemnify and
hold harmless the Administrative Agent, each Lender and each of their Affiliates
and their officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, penalties,
losses, liabilities and expenses (including, without limitation, reasonable fees
and expenses of counsel) that may be incurred by or asserted or awarded against
any Indemnified Party in its agent or lending capacity under, or otherwise in
connection with, the Loan Documents, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with the Loan Documents, the proposed or actual use of the
proceeds therefrom or any of the other transactions contemplated thereby,
whether or not such investigation, litigation or proceeding is brought by a
Borrower, its shareholders or creditors or an Indemnified Party or any other
person or an Indemnified Party is otherwise a party thereto and whether or not
the transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnified Party or any of its Related
Parties. Each Borrower also agrees not to assert any claim against the
Administrative Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for consequential, indirect, special or punitive damages arising
out of or otherwise relating to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or the actual or proposed use of the
proceeds of the Loans; provided that such waiver of consequential, indirect,
special or punitive damages shall not limit the indemnification obligations of
the Borrowers under this Section 9.04(b). Each of the Lenders and the
Administrative Agent agrees not to assert any claim against the U.S. Borrower,
its Affiliates or any of their directors, officers, employees, attorneys and
agents, on any theory of liability, for consequential, indirect, special or
punitive damages arising out of or otherwise relating to any of the Loan
Documents or any of the transactions contemplated hereby or thereby or the
actual or proposed use of the proceeds of the Loans or the Letters of Credit.
For purposes of this Section 9.04(b), a “Related Party” of an Indemnified Party
means (i) any controlling Person, controlled Affiliate or Subsidiary of such
Indemnified Party and (ii) the respective directors, officers or employees of
such Indemnified Party or any of its Subsidiaries, controlled Affiliates or
controlling Persons; provided that each reference to a controlling Person,
controlled Affiliate, director, officer or employee in this sentence pertains to
a controlling Person, controlled Affiliate, director, officer or employee
involved in the preparation of the Loan Documents or the other transactions
contemplated thereby. (c) If (i) any payment of principal of any Eurocurrency
Rate Loan is made other than on the last day of the Interest Period for such
Loan, as a result of a payment pursuant to Section 2.15(c) or 3.05 or
acceleration of the maturity of the Loans pursuant to Section 7.01 or for any
other reason, (ii) the U.S. Borrower gives notice of a Loan conversion pursuant
to Section 2.09(c), or (iii) a Eurocurrency Loan is assigned other than on the
last day of the Interest Period for such Loan as a result of a request of the
Borrower pursuant to Section 3.08, then the



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda096.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 91 U.S. Borrower
shall, upon demand by any Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender any amounts required to compensate such Lender for any additional losses,
costs or expenses which it may reasonably incur as a result of such payment,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Loan.
(d) Without prejudice to the survival of any other agreement of the U.S.
Borrower or the Lenders hereunder, the agreements and obligations of the U.S.
Borrower contained in Sections 2.12, 3.05 and 9.04, and the agreements and
obligations of each Lender under Section 9.11, shall survive the payment in full
of principal, interest and all other amounts payable hereunder and under the
Notes. SECTION 9.05. Rights of Set-off; Payments Set Aside. (a) Upon the
occurrence and during the continuance of any Event of Default each Lender and
each Affiliate of a Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender or its Affiliates
to or for the credit or the account of the U.S. Borrower against any and all of
its obligations under the Loan Documents, of a Euro Borrower against any and all
of such Euro Borrower’s obligations under the Loan Documents or of a Swing Loan
Borrower against any and all of such Swing Loan Borrower’s obligations under the
Loan Documents, in each case, now or hereafter existing whether or not such
Lender shall have made any demand under this Agreement or any other Loan
Document and even though such Obligations may be unmatured; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section
2.16(a)(iii) and, pending such payment, shall be segregated by such Defaulting
Lender from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the U.S.
Borrower after any such set-off and application made by such Lender or its
Affiliates; provided, however, that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of each Lender
under this Section 9.05 are in addition to the other rights and remedies
(including other rights of set-off) that such Lender may have. (b) To the extent
that the U.S. Borrower makes a payment or payments to the Administrative Agent
or the Lenders or any such Person exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party,
then to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such enforcement or setoff had not
occurred. SECTION 9.06. Binding Effect. This Agreement shall become effective
when it shall have been executed by the U.S. Borrower, the Administrative Agent
and each Lender and thereafter shall be binding upon and inure to the benefit of
the Borrowers, the Administrative Agent and each Lender and their respective
successors and assigns, except that no Borrower or



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda097.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 92 the Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein without the prior written consent of each Lender. SECTION 9.07.
Assignments and Participations. (a) Each Lender may assign to one or more banks
or other entities all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Loans owing to it and the Note or Notes held by it); provided, however,
that: (i) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement (other than any
Swing Loans), (ii) the amount of the Commitments and/or Loans of the assigning
Lender being assigned pursuant to each such assignment other than an assignment
to another Lender (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $10,000,000 and
shall be an integral multiple of $1,000,000 in excess thereof, (iii) each such
assignment shall be to an Eligible Assignee, and (unless such assignment shall
be to a Lender, an Affiliate of such Lender, a Subsidiary of the assigning
Lender, or to the bank holding company or a Subsidiary of the bank holding
company of which the assigning Lender is a Subsidiary) the U.S. Borrower, the
Administrative Agent, the Issuing Banks and the Swing Loan Lender shall have
consented to such assignment (which consents shall not be unreasonably withheld
or delayed); provided, that no consent of the U.S. Borrower shall be required if
an Event of Default under Section 7.01(a) or (e) has occurred and is continuing,
and (iv) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 paid by either the
assigning Lender or the assignee; provided that the Administrative Agent may, in
its sole discretion, elect to waive such recordation fee in the case of any such
assignment. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall relinquish its rights and be released from its
obligations under this Agreement, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance.
Notwithstanding anything to the contrary contained herein except for the
conditions set for in clause (iv) of this Section 9.07(a), any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (a “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the U.S. Borrower, the option to provide to a Borrower
all or any part of a Loan that such Granting Lender would otherwise be obligated
to make to such Borrower pursuant to this Agreement; provided that (i) nothing
herein



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda098.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 93 shall constitute
a commitment by any SPC to make any Loan, (ii) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Advance, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this Section 9.07 except for the conditions set forth in
clause (iii) of this Section 9.07(a), any SPC may (i) with notice to, but
without the prior written consent of, the U.S. Borrower and the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any Eligible Assignee
(consented to by the U.S. Borrower and the Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans and (ii) disclose on a confidential basis any
non- public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This paragraph may not be amended without the written
consent of the SPC. (b) By executing and delivering an Assignment and
Acceptance, the Lender assignor thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Acceptance, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.03 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon any Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi)
such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
as are delegated to the Administrative Agent by the terms hereof, together with
such powers as are reasonably incidental thereto; and (vii) such assignee agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of this Agreement are required to be performed by it as a Lender.
(c) Each New Lender shall submit a New Commitment Acceptance in accordance with
the provisions of Section 2.06(b). Upon the execution, delivery, acceptance and



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda099.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 94 recording of a
New Commitment Acceptance, from and after the Increase Date related thereto such
New Lender shall be a party hereto and have the rights and obligations of a
Lender hereunder having the Commitment specified therein (or such lesser
Commitment as shall be allocated to such New Lender in accordance with Section
2.06(b)(vi) or 2.15(d)). By executing and delivering a New Commitment
Acceptance, the New Lender thereunder confirms to and agrees with the other
parties hereto as follows: (i) such New Lender hereby agrees that no Lender has
made any representation or warranty, or assumes any responsibility with respect
to, (x) any statements, warranties or representations made in or in connection
with this Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto or (y) the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (ii) such New Lender confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 5.03 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such New
Commitment Acceptance; (iii) such New Lender will, independently and without
reliance upon any Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (iv) such
New Lender confirms that it is an Eligible Assignee; (v) such New Lender
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vi) such New Lender agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender. (d) The
Administrative Agent shall maintain at its address referred to in Section 9.02 a
copy of each Assignment and Acceptance and each New Commitment Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lenders and the Commitments of, and principal and interest
amounts of the Loans owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and each Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the U.S. Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. The Administrative Agent shall
provide the U.S. Borrower with a copy of the Register upon reasonable request.
(e) (i) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Revolving Loan Note or Notes subject to such assignment, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit C-1 hereto, (1) accept such
Assignment and Acceptance, (2) record the information contained therein in the
Register and (3) give prompt notice thereof to the U.S. Borrower. Within five
Business Days after its receipt of such notice, the relevant Borrower, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the surrendered Revolving Loan Note or Notes a new Revolving Loan Note to
the order of such Eligible Assignee in an amount equal to the Commitments and/or
Loans assumed by it pursuant to such Assignment and Acceptance and a new
Revolving Loan Note to the order of the assigning Lender in an amount equal to
the Commitments and/or Loans retained by it hereunder. Such new Revolving Loan
Notes shall be in



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda100.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 95 an aggregate
principal amount equal to the aggregate principal amount of such surrendered
Revolving Loan Note or Notes, shall be dated the effective date of such
Assignment and Acceptance and shall otherwise be in substantially the form of
Exhibit A-l hereto. Such surrendered Revolving Loan Note or Notes shall be
marked “canceled” and shall be returned promptly to the U.S. Borrower. (ii) Upon
its receipt of a New Commitment Acceptance executed by a New Lender representing
that it is an Eligible Assignee, the Administrative Agent shall, if such New
Commitment Acceptance has been completed and is in substantially the form of
Exhibit C-3 hereto, (1) accept such New Commitment Acceptance, (2) record the
information contained therein in the Register and (3) give prompt notice thereof
to the U.S. Borrower. Within five Business Days after its receipt of such
notice, the relevant Borrower, at its own expense, shall execute and deliver to
the Administrative Agent a new Revolving Loan Note to the order of such New
Lender in an amount equal to the Commitments assumed by it pursuant to such New
Commitment Acceptance. Such new Revolving Loan Note shall be dated the relevant
Increase Date and shall otherwise be in substantially the form of Exhibit A-l
hereto. (f) Each Lender may sell participations to one or more banks or other
entities (other than (x) any natural person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person), (y) any Borrower or any Affiliates of such Borrower or (z) any
Defaulting Lender) in or to a portion of its rights and obligations under this
Agreement (including, without limitation, a portion of its Commitments, the
Loans owing to it and the Note or Notes held by it); provided, however, that (i)
such Lender’s obligations under this Agreement (including, without limitation,
its Commitments hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement, (v) except in the case of a participation involving a Lender and
one of its Affiliates (and this exception shall apply only so long as the
participant remains an Affiliate of such Lender), the parties to each such
participation shall execute a participation agreement in substantially the form
of the Participation Agreement, and (vi) no participant under any such
participation shall have any right to approve any amendment to or waiver of any
provision of any Loan Document, or any consent to any departure by any Borrower
therefrom, except to the extent that such amendment, waiver or consent would
alter the principal of, or interest on, the Loan or Loans in which such
participant is participating or any fees or other amounts payable to the Lenders
hereunder, or postpone any date fixed for any payment of principal of, or
interest on, the Loans or any fees or other amounts payable hereunder. Each
Lender shall provide the U.S. Borrower with a list of entities party to all
Participation Agreements with such Lender upon request. Notwithstanding anything
in this paragraph to the contrary, any bank that is a member of the Farm Credit
System that (a) has purchased a participation of at least $10,000,000 on or
after the Effective Date, (b) is, by written notice to the U.S. Borrower and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a Voting
Participant hereunder (any bank that is a member of the Farm Credit System so
designated being called a “Voting Participant”) and (c) receives the prior
written consent of the U.S. Borrower and the Administrative Agent to become a
Voting Participant, shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a dollar-for-dollar basis,
as if



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda101.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 96 such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of an assignee as set forth in Exhibit C-1 hereto and (ii) state the
dollar amount of the participation purchased. The U.S. Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the U.S. Borrower, maintain a register on which it enters the name and
address of each participant and the principal and interest amounts of each
participant’s interest in the Loans or other obligations hereunder (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any participant or any information relating to a participant’s
interest in any Loan or other obligation hereunder) except to the extent that
such disclosure is necessary to establish that such Loan or other obligation is
in registered form under Section 5f.103−1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive and
binding for all purposes, absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (g) Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
9.07, disclose to the assignee or participant or proposed assignee or
participant, any information, including Confidential Information, relating to
the Borrowers furnished to such Lender by or on behalf of the Borrowers;
provided that, prior to any such disclosure of Confidential Information, the
assignee or participant or proposed assignee or participant shall be informed of
the confidential nature of such Confidential Information and shall agree to (i)
preserve the confidentiality of any Confidential Information relating to the
Borrowers received by it from such Lender and (ii) be bound by the provisions of
Section 9.11. (h) Notwithstanding any other provision in this Agreement, an
Eligible Assignee shall not be entitled to receive any greater payment under
Section 2.12 or 3.05 than the assigning Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a change in law that occurs after the effective date of such
assignment. (i) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time and without the consent of the Administrative Agent
or any Borrower create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Loans owing to it and
the Notes held by it), including in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System or any other central banking authority. SECTION 9.08. No Liability of the
Issuing Banks. Each Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither any Issuing Bank nor any of their respective
officers or directors shall be liable or responsible for: (a) the use that may
be made of any Letter of Credit or any acts or omissions of any beneficiary or
transferee in connection therewith; (b) the validity, sufficiency or genuineness
of documents, or of any endorsement thereon, even if such documents



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda102.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 97 should prove to
be in any or all respects invalid, insufficient, fraudulent or forged; (c)
payment by any Issuing Bank against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to the Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that each Borrower shall have a claim against an Issuing Bank,
and such Issuing Bank shall be liable to such Borrower, to the extent of any
direct, but not consequential, damages suffered by such Borrower that were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, each
Issuing Bank acting in good faith may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary. SECTION 9.09. Governing Law. THIS
AGREEMENT, AND ALL CLAIMS OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE IN ANY WAY TO THIS
AGREEMENT, THE EXECUTION OR PERFORMANCE OF THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF
LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW. SECTION 9.10. Execution
in Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement. SECTION 9.11. Confidentiality. Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Confidential Information and instructed to keep
such Confidential Information confidential), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section 9.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the U.S.
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda103.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 98 agency, or (iv)
the CUSIP Service Bureau or any similar organization, (g) with the consent of
the U.S. Borrower, (h) any credit insurance provider or (i) to the extent such
Confidential Information (x) becomes publicly available other than as a result
of a breach of this Section 9.11 or (y) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the U.S. Borrower. For purposes of this Section
9.11, “Confidential Information” means all information received from the U.S.
Borrower or any of its Subsidiaries or any of their respective certified public
accountants (including the Borrowers’ Accountants) relating to the U.S. Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the U.S. Borrower or any of its
Subsidiaries, provided that, in the case of information received from the U.S.
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Confidential Information as provided in this
Section 9.11 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Confidential Information as such Person would accord to
its own confidential information. SECTION 9.12. Submission to Jurisdiction;
Service of Process. (a) Any legal action or proceeding brought by any Borrower
or any of its respective Affiliates with respect to this Agreement or any other
Loan Document shall be brought exclusively in the courts of the State of New
York located in the City of New York, borough of Manhattan, or of the United
States of America for the Southern District of New York. By execution and
delivery of this Agreement, each Borrower hereby accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. The parties hereto hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such respective jurisdictions. (b) Each
Borrower hereby irrevocably consents to the service of any and all legal
process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Agreement or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to the
U.S. Borrower at its address specified in Section 9.02. Each Borrower agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. (c) Nothing contained in this Section 9.12 shall affect
the right of the Administrative Agent or any Lender to serve process in any
other manner permitted by law or commence legal proceedings or otherwise proceed
against the Borrowers in any other jurisdiction. SECTION 9.13. WAIVER OF JURY
TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH ISSUING BANK AND EACH OF
THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS, THE LETTERS
OF CREDIT OR THE ACTIONS OF THE ADMINISTRATIVE



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda104.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 99 AGENT, ANY
ISSUING BANK OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF. SECTION 9.14. Judgment Currency. This is an international
loan transaction in which the specification of Dollars or an Alternate Currency,
as the case may be (the “Specified Currency”), any payment in New York City or
the country of the Specified Currency, as the case may be (the “Specified
Place”), is of the essence, and the Specified Currency shall be the currency of
account in all events relating to Loans denominated in the Specified Currency.
The payment obligations of the Borrowers under this Agreement and the Notes
shall not be discharged by an amount paid in another currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange which shall be applied shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
that on which such judgment is rendered. The obligation of each Borrower in
respect of any such sum due from it to the Administrative Agent or any Lender
hereunder (an “Entitled Person”) shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by such Entitled Person of any sum
adjudged to be due hereunder or under the Notes in the Second Currency such
Entitled Person may in accordance with normal banking procedures purchase and
transfer to the Specified Place the Specified Currency with the amount of the
Second Currency so adjudged to be due; and each Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand in the
Specified Currency, any difference between the sum originally due to such
Entitled Person in the Specified Currency and the amount of the Specified
Currency so purchased and transferred. SECTION 9.15. European Monetary Union.
(a) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in Euro, the Administrative Agent shall not be liable
to any of the Borrowers, the Swing Loan Lender or any of the Lenders in any way
whatsoever for any delay, or the consequences of any delay, in the crediting to
any account of any amount required by this Agreement to be paid by the
Administrative Agent if the Administrative Agent shall have taken all relevant
steps to achieve, on the date required by this Agreement, the payment of such
amount in immediately available, freely transferable, cleared funds (in Euro) to
the account of any Borrower, the Swing Loan Lender or any Lender in the
Principal Financial Center in the Participating Member State which such
Borrower, the Swing Loan Lender or such Lender, as the case may be, shall have
specified for such purpose. For the purposes of this paragraph, “all relevant
steps” means all such steps as may be prescribed from time to time by the
regulations or operating procedures of such clearing or settlement system as the
Administrative Agent may from time to time determine for the purpose of clearing
or settling payments in Euro. (b) Other Consequential Changes. Without prejudice
to the respective liabilities of the Borrowers to the Lenders and the Swing Loan
Lender and the Lenders and the Swing Loan Lender to the Borrowers under or
pursuant to this Agreement, except as expressly provided in this Section 9.15,
each provision of this Agreement shall be subject to such



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda105.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 100 reasonable
changes of construction as the Administrative Agent may from time to time
reasonably specify to be necessary or appropriate to reflect the introduction of
or changeover to Euros in Participating Member States. SECTION 9.16. USA PATRIOT
Act. Each Lender subject to the Patriot Act hereby notifies each Borrower that,
pursuant to Section 326 of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, including
the name and address of such Borrower and other information that will allow such
Lender to identify each Borrower in accordance with the Patriot Act. SECTION
9.17. Continued Effectiveness. Notwithstanding anything to the contrary
contained herein, this Agreement is not intended to and shall not serve to
affect a novation of the obligations under the Existing Credit Agreement, as
continued hereunder. Instead, it is the express intention of the parties hereto
to reaffirm the indebtedness created under the Existing Credit Agreement. The
Existing Credit Agreement and all agreements, instruments and documents executed
or delivered in connection with the Existing Credit Agreement shall each be
deemed to be amended as of the Effective Date to the extent necessary to give
effect to the provisions of this Agreement. SECTION 9.18. Entire Agreement. This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or any Issuing Bank,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. SECTION 9.19. No Fiduciary Duty.
Each Agent, each Lender, each Issuing Bank, each Swing Loan Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of any
Borrowers, its stockholders and/or its Affiliates. Each Borrower agrees that
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and any Borrower, its stockholders or its Affiliates,
on the other. Each Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrowers, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of any Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Borrower, its stockholders or its
Affiliates on other matters) or any other obligation to any Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of any Borrower,
its management, stockholders, creditors or any other Person. Each Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to such Borrower, in connection with such transaction
or the process leading thereto.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda106.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 101 ARTICLE X
GUARANTY SECTION 10.01. Guaranty. (a) To induce the Lenders to make the Loans to
the Euro Borrowers and the Swing Loan Borrowers, as the case may be, and the
Issuing Banks to Issue Letters of Credit for the account of the Euro Borrowers,
the U.S. Borrower hereby absolutely, unconditionally and irrevocably guarantees,
as primary obligor and not merely as surety (in such capacity, the “Guarantor”),
the full and punctual payment when due, whether at stated maturity or earlier,
by reason of acceleration, mandatory prepayment or otherwise in accordance
herewith or any other Loan Document, of the principal of and interest on the
Loans made by each Lender to, and the Notes held by each Lender of, each Euro
Borrower or Swing Loan Borrower and all other amounts from time to time owing
(including without limitation with respect to any Letters of Credit) to the
Lenders or the Administrative Agent by any Euro Borrower or any Swing Loan
Borrower under this Agreement pursuant hereto, to its Euro Borrower Designation
or its Swing Loan Borrower Designation, as applicable, and under the Notes, in
each case strictly in accordance with the terms hereof or thereof (such
obligations being herein collectively called, the “Guarantied Obligations”),
whether or not from time to time reduced or extinguished or hereafter increased
or incurred, whether or not recovery may be or hereafter may become barred by
any statute of limitations, and whether enforceable or unenforceable as against
any Euro Borrower or Swing Loan Borrower, now or hereafter existing, or due or
to become due, including principal, interest (including interest at the contract
rate applicable upon default accrued or accruing after the commencement of any
proceeding under the Bankruptcy Code, whether or not such interest is an allowed
claim in such proceeding), fees and costs of collection. This guaranty
constitutes a guaranty of payment and not of collection. (b) The U.S. Borrower
further agrees that, (i) if any payment made by any of the Euro Borrowers or any
other person and applied to the Guarantied Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or (ii) if any
payment is made by any Lender or any other holder of Guarantied Obligations (the
“Guarantied Parties”) to any Euro Borrower, its estate, trustee, receiver or any
other party, including the U.S. Borrower, under any bankruptcy law, state or
federal law, common law or equitable cause, then, in each case, to the extent of
such payment or repayment, the U.S. Borrower’s liability under this Section
10.01 shall be and remain in full force and effect, as fully as if such payment
had never been made or, if prior thereto this guaranty set forth in this Section
10.01 shall have been cancelled or surrendered, the guaranty set forth in this
Section 10.01 shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of the U.S. Borrower in respect of the amount
of such payment. SECTION 10.02. Authorization; Other Agreements. The Guarantied
Parties are hereby authorized, without notice to or demand upon the U.S.
Borrower, which notice or demand is expressly waived hereby, and without
discharging or otherwise affecting the obligations of the U.S. Borrower
hereunder (which shall remain absolute and unconditional notwithstanding any
such action or omission to act), from time to time, to:



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda107.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 102 (a) supplement,
renew, extend, accelerate or otherwise change the time for payment of, or other
terms relating to, the Guarantied Obligations, or any part of them, or otherwise
modify, amend or change the terms of any promissory note or other agreement,
document or instrument (including, without limitation, this Agreement and the
other Loan Documents) now or hereafter executed by any Euro Borrower and
delivered to the Guarantied Parties or any of them, including, without
limitation, any increase or decrease of principal or the rate of interest
thereon; (b) waive or otherwise consent to noncompliance with any provision of
any instrument evidencing the Guarantied Obligations, or any part thereof, or
any other instrument or agreement in respect of the Guarantied Obligations
(including, without limitation, this Agreement and the other Loan Documents) now
or hereafter executed by any Euro Borrower and delivered to the Guarantied
Parties or any of them; (c) accept partial payments on the Guarantied
Obligations; (d) receive, take and hold additional security or collateral for
the payment of the Guarantied Obligations or any part of them and exchange,
enforce, waive, substitute, liquidate, terminate, abandon, fail to perfect,
subordinate, transfer, otherwise alter and release any such additional security
or collateral; (e) settle, release, compromise, collect or otherwise liquidate
the Guarantied Obligations or accept, substitute, release, exchange or otherwise
alter, affect or impair any security or collateral for the Guarantied
Obligations or any part of them or any other guaranty therefor, in any manner;
(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Guarantied Obligations or any part of them and otherwise deal
with any Euro Borrower or any other guarantor, maker or endorser; (g) apply to
the Guarantied Obligations any and all payments or recoveries from any Euro
Borrower, from any other guarantor, maker or endorser of the Guarantied
Obligations or any part of them to the Guarantied Obligations in such order as
provided herein whether such Guarantied Obligations are secured or unsecured or
guaranteed or not guaranteed by others; and (h) refund at any time any payment
received by any Guarantied Party in respect of any of the Guarantied
Obligations, and payment to such Person of the amount so refunded shall be fully
guaranteed hereby even though prior thereto this Guaranty shall have been
cancelled or surrendered, and such prior cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
U.S. Borrower hereunder in respect of the amount so refunded; even if any right
of reimbursement or subrogation or other right or remedy of the U.S. Borrower is
extinguished, affected or impaired by any of the foregoing (including, without
limitation, any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Guarantied Obligations which impairs any
subrogation, reimbursement or other right of the U.S. Borrower). SECTION 10.03.
Guaranty Absolute and Unconditional. The U.S. Borrower hereby waives any defense
of a surety or guarantor or any other obligor on any obligations arising in
connection with or in respect of any of the following and hereby agrees that



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda108.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 103 its obligations
under this Article X (Guaranty) are absolute and unconditional and shall not be
discharged or otherwise affected as a result of: (a) the invalidity or
unenforceability of any of any Euro Borrower’s obligations under this Agreement
or any other Loan Document or any other agreement or instrument relating
thereto, or any security for, or other guaranty of the Guarantied Obligations or
any part of them, or the lack of perfection or continuing perfection or failure
of priority of any security for the Guarantied Obligations or any part of them;
(b) the absence of any attempt to collect the Guarantied Obligations or any part
of them from any Euro Borrower or other action to enforce the same; (c) any
Guarantied Parties’ election, in any proceeding instituted under chapter 11 of
the Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code; (d) any borrowing or grant of a Lien by any Euro Borrower, as
debtor-in-possession, or extension of credit, under Section 364 of the
Bankruptcy Code; (e) the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of the Administrative Agent’s or Lender’s claim (or
claims) for repayment of the Guarantied Obligations; (f) any use of cash
collateral under Section 363 of the Bankruptcy Code; (g) any agreement or
stipulation as to the provision of adequate protection in any bankruptcy
proceeding; (h) the avoidance of any Lien in favor of the Guarantied Parties or
any of them for any reason; (i) any bankruptcy, insolvency, reorganization,
arrangement, readjustment of debt, liquidation or dissolution proceeding
commenced by or against any Euro Borrower, the U.S. Borrower or any of any Euro
Borrower’s other Subsidiaries, including without limitation, any discharge of,
or bar or stay against collecting, all or any of the Guarantied Obligations (or
any part of them or interest thereon) in or as a result of any such proceeding;
(j) failure by any Guarantied Party to file or enforce a claim against any Euro
Borrower or its estate in any bankruptcy or insolvency case or proceeding; (k)
any action taken by any Guarantied Party that is authorized hereby; or (l) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Guarantied Obligations.
SECTION 10.04. Waivers. The U.S. Borrower hereby waives diligence, promptness,
presentment, demand for payment or performance and protest and notice of
protest, notice of acceptance and any other notice in respect of the Guarantied
Obligations or any part of them, and any defense arising by reason of any
disability or other defense of the Euro Borrower.



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda109.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 104 The U.S.
Borrower shall not, until the Guarantied Obligations are irrevocably paid in
full and the Commitments have been terminated, assert any claim or counterclaim
it may have against any Euro Borrower or set off any of its obligations to any
Euro Borrower against any obligations of any Euro Borrower to it. In connection
with the foregoing, the U.S. Borrower covenants that its obligations hereunder
shall not be discharged, except by complete performance. SECTION 10.05.
Reliance. The U.S. Borrower hereby assumes responsibility for keeping itself
informed of the financial condition of the Euro Borrowers and any and all
endorsers and/or other guarantors of all or any part of the Guarantied
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guarantied Obligations, or any part thereof, that diligent inquiry would
reveal, and the U.S. Borrower hereby agrees that no Guarantied Party shall have
any duty to advise it of information known to it regarding such condition or any
such circumstances. In the event any Guarantied Party, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
the U.S. Borrower, such Guarantied Party shall be under no obligation (i) to
undertake any investigation not a part of its regular business routine, (ii) to
disclose any information which such Guarantied Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (iii) to make any other or future disclosures of such
information or any other information to any Guarantied Party. SECTION 10.06.
Waiver of Subrogation and Contribution Rights. Until the Guarantied Obligations
have been irrevocably paid in full and the Commitments have been terminated, the
U.S. Borrower shall not enforce or otherwise exercise any right of subrogation
to any of the rights of the Guarantied Parties or any part of them against any
Euro Borrower or any right of reimbursement or contribution or similar right
against any Euro Borrower by reason of this Agreement or by any payment made by
the U.S. Borrower in respect of the obligations under this Agreement or the
Notes. SECTION 10.07. Subordination. The U.S. Borrower hereby agrees that upon
the occurrence of any Event of Default described in Section 7.01(e), any
Indebtedness of any Euro Borrower now or hereafter owing to it, whether
heretofore, now or hereafter created (the “Guaranty Subordinated Debt”), is
hereby subordinated to all of the obligations under this Agreement and the
Notes, and that, except as expressly permitted by this agreement, the Guaranty
Subordinated Debt shall not be paid in whole or in part until such obligations
have been paid in full and this Guaranty is terminated and of no further force
or effect. The U.S. Borrower shall not accept any payment of or on account of
any Guaranty Subordinated Debt at any time in contravention of the foregoing.
Upon the occurrence and during the continuance of an Event of Default described
in Section 7.01(e), each Euro Borrower shall pay to the Administrative Agent any
payment of all or any part of the Guaranty Subordinated Debt and any amount so
paid to the Administrative Agent shall be applied to payment of the obligations
under this Agreement and the Notes as provided herein. Each payment on the
Guaranty Subordinated Debt received in violation of any of the provisions hereof
shall be deemed to have been received by the U.S. Borrower as trustee for the
Administrative Agent and the Lenders and shall be paid over to the
Administrative Agent immediately on account of the Guarantied Obligations, but
without otherwise affecting in any manner the U.S. Borrower’s liability under
this Article X (Guaranty). The U.S. Borrower agrees to file all claims against
the Euro Borrowers in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Guaranty Subordinated Debt, and the
Administrative Agent shall be entitled to all of U.S. Borrower’s rights
thereunder. If for any reason the U.S. Borrower fails to file such claim at
least ten Business Days



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda110.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 105 prior to the
last date on which such claim should be filed, the U.S. Borrower hereby
irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact and is hereby authorized to act as attorney-in-fact in the U.S.
Borrower’s name to file such claim or, in the Administrative Agent’s discretion,
to assign such claim to and cause proof of claim to be filed in the name of the
Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose, the
U.S. Borrower hereby assigns to the Administrative Agent all of the U.S.
Borrower’s rights to any payments or distributions to which the U.S. Borrower
otherwise would be entitled. If the amount so paid is greater than the U.S.
Borrower’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. SECTION 10.08. Default; Remedies. The
obligations of the U.S. Borrower hereunder are independent of and separate from
the Guarantied Obligations. Upon any Event of Default, the Administrative Agent
may, at its sole election, proceed directly and at once, without notice, against
the U.S. Borrower to collect and recover the full amount or any portion of the
Guarantied Obligations then due, without first proceeding against the defaulting
Euro Borrower or Euro Borrowers or any other guarantor of the Guarantied
Obligations, or joining the defaulting Euro Borrower or Euro Borrowers or any
other guarantor in any proceeding against the U.S. Borrower. At any time after
maturity of the Guarantied Obligations, the Administrative Agent may (unless the
Guarantied Obligations have been irrevocably paid in full), without notice to
the U.S. Borrower, appropriate and apply toward the payment of the Guarantied
Obligations (i) any indebtedness due or to become due from any Guarantied Party
to the U.S. Borrower and (ii) any moneys, credits or other property belonging to
the U.S. Borrower at any time held by or coming into the possession of any
Guarantied Party or any of its respective Affiliates. SECTION 10.09.
Irrevocability. This Guaranty set forth in this Article X (Guaranty) shall be
irrevocable as to any and all of the Guarantied Obligations until the
Commitments have been terminated and all monetary Guarantied Obligations then
outstanding have been irrevocably repaid in cash. SECTION 10.10. Setoff. Upon
the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate thereof may, without notice to the U.S.
Borrower and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply toward the payment of all or any part of
the Guarantied Obligations then due and payable (i) any indebtedness due or to
become due from such Guarantied Party or Affiliate thereof to the U.S. Borrower
or any Euro Borrower or Swing Loan Borrower, and (ii) any moneys, credits or
other property belonging to the U.S. Borrower or any Euro Borrower or Swing Loan
Borrower, at any time held by or coming into the possession of such Guarantied
Party or Affiliate thereof (other than trust accounts). SECTION 10.11. No
Marshaling. The U.S. Borrower consents and agrees that no Guarantied Party or
Person acting for or on behalf thereof shall be under any obligation to marshal
any assets in favor of the U.S. Borrower or against or in payment of any or all
of the Guarantied Obligations. SECTION 10.12. Enforcement; Amendments; Waivers.
No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Agreement, any of the other Loan Documents or
otherwise with respect to all or any part of the Guarantied Obligations or any
other guaranty of or security for all or any part of the Guarantied Obligations



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda111.jpg]
SECOND AMENDED AND RESTATED CREDIT AGREEMENT FMC CORPORATION 106 shall operate
as a waiver thereof, and no single or partial exercise by any such Person of any
such right or remedy shall preclude any further exercise thereof. Failure by any
Guarantied Party at any time or times hereafter to require strict performance by
the U.S. Borrower, any other guarantor of all or any part of the Guarantied
Obligations or any other Person of any of the provisions, warranties, terms and
conditions contained in any of the Loan Documents now or at any time or times
hereafter executed by such Persons and delivered to any Guarantied Party shall
not waive, affect or diminish any right of such person at any time or times
hereafter to demand strict performance thereof and such right shall not be
deemed to have been waived by any act or knowledge of any Guarantied Party, or
its Affiliates, unless such waiver is contained in an instrument in writing,
directed and delivered to such Euro Borrower or the U.S. Borrower, as
applicable, specifying such waiver, and is signed by the party or parties
necessary to give such waiver under this Agreement. No waiver of any Event of
Default shall operate as a waiver of any other Event of Default or the same
Event of Default on a future occasion, and no action by any Guarantied Party
permitted hereunder shall in any way affect or impair any its rights and
remedies or the obligations of the U.S. Borrower under this Article X
(Guaranty). Any determination by a court of competent jurisdiction of the amount
of any principal and/or interest owing by any Euro Borrower to any Guarantied
Party shall be conclusive and binding on the U.S. Borrower irrespective of
whether the U.S. Borrower was a party to the suit or action in which such
determination was made. [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda112.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] IN WITNESS WHEREOF, the
parties hereto have caused this Agreement to be executed by their respective
officers thereunto duly authorized, as of the date first above written. The U.S.
Borrower FMC CORPORATION By: /s/ Andrew D. Sandifer Name: Andrew D. Sandifer
Title: Vice President and Treasurer The Euro Borrowers FMC FINANCE B.V. By: /s/
Andrew D. Sandifer Name: Andrew D. Sandifer Title: Authorized Signatory, as
Attorney-in-Fact FMC CHEMICALS NETHERLANDS B.V. By: /s/ Andrew D. Sandifer Name:
Andrew D. Sandifer Title: Authorized Signatory, as Attorney-in-Fact FMC FORET,
S.A. By: /s/ Andrew D. Sandifer Name: Andrew D. Sandifer Title: Authorized
Signatory, as Attorney-in-Fact



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda113.jpg]
[SIGNATURE PAGE TO A&R FMC CREDIT AGREEMENT] #89536643v10 SURETY INTERNATIONAL
LTD. By: /s/ Andrew D. Sandifer Name: Andrew D. Sandifer Title: Authorized
Signatory, as Attorney-in-Fact FMC LUXEMBOURG HOLDINGS S.À R.L. By: /s/ Andrew
D. Sandifer Name: Andrew D. Sandifer Title: Authorized Signatory, as
Attorney-in-Fact FMC LUXEMBOURG S.À R.L. By: /s/ Andrew D. Sandifer Name: Andrew
D. Sandifer Title: Authorized Signatory, as Attorney-in-Fact



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda114.jpg]
[SIGNATURE PAGE TO A&R FMC CREDIT AGREEMENT] CITIBANK, N.A., as Administrative
Agent, Lender, Issuing Bank and Swing Loan Lender By: /s/ Michael Vondriska
Name: Michael Vondriska Title: Vice President



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda115.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] BANK OF AMERICA, N.A., as
Syndication Agent, Lender, Issuing Bank and Swing Loan Lender By: /s/ Michelle
Cheung Name: Michelle Cheung Title: Assistant Vice President



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda116.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] BNP Paribas, as a Lender By:
/s/ Christopher Sked Name: Christopher Sked Title: Managing Director By: /s/
Julien Pecoud-Bouvet Name: Julien Pecoud-Bouvet Title: Vice President



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda117.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] JPMORGAN CHASE BANK, N.A.,
as a Lender By: /s/ James A. Knight Name: James A. Knight Title: Executive
Director



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda118.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] Sumitomo Mitsui Banking
Corporation, as a Lender By: /s/ James D. Weinstein Name: James D. Weinstein
Title: Managing Director



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda119.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] TD Bank, N.A., as a Lender
By: /s/ Craig Welch Name: Craig Welch Title: Senior Vice President



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda120.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] CoBank, ACB, as a Lender By:
/s/ Robert Prickett Name: Robert Prickett Title: Vice President



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda121.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] Branch Banking and Trust
Company, as a Lender By: /s/ Trevor H. Williams Name: Trevor H. Williams Title:
Banking Officer



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda122.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] Citizens Bank of
Pennsylvania, as a Lender By: /s/ Jeffrey Mills Name: Jeffrey Mills Title: Vice
President



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda123.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] COÖPERATIVE RABOBANK U.A.,
NEW YORK BRANCH, as a Lender By: /s/ Jeff Bliss Name: Jeff Bliss Title:
Executive Director By: /s/ Robert Graff Name: Robert Graff Title: Managing
Director



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda124.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] KBC Bank N.V., New York, as
a Lender By: /s/ Sheila Bermejo Name: Sheila Bermejo Title: Director By: /s/
Susan Silver Name: Susan Silver Title: Managing Director



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda125.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] MIZUHO BANK, LTD., as a
Lender By: /s/ Donna DeMagistris Name: Donna DeMagistris Title: Authorized
Signatory



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda126.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] PNC BANK, National
Association, as a Lender By: /s/ Denise DiSimone Name: Denise DiSimone Title:
Senior Vice President



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda127.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] THE BANK OF NEW YORK MELLON,
as a Lender By: /s/ Christopher Olsen Name: Christopher Olsen Title: Senior
Associate



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda128.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] U.S. BANK NATIONAL
ASSOCIATION, as a Lender By: /s/ Mark Irey Name: Mark Irey Title: Vice President



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda129.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] Wells Fargo Bank, National
Association, as a Lender By: /s/ Ashley Walsh Name: Ashley Walsh Title: Director



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda130.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] Lloyds Bank plc, as a Lender
By: /s/ Daven Popat Name: Daven Popat Title: Senior Vice President Transaction
Execution Category A P003 By: /s/ Erin Walsh Name: Erin Walsh Title: Assistant
Vice President Transaction Execution Category A M004



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda131.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] Santander Bank, N.A., as a
Lender By: /s/ Andres Barbosa Name: Andres Barbosa Title: Executive Director



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda132.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] Bank of China, New York
Branch, as a Lender By: /s/ Raymond Qiao Name: Raymond Qiao Title: Managing
Director



--------------------------------------------------------------------------------



 
[ex101conformedfmcseconda133.jpg]
[SIGNATURE PAGE TO SECOND A&R FMC CREDIT AGREEMENT] THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD, as a Lender By: /s/ Mustafa Khan Name: Mustafa Khan Title: Director



--------------------------------------------------------------------------------



 